 

Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

The Parties to this Assignment are HR ACQUISITION OF PENNSYLVANIA, INC., a
Pennsylvania corporation (“Assignor”), whose mailing address is 3310 West End
Avenue, Suite 700, Nashville, Tennessee 37203, and GMR ALTOONA, LLC, a Delaware
limited liability company (“Assignee”), whose mailing address is 4800 Montgomery
Lane, Suite 450, Bethesda, Maryland 20814. This Assignment shall be effective as
of December 20, 2016 (the “Effective Date”). Assignor and Assignee are sometimes
referred to herein as the “Parties.”

 

WHEREAS, Assignor is the landlord under that certain Lease Agreement, dated as
of May 10, 1996 (the “Original Lease”), whereby Lessor agreed, among other
things, to lease to Lessee, and Lessee agreed to lease from Lessor, premises
located at 2005 Valley View Boulevard, Altoona, Pennsylvania 16602 and generally
known as HealthSouth Rehabilitation Hospital of Altoona (the “Facility” or the
“Premises”).

 

WHEREAS, Assignor and Lessee subsequently amended the Original Lease pursuant to
(i) that certain Omnibus Amendment Agreement No. 1 to Lease Agreements, dated as
of March 31, 2006 (“Omnibus No. 1”). (ii) that certain Omnibus Amendment
Agreement No. 2 to Lease Agreements, dated as of March 11, 2009 (“Omnibus No.
2”) (iii) that certain Omnibus Amendment Agreement No. 3 to Lease Agreements,
dated as of August 1, 2011 (“Omnibus No. 3” and, together with Omnibus No. 1 and
Omnibus No. 2, the “Omnibus Amendments”), (iv) that certain Fourth Amendment to
Lease Agreement, dated as of November 1, 2011 (“Amendment No. 4”), and (v) that
certain Fifth Amendment to Lease Agreement, dated as of December 1, 2011
(“Amendment No. 5”);

 

WHEREAS, the Omnibus Amendments also amend leases relating to other facilities
operated by Lessee or its affiliates other than the Facility (collectively, the
“Unrelated Leases”):

 

WHEREAS, for purposes of this Assignment, the term “Lease” shall mean the
Original Lease, as amended by the Omnibus Amendments to the extent, but only to
the extent, they relate to the Facility, as further amended by Amendment No. 4,
and as further amended by Amendment No. 5;

 

WHEREAS, Assignee desires to purchase and assume from Assignor, and Assignor
desires to sell and assign to Assignee all of the rights, benefits, and
privileges as “Lessor” under the Lease, as set forth in this Assignment; and

 

WHEREAS, Assignor desires to retain all of the rights, benefits, and privileges
as “Lessor” under the Omnibus Amendments to the extent they relate to the
Unrelated Leases, as set forth in this Assignment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein set forth:

 

 

 

 

1.          As of the Effective Date, Assignor does hereby assign, transfer, and
deliver unto Assignee all of the right, benefits and privileges as “Lessor”
under the Lease, subject to all terms, conditions, reservations and limitations
set forth in the Lease.

 

2.          As of the Effective Date, Assignee accepts, on the terms and
conditions herein specified, this Assignment, and assumes the obligations,
liabilities and performance of all the terms and conditions of “Lessor” to be
performed under the Lease from and after the Effective Date.

 

3.          Assignor hereby agrees to indemnify and hold harmless Assignee from
and against any and all loss, cost or expense (including, without limitation,
reasonable attorney’s fees) to the extent resulting by reason of the failure of
Assignor to perform any of the obligations as “Lessor” under the Lease prior to
the Effective Date.

 

4.           Assignee hereby agrees to indemnify and hold harmless Assignor from
and against any and all loss, cost or expense (including, without limitation,
reasonable attorney’s fees) resulting by reason of the failure of Assignee to
perform any of the obligations as “Lessor” under the Lease on and after the
Effective Date.

 

5.          Assignor and Assignee hereby acknowledge and agree that,
notwithstanding anything to the contrary contained herein, Assignor is hereby
retaining all of the rights, benefits, and privileges as “Lessor” under the
Omnibus Amendments to the extent they relate to the Unrelated Leases.

 

6.          No course or dealing between Assignor and Assignee and no delay on
the part of any party in exercising any rights under this Assignment shall
operate as a waiver of the rights of the Assignor or the Assignee. No covenant
or other provision of this Assignment may be waived unless by a written
instrument signed by the Parties so waiving such covenant or other provision.

 

7.          Whenever possible, each provision of this Assignment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Assignment shall be prohibited or invalid, the
remainder of this Assignment shall continue in full force and effect. This
Assignment has been made and entered into in the State of Tennessee, and the
laws of the state shall govern the validity and interpretation hereof and the
performance hereunder by the Parties hereto.

 

8.          The signatories to this Assignment represent that they have the
right and power to legally bind to this Assignment the parties they represent.
All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the Parties hereto and their respective
heirs, legal representatives, successors and assigns.

 

9.          This Assignment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Executed counterparts of this Assignment
or any amendment hereto may be delivered by electronic or facsimile
transmission.

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Assignment as of the
Effective Date.

 

  “Assignor”       HR ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania
corporation       By /s/ C. Burney Dawkins     C. Burney Dawkins     Vice
President - Acquisitions     and Dispositions

 

  “Assignee”       GMR ALTOONA, LLC, a Delaware limited liability company      
By: /s/ David A. Young   Name: David A. Young   Title: Chief Executive Officer
and President

 

 

 

 

[pg5img1_ex10-2.jpg] 

 

 

 

 [pg6img1_ex10-2.jpg] 

 

 

 

[pg7img1_ex10-2.jpg] 

 

 

 

 

FIFTH AMENDMENT TO LEASE AGREEMENT

 

Dated as of December 1, 2011

 

HR ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania corporation formerly known
as Capstone Capital of Pennsylvania, Inc. (“Lessor”), and HEALTHSOUTH
CORPORATION, a Delaware corporation formerly known as HealthSouth Rehabilitation
Corporation (“Lessee”), agree as follows:

 

1.            Preliminary Statements. Lessor, as lessor, and Lessee, as lessee,
entered into that certain Lease Agreement dated as of May 10, 1996, as amended
by that certain Omnibus Amendment Agreement No. 1 to Lease Agreements dated as
of March 31, 2006, as further amended by that certain Omnibus Amendment
Agreement No. 2 to Lease Agreements dated as of March 11, 2009, as further
amended by that certain Omnibus Amendment Agreement No. 3 to Lease Agreements
dated as of August 1, 2011, and as further amended pursuant to that certain
Fourth Amendment to Lease Agreement dated as of November 1, 2011 (as amended,
the “Lease”) whereby Lessor agreed, among other things, to lease to Lessee, and
Lessee agreed to lease from Lessor, premises located at 2005 Valley View
Boulevard, Altoona, Pennsylvania 16602 and generally known as HealthSouth
Rehabilitation Hospital of Altoona. Lessor acquired the Land pursuant to the
exercise of the Ground Lease Option on November 15, 2011. Lessor and Lessee have
agreed, among other things, to adjust the Rent under the Lease pursuant to
Section 3.5(b) of the Lease, and to otherwise amend the Lease in the manner set
forth in this Fifth Amendment to Lease Agreement (this “Amendment”).

 

2.            Definitions. As used herein, the terms “the Lease” and “this
Lease” shall mean the Lease as hereby amended and modified. Unless the context
otherwise requires, all capitalized terms used herein without definition shall
have the definitions provided therefor in the Lease. This Amendment and the
various amendments to the Lease set forth herein shall mean November 15, 2011
(the “Effective Date”), unless otherwise specifically indicated.

 

3.             Amendments. The Lease is confirmed and amended, effective as of
the Effective Date, as follows:

 

3.1          The parties hereby confirm that Lessor has purchased the Land on
the Effective Date pursuant to the Ground lease Option and that the Minimum Rent
is due to be adjusted as of the Effective Date pursuant to Section 3.5(b) of the
Lease.

 

3.2          Subsection 2.1(a) is hereby deleted in its entirety and the
following substituted therefor:

 

(a)          Minimum Rent. Lessee will pay to Lessor, as rent (the “Minimum
Rent”), the annual sum of $1,477,185.72, payable in advance in monthly
installments of $123,098.81, on the first day of each calendar month, subject to
(i) increases throughout the Term pursuant to Section 2.1(b) of this Lease, (ii)
adjustment as may be required pursuant to Sections 9.3(b)(iv) and 20.1 of this
Lease, and (iii) a one-time credit required pursuant to Section 2.1(c) of this
Lease. The Minimum Rent for the second and third Extended Terms, if timely
exercised by Lessee, shall be an amount determined as provided in Section 34.3.

 

 

 

 

The Minimum Rent shall be prorated for any partial month and is subject to
adjustment as otherwise set forth herein, By way of clarification, and not in
limitation, a summary of the Minimum Rent after application of the one-time
credit required pursuant to Section 2.1(c) of this Lease and the revised Minimum
Rent above is attached hereto as Schedule 2.1(a).

 

3,3           Subsection 34.1 is hereby deleted in its entirety and the
following substituted therefor:

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for two additional five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 35 years (including the Holdover
Period), by giving written notice to Lessor of each such extension not later
than November 30, 2020, for the second Extended Term and not later than November
30, 2025 for the third Extended Term; subject, however, to the provisions of
Section 13.7 hereof. Lessor agrees to use its best efforts to provide Lessee
with prior written notice at least 90 days prior to the foregoing dates. Lessee
may not exercise its option for more than one Extended Term at a time. During
each Extended Term, all of the terms and conditions of this Lease shall continue
in full force and effect, except that the Minimum Rent for the second and third
Extended Terms, if timely exercised by Lessee, shall be determined in accordance
with Section 34.3.

 

4.            Confirmation of Lease. Each party hereto (a) agrees that this
Amendment shall not in any way impair or lessen its liabilities under the Lease,
as amended hereby, and (b) acknowledges that such Lease, as amended hereby, is
in full force and effect and that there currently exists no default nor any
defenses or claims of offset or otherwise against the enforcement thereof by any
other party thereto or by any other party in favor of which such Lease was
expressly made.

 

5.            Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be an original and taken together shall
constitute one and the same document. Signature and acknowledgment pages, if
any, may be detached from the counterparts and attached to a single copy of this
document to physically form one document. The failure of any party hereto to
execute this Amendment or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

6.            Entire Agreement. This Amendment sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements between the
parties relative to such subject matter.

 

7.            Force and Effect of Amendment. Except as specifically amended,
modified or supplemented as set forth in this Amendment, the Lease remains in
full force and effect.

 

8.            Execution by Telefacsimile. Any copy of this Amendment bearing a
signature of a party to this Amendment and sent by facsimile to any other party
shall be deemed a manually-executed original of this Amendment, and shall be
deemed sufficient to bind such party.

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

2 

 

   

IN WITNESS WHEREOF, intending to be legally bound hereby, Lessor has caused this
Amendment to be executed as of the day and year first above written.

 

  “Lessor:”       HR ACQUISITION OF PENNSYLVANIA, INC.         By /s/ James C.
Douglas     James C. Douglas     Senior Vice President – Acquisitions     and
Dispositions

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

3 

 

  

IN WITNESS WHEREOF, intending to be legally bound hereby, Lessee has caused this
Amendment to be executed as of the day and year first above written.

 

  “Lessee:”       HEALTHSOUTH CORPORATION         By /s/ Arthur E. Wilson, Jr.  
  Arthur E. Wilson, Jr.     Senior Vice President

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

4 

 

 

SCHEDULE 2.1(A)

 

APPLICATION OF CREDIT TO MINIMUM RENT

 

November 1, 2011 Minimum Rent:  $100,833.33      Credit Against Minimum Rent: 
$529,634.11                   Previous Monthly Ground Rent:  $5,774.20      
Increase to Minimum Rent pursuant to           Lessor’s Acquisition of Fee
Interest on 11/15/2011:  $267,185.78       Monthly Amount:  $22,265.48         
                     Credit/Debit Schedule           November 1 Rent Credit 
$529,634.11       November Payment  $193,594.11       Ground Rent Credit to
Lessor  $3,079.57                   November Minimum Rent       $100,833.33 
November Increase to Minimum Rent (Nov. 15-30th)       $11,874.92  December
Minimum Rent       $123,098.81  January Minimum Rent       $123,098.81  February
Minimum Rent       $123,098.81  March Minimum Rent       $123,098.81  April
Minimum Rent Credit       $121,204.29                 $726,307.79   $726,307.79 
            April Minimum Rent Due       $1,894.52 

 

5 

 

  

FOURTH AMENDMENT TO LEASE AGREEMENT

 

Dated as of November 1, 2011

 

HR ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania corporation formerly known
as Capstone Capital of Pennsylvania, Inc. (“Lessor”), and HEALTHSOUTH
CORPORATION, a Delaware corporation formerly known as HealthSouth Rehabilitation
Corporation (“Lessee”), agree as follows:

 

1.             Preliminary Statements. Lessor, as lessor, and Lessee, as lessee,
entered into that certain Lease Agreement dated as of May 10, 1996, as amended
by that certain Omnibus Amendment Agreement No. 1 to Lease Agreements dated as
of March 31, 2006, as further amended by that certain Omnibus Amendment
Agreement No. 2 to Lease Agreements dated as of March 11, 2009, and as further
amended by that certain Omnibus Amendment Agreement No. 3 to Lease Agreements
dated as of August 1, 2011 (as amended, the “Lease”) whereby Lessor agreed,
among other things, to lease to Lessee, and Lessee agreed to lease from Lessor,
premises located at 2005 Valley View Boulevard, Altoona, Pennsylvania 16602 and
generally known as HealthSouth Rehabilitation Hospital of Altoona. Lessor and
Lessee have agreed, among other things, to adjust the Rent under the Lease and
to otherwise amend the Lease in the manner set forth in this Fourth Amendment to
Lease Agreement (this “Amendment”).

 

2.             Definitions. As used herein, the term “Lease” means the Lease as
hereby amended and modified. Unless the context otherwise requires, all
capitalized terms used herein without definition shall have the definitions
provided therefor in the Lease. This Amendment and the various amendments to the
Lease set forth herein shall be effective as of the date first set forth above
(the “Effective Date”), unless otherwise specifically indicated.

 

3.             Holdover Period. Lessor and Lessee acknowledge that the Fixed
Term of the Lease expired as of May 9, 2011 (“Fixed Term Expiration”), and that
Lessee timely exercised its right to commence the first Extended Term, and that
Lessor and Lessee have negotiated in good faith to determine the Fair Market
Rental Value as defined in the Lease, Lessee has retained possession of the
Leased Property from the Fixed Term Expiration through the Effective Date (the
“Holdover Period”). Lessor and Lessee hereby agree and confirm that all the
terms, conditions, rights, responsibilities and obligations of the Lessor and
Lessee pursuant to the Lease were and continue to be applicable during the
Holdover Period.

 

4.             Amendments. The Lease is confirmed and amended, effective as of
the Effective Date, as follows:

 

4.1           The Lease is hereby generally amended to provide that, (a) the
first Extended Term shall commence as of the Effective Date, (b) Lessee’s first
option to extend the Term shall be deemed to have been exercised and of no
further force or effect, and (c) the Term shall expire on May 9, 2021 (the “Term
Expiration Date”), unless further extended by Lessee in accordance with Article
XXXIV of the Lease. From and after the Effective Date, Lessee shall have two
remaining options to extend the Term in accordance with Article XXXIV of the
Lease.

 

4.2           Subsection 2.1(a) is hereby deleted in its entirety and the
following substituted therefor:

 

 

 

 

(a)          Minimum Rent. Lessee will pay to Lessor, as rent (the “Minimum
Rent”), the annual sum of $1,210,000 payable in advance in monthly installments
of $100,833.33, on the first day of each calendar month commencing as of the
Effective Date, subject to (i) increases throughout the Term pursuant to Section
2.1(b) below, (ii) adjustment as may be required pursuant to Sections 9.3(b)(iv)
and 20.1 below, and (iii) a one-time credit required pursuant to Section 2.1(c)
below. The Minimum Rent for the second and third Extended Terms, if timely
exercised by Lessee, shall be an amount determined as provided in Section 34.3.

 

4.3         Subsection 2.1(b) is hereby deleted in its entirety and the
following substituted therefor:

 

(b)          Annual Increases to Minimum Rent. On each Adjustment Date (as
defined below) throughout the Term, the then-current Minimum Rent shall be
increased effective at such Adjustment Date by the percentage increase in the
Consumer Price Index for the trailing twelve months; provided that such increase
shall not be greater than four percent nor less than two percent. As used
herein, the term “Adjustment Date” means May 10, 2012 and each May 10 occurring
thereafter during the Term.

 

4.4         A new Subsection 2.1(c) is hereby added to the Lease immediately
following Subsection 2.1(b) as follows:

 

(c)          Credit Against Minimum Rent. In consideration of Lessee agreeing to
extend the Term of the Lease, Lessor agrees to give Lessee a credit against the
Minimum Rent due hereunder in an amount equal to $529,634.11. The foregoing
credit shall commence on the Effective Date and shall continue until the total
credit hereunder has been applied to the Minimum Rent due under Section 2.1(a).

 

4.5         Section 3.5 is hereby deleted in its entirety from the Lease and
following new Section 3.5 is substituted therefor:

 

3.5          Ground Lease.

 

(a)          So long as Lessee is not prevented or prohibited from doing so by
any applicable Legal Requirement and except as provided below in this Section,
Lessee will timely perform all obligations and pay all charges required to be
paid by Lessor under the Ground Lease in the same manner and to the same extent
as if Lessee were the “Partnership” as defined in the Ground Lease.
Notwithstanding the foregoing provision to the contrary, Lessor (i) shall
provide notices to extend the term of the Ground Lease pursuant to Section 2
thereof as required pursuant to Article XXXIV of this Lease and (ii) shall have
the sole right and authority to exercise the option to purchase the Land (the
“Ground Lease Option”) set forth in Section 9 on page 13 of the Ground Lease;
provided that, upon the exercise of the Ground Lease Option, Lessor may cause
the Land to be acquired by an Affiliate of Lessor.

 

2 

 

 

(b)          In the event Lessor acquires the Land in Lessor’s name pursuant to
the exercise of the Ground Lease Option, Lessor and Lessee agree that the
Minimum Rent due hereunder shall be as follows: 1) the then current Minimum Rent
shall be increased by an annual amount equal to the lesser of (i) $275,000 or
(ii) 7.5% of the total of any sums disbursed by Lessor in connection with the
purchase of the Land pursuant to the exercise of the Ground Lease Option; and 2)
the increased Minimum Rent shall be subject to annual increases pursuant to
Section 2.1(b). The agreement of Lessor and Lessee to modify the Minimum Rent
due by Lessee hereunder will expire and be of no further force and effect (A)
unless Lessor shall exercise the Ground Lease Option and purchase the Land
within five years following the Effective Date or (B) upon the earlier
termination of this Lease. Lessor and Lessee agree to execute a letter or
amendment confirming the amount of Minimum Rent, as increased pursuant to this
paragraph, following Lessor’s purchase of the Land.

 

(c)          In the event Lessor acquires the Land through one of its Affiliates
pursuant to the exercise of the Ground Lease Option, Lessor and Lessee agree
that Lessor shall cause the Ground Lease to be modified to provide as follows:
1) the rent due under the Ground Lease shall be modified (the “Revised Ground
Rent”) to be an amount equal to the lesser of (i) $275,000 or (ii) 7.5% of the
total of any sums disbursed by Lessor or its Affiliate in connection with the
purchase of the Land pursuant to the exercise of the Ground Lease Option; 2) on
each Adjustment Date throughout the Term, the Revised Ground Rent shall be
increased effective at such Adjustment Date, by the percentage increase in the
Consumer Price Index for the trailing twelve months; provided that such increase
shall not be greater than four percent nor less than two percent; and 3) no
further modifications of the Ground Lease which would increase the monetary
obligations of Lessee other than the Revised Ground Rent and the annual
increases thereto shall be permitted without the prior written consent of
Lessee, which consent may be withheld in Lessee’s sole discretion. The agreement
of Lessor and Lessee to modify the rent due under the Ground Lease by Lessee
hereunder will expire and be of no further force and effect (A) unless Lessor’s
Affiliate shall exercise the Ground Lease Option and purchase the Land within
five years following the Effective Date or (B) upon the earlier termination of
this Lease. Lessor and Lessee agree to execute a letter or amendment confirming
the amount of the Revised Ground Rent following the purchase of the Land by
Lessor’s Affiliate.

 

3 

 

 

(d)          Following the Commencement Date of this Lease, Lessee caused or
permitted its Affiliate, HealthSouth Rehabilitation Hospital of Altoona, LLC
(the “Hospital Company”), to enter into and record and cause to be recorded the
following documents affecting the Lessee’s interest in the Leased Property
(collectively, the “Land Development Documents”): (i) that certain HealthSouth
Land Development Plan Developer’s Agreement, between The Township of Logan and
HealthSouth Rehabilitation Hospital of Altoona, LLC, dated May 13, 2010, as
recorded July 1, 2010, in Instrument No. 201010193 with the Register of Wills
and Recorder of Deeds, Blair County, Pennsylvania; (ii) that certain HealthSouth
Revised Land Development Plan Developer’s Agreement, between The Township of
Logan and HealthSouth Rehabilitation Hospital of Altoona, LLC, dated August 27,
2010, as recorded September 8, 2010, in Instrument No. 201014459 with the
Register of Wills and Recorder of Deeds, Blair County, Pennsylvania; and (iii)
that certain HealthSouth Rehabilitation Hospital Land Development Final Plan
recorded at Plan Books 57 page 31 and 58 page 17 with the Register of Wills and
Recorder of Deeds, Blair County, Pennsylvania. Lessee hereby agrees to protect,
indemnify, save harmless and defend Lessor, Lessor’s Affiliates and the landlord
under the Ground Lease from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys’ fees and expenses), imposed upon, incurred by or asserted against
Lessor, Lessor’s Affiliates or the landlord under the Ground Lease by reason of
or in connection with any of the Land Development Documents or any obligations
of the Hospital Company or the owner of the Land and Improvements thereunder.

 

4.6          Article XXXIV is hereby deleted in its entirety, and the following
Article XXXIV is substituted therefor:

 

ARTICLE XXXIV

EXTENDED TERMS

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for two additional five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 35 years (including the Holdover
Period), by giving written notice to Lessor of each such extension not later
than November 30, 2020, for the second Extended Term and not later than November
30, 2025 for the third Extended Term; provided, however, the Term of this Lease
shall not extend beyond the term of the Ground Lease (Lessor acknowledging the
requirement that it obtain an extension of the term of the Ground Lease as set
forth below) unless Lessor, or one of its Affiliates, purchases the fee interest
in the Leased Property from Ground Landlord, and subject, however, to the
provisions of Section 13.7 hereof. Lessor agrees to use its best efforts to
provide Lessee with prior written notice at least 90 days prior to the foregoing
dates. Upon receipt of the notice to extend from Lessee, Lessor shall provide
the notice necessary to extend the term of the Ground Lease pursuant to the
terms of Section 2 of the Ground Lease. Lessee may not exercise its option for
more than one Extended Term at a time. During each Extended Term, all of the
terms and conditions of this Lease shall continue in full force and effect,
except that the Minimum Rent for the second and third Extended Terms, if timely
exercised by Lessee, shall be determined in accordance with Section 34.3.

 

34.2         First Extended Term. Lessor and Lessee acknowledge that Lessee has
exercised its right to extend the Term for the first Extended Term and that the
first Extended Term commenced on the Effective Date and ends on the Term
Expiration Date.

 

4 

 

 

34.3         Minimum Rent for the First Year of the Second and Third Extended
Terms. The Minimum Rent per year for the first lease year of the second and
third Extended Terms, if timely exercised by Lessee, shall be the greater of (i)
the Fair Market Rental Value on the first day of such Extended Term, or (ii) 90%
of the Minimum Rent in effect immediately before the beginning of such Extended
Term, as such Minimum Rent shall continue to be adjusted throughout each such
Extended Term pursuant to Section 2.1(b) hereof.

 

4.7           The definition of the word “Term” is hereby deleted in its
entirety from Article XXXVI and the following definition is substituted
therefor:

 

“Term” means the Fixed Term, the Holdover Period, the first Extended Term and
any additional Extended Term as to which Lessee has exercised its options to
extend contained in Article XXXIV hereof unless earlier terminated pursuant to
the provisions hereof.

 

5.             Confirmation of Lease. Each party hereto (a) agrees that this
Amendment shall not in any way impair or lessen its liabilities under any of the
Lease, as amended hereby, and (b) acknowledges that such Lease, as amended
hereby, is in full force and effect and that there currently exists no default
nor any defenses or claims of offset or otherwise against the enforcement
thereof by any other party thereto or by any other party in favor of which such
Lease was expressly made.

 

6.             Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be an original and taken together shall
constitute one and the same document. Signature and acknowledgment pages, if
any, may be detached from the counterparts and attached to a single copy of this
document to physically form one document. The failure of any party hereto to
execute this Amendment or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

7.             Entire Agreement. This Amendment sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements between the
parties relative to such subject matter.

 

8.             Force and Effect of Amendment. Except as specifically amended,
modified or supplemented as set forth in this Amendment, the Lease remains in
full force and effect.

 

9.             Execution by Telefacsimile. Any copy of this Amendment bearing a
signature of a party to this Amendment and sent by facsimile to any other party
shall be deemed a manually-executed original of this Amendment, and shall be
deemed sufficient to bind such party.

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

  

5 

 

  

IN WITNESS WHEREOF, intending to be legally bound hereby, Lessor has caused this
Amendment to be executed as of the day and year first above written.

 

  “Lessor:”       HR ACQUISITION OF PENNSYLVANIA, INC.         By /s/ James C.
Douglas     James C. Douglas     Senior Vice President – Acquisitions     and
Dispositions

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

6 

 

 

IN WITNESS WHEREOF, intending to be legally bound hereby, Lessor has caused this
Amendment to be executed as of the day and year first above written.

 

  “Lessee:”       HEALTHSOUTH CORPORATION         By /s/ Arthur E. Wilson, Jr.  
  Arthur E. Wilson, Jr.
Senior Vice President

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

7 

 

 

OMNIBUS AMENDMENT AGREEMENT
NO. 3 TO LEASE AGREEMENTS

 

Dated as of August 1, 2011

 

HEALTHCARE REALTY TRUST INCORPORATED, a Maryland corporation (“HR Parent”), HR
ACQUISITION I CORPORATION, a Maryland corporation formerly known as Capstone
Capital Corporation, formerly known as Capstone Capital Trust, Inc. (“HR
Acquisition”), HRT OF ALABAMA, INC., an Alabama corporation (“HR Alabama”), HR
ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania corporation formerly known as
Capstone Capital of Pennsylvania, Inc. (“HR Pennsylvania”), PENNSYLVANIA HRT,
INC., a Pennsylvania corporation (“Pennsylvania HRT”), HR ACQUISITION OF SAN
ANTONIO, LTD., an Alabama limited partnership formerly known as Capstone Capital
of San Antonio, Ltd. (“HR San Antonio”), HEALTHSOUTH CORPORATION, a Delaware
corporation formerly known as HealthSouth Rehabilitation Corporation (“HS
Parent”), HEALTHSOUTH OF YORK, LLC, a Delaware limited liability company
formerly known as HealthSouth of York, Inc., a Delaware corporation (“HS York”),
HEALTHSOUTH OF MONTGOMERY, INC., an Alabama corporation (“HS Montgomeiy”),
HEALTHSOUTH OF NITTANY VALLEY, INC., a Delaware corporation (“HS Nittany
Valley”), HEALTHSOUTH OF TALLAHASSEE LIMITED PARTNERSHIP, an Alabama limited
partnership (“HS Tallahassee”), and BEAUMONT REHAB ASSOCIATES, INC., a Delaware
corporation formerly known as Beaumont Rehab Associations Limited Partnership, a
Delaware limited partnership (“HS Beaumont”), hereby agree as follows:

 

 

 

  

1.          Preliminary Statements. The parties hereto entered into that certain
Omnibus Amendment Agreement No. 1 to Lease Agreements, dated as of March 31,
2006 (the “First Omnibus Amendment”) and that certain Omnibus Amendment
Agreement No. 2 to Lease Agreements, dated as of March 11, 2009 (the “Second
Omnibus Amendment” and, together with the First Omnibus Amendment, the “Omnibus
Amendments”). HR Pennsylvania, as lessor, and HS Parent, as lessee, are parties
to that certain Lease Agreement dated as of March 24, 1995, as amended by the
Omnibus Amendments (as amended, the “Great Lakes Lease”), for the lease of the
inpatient rehabilitation hospital and related real property and improvements
located at 143 East Second Street situated in Erie County, Pennsylvania. HR
Pennsylvania, as lessor, and HS Parent, as lessee, are parties to that certain
Lease Agreement dated as of May 10, 1996, as amended by the Omnibus Amendments
(as amended, the “Mechanicsburg Lease”), for the lease of the inpatient
rehabilitation hospital and related real property and improvements located at
175 Lancaster Boulevard, Mechanicsburg, Pennsylvania. HR Pennsylvania, as
lessor, and HS Parent, as lessee, are parties to that certain Lease Agreement
dated as of May 10, 1996, as amended by the Omnibus Amendments (as amended, the
“Altoona Lease”), for the lease of the inpatient rehabilitation hospital and
related real property and improvements located at 2005 Valley View Boulevard,
Altoona, Pennsylvania 16602. HR Alabama, as lessor, and HS Montgomery, as
lessee, are parties to that certain Lease Agreement dated as of September 30,
1998, as amended by the Omnibus Amendments (as amended, the “Montgomery Lease”),
for the lease of the inpatient rehabilitation hospital and related real property
and improvements located at 4465 Narrow Lane Road, Montgomery, Alabama 36116.
Pennsylvania HRT (originally styled as “HRT of Pennsylvania, Inc.”), as lessor,
and HS Nittany Valley, as lessee, are parties to that certain Lease Agreement
dated as of September 30, 1998, as amended by the Omnibus Amendments (as
amended, the “Nittany Valley Lease”), for the lease of the inpatient
rehabilitation hospital and related real property and improvements located at
550 W. College Avenue, Pleasant Gap, Pennsylvania 16823. HR San Antonio, as
lessor, and HS Beaumont, as lessee, are parties to that certain Lease Agreement
dated as of April 1, 1996, as amended by that First Amendment to Facility Lease
dated as of February 7, 2006, as amended further by the Omnibus Amendments (as
amended, the “Beaumont Lease”), for the lease of the inpatient rehabilitation
hospital and related real property and improvements located at 3340 Plaza 10
Boulevard, Beaumont, Texas 77707. HR Parent, as lessor, and HS Tallahassee, as
lessee, are parties to that certain Lease Agreement having a commencement date
of October 1, 1998, as amended by the Omnibus Amendments (as amended, the
“Tallahassee Lease”), for the lease of the inpatient rehabilitation hospital and
related real property and improvements located at 1675 Riggins Road,
Tallahassee, Florida 32308. Pennsylvania HRT, as lessor, and HS York, as lessee,
are parties to that certain Lease Agreement dated as of September 30, 1998, as
amended by the Omnibus Amendments (as amended, the “York Lease”), for the lease
of the inpatient rehabilitation hospital and related real property and
improvements located at 1850 Normandie Drive, York, Pennsylvania 17404. The
Great Lakes Lease, the Mechanicsburg Lease, the Altoona Lease, the Montgomery
Lease, the Nittany Valley Lease, the Beaumont Lease, the Tallahassee Lease and
the York Lease are referred to herein, individually as a “Lease” and,
collectively, as the “Leases”. HS Parent has executed (i) the Guaranty of
Obligations Under Lease Agreement, dated as of September 30, 1998, with respect
to the Montgomery Lease (the “Montgomery Guaranty”), (ii) the Guaranty of
Obligations Under Lease Agreement, dated as of September 30, 1998, with respect
to the Nittany Valley Lease (the “Nittany Valley Guaranty”), (iii) the Guaranty
of Obligations Under Lease Agreement, dated as of March 11, 2009, with respect
to the Beaumont Lease (the “Beaumont Guaranty”), (iv) the Guaranty of
Obligations Under Lease Agreement, dated as of September 30, 1998, with respect
to the Tallahassee Lease (the “Tallahassee Guaranty”), and (v) the Guaranty of
Obligations Under Lease Agreement, dated as of September 30, 1998, with respect
to the York Lease (the “York Guaranty” and, together with the Montgomery
Guaranty, the Nittany Valley Guaranty, the Beaumont Guaranty and the Tallahassee
Guaranty, the “Lease Guaranties”). Pursuant to the Lease Guaranties, certain of
the applicable Lessee’s obligations have been guaranteed, and the Lease
Guaranties are an integral part of the transactions contemplated by the parties
hereto. HR Pennsylvania, as lessor, and HS Parent, as lessee, are parties to
that certain Lease Agreement, dated as of June 30, 1997, as amended and assigned
pursuant to that certain Amendment to Building Lease and Assignment and
Assumption of Building Lease, dated as of even date herewith (the “Pittsburgh
Amendment and Assignment”), among HR Pennsylvania, as lessor, HS Parent, as
assignor, and Pittsburgh Specialty Hospital, LLC, a Delaware limited liability
company, as assignee (as amended and assigned, the “Pittsburgh Lease”), for the
lease of the premises located at 2380 McGinley Road, Monroeville, Pennsylvania,
commonly known as the Greater Pittsburgh Rehabilitation Hospital. The parties
wish to clarify certain matters with respect to the Omnibus Amendments and the
Pittsburgh Lease and to make certain amendments to the Leases in the manner set
forth in this Omnibus Amendment Agreement No. 3 to Lease Agreements (this
“Agreement”).

 

2 

 

  

2.          Definitions. HR Parent, HR Acquisition, HR Alabama, HR Pennsylvania,
Pennsylvania HRT, and HR San Antonio are referred to herein, individually, as a
“Lessor” and, collectively, as “Lessors,” HS Paient, HS York, HS Montgomery, HS
Nittany Valley, HS Tallahassee and HS Beaumont are referred to herein,
individually, as a “Lessee” and, collectively, as “Lessees,” Unless the context
otherwise requires, all other capitalized terms used herein without definition
shall have the definitions provided therefor in the respective Leases. Unless
the context otherwise requires, the effective date of the agreements and
amendments set forth in this Agreement shall be the date of this Agreement (the
“Effective Date’’).

 

3.          Agreements regarding the Pittsburgh Lease. Lessors and Lessees
acknowledge as follows: (i) to their actual knowledge, HR Pennsylvania, as
lessor, and HS Parent have performed or satisfied through the Effective Date all
the terms of the Omnibus Amendments which are applicable to the Pittsburgh Lease
through the Effective Date; (ii) the Pittsburgh Amendment and Assignment amends
and restates all the terms of the Omnibus Amendments which shall be applicable
to the Pittsburgh Lease from and after the Effective Date and (iii) the
Pittsburgh Amendment and Assignment deletes in their entirety the Omnibus
Amendments as they relate to the Pittsburgh Lease and neither Omnibus Amendment
shall have any further application, force or effect with respect to the
Pittsburgh Lease. Lessors and Lessees each agree that neither Pittsburgh
Specialty Hospital, LLC (“Pittsburgh Specialty”) nor the business or operations
conducted by Pittsburgh Specialty, nor its successors or assigns, if any, shall
have any liability or obligation under or with respect to the Omnibus
Amendments, including this Omnibus Amendment Agreement No. 3. Pittsburgh
Specialty is intended to be a third party beneficiary of the provisions
contained in this paragraph 3.

 

4.          Representations and Warranties of Lessors. Each Lessor hereby
severally, but not jointly, represents and warrants to each Lessee that is a
party to each of the Leases executed by such Lessor, as follows:

 

4.1        Authority. Such Lessor is duly organized, validly existing and in
good standing under the laws of the State of its incorporation, formation or
organization and is in good standing and is authorized to transact business in
each state in which it conducts business. Such Lessor has all requisite
corporate, partnership or other (as the case may be) right, power, authority and
legal capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated herein.

 

4.2        Execution. The execution, delivery and performance by such Lessor of
this Agreement and the consummation by it of the transactions contemplated
herein have been duly and validly authorized by all necessary corporate,
partnership or other (as the case may be) action on the part of such Lessor.
Upon its execution and delivery, this Agreement will be a valid and binding
obligation of such Lessor, enforceable against such Lessor in accordance with
its terms.

 

4.3        No contravention. Neither of the execution, delivery or performance
by such Lessor of this Agreement, nor the consummation by such Lessor of the
transactions contemplated herein will (with or without the passage of time or
the giving of notice or both) (i) conflict with or violate the organizational or
governing documents of such Lessor, (ii) conflict with or violate any law, rule,
regulation, order, judgment, injunction or decree applicable to such Lessor or
by which its properties are bound or affected, or (iii) require on the part of
such Lessor any license, permit, consent, approval, clearance, order or
authorization of, or registration, qualification, declaration or filing with any
federal, state or local government or any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or any filing with, notice to or consent of any other person, other
than as expressly provided in this Agreement.

 

3 

 

  

5.          Representations and Warranties of Lessees. Each Lessee hereby
severally, but not jointly, represents and warrants to each Lessor that is a
party to each of the Leases executed by such Lessee, as follows:

 

5.1           Authority. Such Lessee is duly organized, validly existing and in
good standing under the laws of the State of its incorporation, formation or
organization and is in good standing and is authorized to transact business in
each state in which it conducts business. Such Lessee has all requisite
corporate, partnership or other (as the case may be) right, power, authority and
legal capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated herein.

 

5.2           Execution. The execution, delivery and performance by such Lessee
of this Agreement and the consummation by it of the transactions contemplated
herein have been duly and validly authorized by all necessary corporate,
partnership or other (as the case may be) action on the part of such Lessee.
Upon its execution and delivery, this Agreement will be and a valid and binding
obligation of such Lessee, enforceable against such Lessee in accordance with
its terms.

 

5.3           No contravention. Neither of the execution, delivery or
performance by such Lessee of this Agreement, nor the consummation by such
Lessee of the transactions contemplated herein will (with or without the passage
of time or the giving of notice or both) (i) conflict with or violate the
organizational or governing documents of such Lessee, (ii) conflict with or
violate any law, rule, regulation, order, judgment, injunction or decree
applicable to such Lessee or by which its properties are bound or affected, or
(iii) require on the part of such Lessee any license, permit, consent, approval,
clearance, order or authorization of, or registration, qualification,
declaration or filing with any federal, state or local government or any court,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, or any filing with, notice to or consent
of any other person, other than as expressly provided in this Agreement.

 

6           Representations and Warranties of HS Parent. HS Parent hereby
represents and warrants to each Lessor, as follows:

 

6.1           Authority. HS Parent is duly organized, validly existing and in
good standing under the laws of the State of its incorporation and is in good
standing and is authorized to transact business in each state in which if
conducts business. HS Parent has all requisite corporate right, power, authority
and legal capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated herein.

 

6.2           Execution. The execution, delivery and performance by HS Parent of
this Agreement and the consummation by it of the transactions contemplated
herein have been duly and validly authorized by all necessary corporate action
on the part of HS Parent. Upon its execution and delivery, this Agreement will
be and a valid and binding obligation of HS Parent, enforceable against HS
Parent in accordance with its terms.

 

4 

 

  

6.3           No contravention. Neither of the execution, delivery or
performance by HS Parent of this Agreement, nor the consummation by HS Parent of
the transactions contemplated herein will (with or without the passage of time
or the giving of notice or both) (i) conflict with or violate the organizational
or governing documents of HS Parent (ii) conflict with or violate any law, rule,
regulation, order, judgment, injunction or decree applicable to HS Parent or by
which its properties are bound or affected, or (iii) require on the part of HS
Parent any license, permit, consent, approval, clearance, order or authorization
of, or registration, qualification, declaration or filing with any federal,
state or local government or any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, or any
filing with, notice to or consent of any other person, other than as expressly
provided in this Agreement

 

7.          Confirmation of Leases. Each party hereto (a) agrees that this
Agreement shall not in any way impair or lessen its liabilities under any of the
Leases, as amended hereby, and (b) acknowledges that such Leases, as amended
hereby, are in full force and effect and that there currently exists no default
nor any defenses or claims of offset or otherwise against the enforcement
thereof by any other party thereto or by any other party in favor of which such
Leases were expressly made.

 

8.          Confirmation of Lease Guaranties. HS Parent hereby (a) agrees that
this Agreement shall not in any way impair or lessen its liabilities under the
Lease Guaranties, and (b) acknowledges that the Lease Guaranties are in full
force and effect and that there currently exists no defenses or claims of offset
or otherwise against the enforcement thereof by any other party in favor of
which such Lease Guaranties were expressly made.

 

9.          Miscellaneous. The validity, interpretation, enforcement and effect
of this Agreement and any matter arising out of or in connection with this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Alabama, without regard to principles of conflicts of laws;
provided, however, that any amendment of or agreement with respect to a
particular Lease or Lease Guaranty shall be governed by, and construed in
accordance with, the laws of the state or states recited in such Lease or Lease
Guaranty. This Agreement shall be binding and shall inure to the benefit of. the
parties hereto, and their respective permitted successors and assigns. This
Agreement shall not be modified or amended except by mutual written agreement.
This Agreement constitutes the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
oral or written, and all other communications among the parties relating to such
subject matter. The waiver by any party of a breach or violation of any
provisions of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach of the same or other provision. In the event any
provision of this Agreement is held to be unenforceable or invalid for any
reason, this Agreement shall remain in full force and effect and enforceable in
accordance with its terms disregarding such enforceable or invalid provision.
The captions and headings used in this Agreement are made for convenience and
general reference only and should not be construed to describe, define, limit or
expand the scope and intent of any term or provision of this Agreement. The
parties acknowledge that this Agreement was initially prepared by Lessors solely
as a convenience and that all parties hereto, and their counsel, have read and
fully negotiated all of the language used in this Agreement. The parties
acknowledge that, because all parties and their counsel participated in
negotiating and drafting this Agreement, no rule of construction shall apply to
this Agreement which construes ambiguous and unclear language in favor of or
against any party because such party drafted this Agreement. With respect to all
provisions of this Agreement, time is of the essence. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Whenever the context so permits, the use of the plural shall
include the singular, the singular shall include the plural, and any gender
shall be deemed to include all genders.

 



5 

 

 

10.         Execution by Counterparts and Telefacsimile. This Agreement may be
executed in one or more counterparts, each of which shall be an original and
taken together shall constitute one and the same document. Signature and
acknowledgment pages, if any, may be detached from the counterparts and attached
to a single copy of this document to physically form one document. For purposes
of executing this Agreement, any signed document transmitted by facsimile
machine with automatic confirmation of receipt shall be treated in all manner
and respects as an original document. The signature of any party transmitted by
facsimile machine shall be considered to be an original signature, and any such
document shall be considered to have the same binding legal effect as an
original document executed, delivered and exchanged between or among the
parties. At the request of any party, any executed document delivered by
facsimile machine shall be re-executed by all parties in a “hard-copy” form. The
parties hereto hereby agree that none of them shall raise the use of a facsimile
machine for the transmission of signatures as a defense to this Agreement, and
each such party hereby waives such defense.

 

-THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

6 

 

  

IN WITNESS WHEREOF, Lessors have caused this Agreement be executed as of the day
and year first above written.

 

  “Lessors:”       HEALTHCARE REALTY TRUST
INCORPORATED   HR ACQUISITION I CORPORATION
HRT OF ALABAMA, INC.   HR ACQUISITION OF PENNSYLVANIA, INC.
PENNSYLVANIA HRT, INC.       By /s/ James C. Douglas     James C. Douglas    
Senior Vice President — Acquisitions     and Dispositions         HR ACQUISITION
OF SAN ANTONIO, LTD.       By its general partner:   Healthcare Acquisition of
Texas, Inc.         By /s/ James C. Douglas     James C. Douglas     Senior Vice
President - Acquisitions     and Dispositions

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

7 

 

  

IN WITNESS WHEREOF, Lessees has caused this Agreement be executed as of the day
and year first above written.

 

  “Lessees:”       HEALTHSOUTH CORPORATION       By /s/ John P. Whillington    
John P. Whittington
Executive Vice President, Corporate Secretary
and General Counsel         HEALTHSOUTH OF YORK, LLC
HEALTHSOUTH OF MONTGOMERY, INC.
HEALTHSOUTH OF NITTANY VALLEY, INC.         By /s/ John P. Whittington     John
P. Whittington
Vice President and Secretary         HEALTHSOUTH OF TALLAHASSEE
LIMITED PARTNERSHIP       By its general partner:   HealthSouth Real Property
Holding, LLC         By /s/ John P. Whittington     John P. Whittington
Vice President and Secretary         BEAUMONT REHAB ASSOCIATES, INC.         By
/s/ John P. Whittington     John P. Whittington
Vice President and Secretary

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

8 

 

 

OMNIBUS AMENDMENT AGREEMENT
NO. 2 TO LEASE AGREEMENTS

 

Dated as of March 11, 2009

 

HEALTHCARE REALTY TRUST INCORPORATED, a Maryland corporation (“HR Parent”), HR
ACQUISITION I CORPORATION, a Maryland corporation formerly known as Capstone
Capital Corporation, formerly known as Capstone Capital Trust, Inc. (‘‘HR
Acquisition”), HRT OF ALABAMA, INC., an. Alabama corporation (“HR Alabama”), HR
ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania corporation formerly known as
Capstone Capital of Pennsylvania, Inc. (“HR Pennsylvania”), PENNSYLVANIA HRT,
INC., a Pennsylvania corporation (“Pennsylvania HRT”), HR ACQUISITION OF SAN
ANTONIO, LTD., an Alabama limited partnership formerly known as Capstone Capital
of San Antonio, Ltd. (“HR San Antonio”), HEALTHSOUTH CORPORATION, a Delaware
corporation formerly known as HealthSouth Rehabilitation Corporation (“HS
Parent”), HEALTHSOUTH OF YORK, INC., a Delaware corporation (“HS York”),
HEALTHSOUTH OF MONTGOMERY, INC., an Alabama corporation (“HS Montgomery”),
HEALTHSOUTH OF NITTANY VALLEY, INC., a Delaware corporation (“HS Nittany
Valley”), HEALTHSOUTH OF TALLAHASSEE LIMITED PARTNERSHIP, an Alabama limited
partnership (“HS Tallahassee”), and BEAUMONT REHAB ASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership (“HS Beaumont”), hereby agree as
follows:

 

 

 

 

Preliminary Statements. The parties hereto entered into that certain Omnibus
Amendment Agreement No. 1 to Lease Agreements dated as of March 31, 2006 (the
“First Amendment”). HR Pennsylvania, as lessor, and HS Parent, as lessee, are
parties to that certain Lease Agreement dated as of March 24, 1995, as amended
by the First Amendment (as amended, the “Great Lakes Lease”), for the lease of
the inpatient rehabilitation hospital and related real property and improvements
located at 143 East Second Street situated in Erie County, Pennsylvania. HR
Pennsylvania, as lessor, and HS Parent, as lessee, are parties to that certain
Lease Agreement dated as of May 10, 1996, as amended by the First Amendment (as
amended, the “Mechanicsburg Lease”), for the lease of the inpatient
rehabilitation hospital and related real property and improvements located at
175 Lancaster Boulevard, Mechanicsburg, Pennsylvania. HR Pennsylvania, as
lessor, and HS Parent, as lessee, are parties to that certain Lease Agreement
dated as of May 10, 1996, as amended by the First Amendment (as amended, the
‘‘Altoona Lease”), for the lease of the inpatient rehabilitation hospital and
related real properly and improvements located at 2005 Valley View Boulevard,
Altoona, Pennsylvania 16602. HR Pennsylvania, as lessor, and HS Parent, as
lessee, are parties to that certain Lease Agreement dated as of June 30, 1997,
as amended by the First Amendment (as amended, the “Pittsburgh Lease”), for the
lease of the inpatient rehabilitation hospital and related real property and
improvements located at 2380 McGinley Road, Monroeville, Pennsylvania 15146. HR
Alabama, as lessor, and HS Montgomery, as lessee, are parties to that certain
Lease Agreement dated as of September 30, 1998, as amended by the First
Amendment (as amended, the “Montgomery Lease”), for the lease of the inpatient
rehabilitation hospital and related real property and improvements located at
4465 Narrow Lane Road, Montgomery, Alabama 36116. Pennsylvania HRT (originally
styled as “HRT of Pennsylvania, Inc.”), as lessor, and HS Nittany Valley, as
lessee, are parties to that certain Lease Agreement dated as of September 30,
1998, as amended by the First Amendment (as amended, the “Nittany Valley
Lease”), for the lease of the inpatient rehabilitation hospital and related real
property and improvements located at 550 W. College Avenue, Pleasant Gap,
Pennsylvania 16823. HR San Antonio, as lessor, and HS Beaumont, as lessee, are
parties to that certain Lease Agreement dated as of April 1, 1996, as amended by
that First Amendment to Facility Lease dated as of February 7, 2006, as amended
farther by the First Amendment (as amended, the “Beaumont Lease”), for the lease
of the inpatient rehabilitation hospital and related real property and
improvements located at 3340 Plaza 10 Boulevard, Beaumont, Texas 77707. HR
Parent, as lessor, and HS Tallahassee, as lessee, are parties to that certain
Lease Agreement having a commencement date of October 1, 1998, as amended by the
First Amendment (as amended, the “Tallahassee Lease”), for the lease of the
inpatient rehabilitation hospital and related real property and improvements
located at 1675 Riggins Road, Tallahassee, Florida 32308. Pennsylvania HRT, as
lessor, and HS York, as lessee, are parties to that certain Lease Agreement
dated as of September 30, 1998, as amended by the First Amendment (as amended,
the “York Lease”), for the lease of the inpatient rehabilitation hospital and
related real properly and improvements located at 1850 Normandie Drive, York,
Pennsylvania 17404. The Great Lakes Lease, the Mechanicsburg Lease, the Altoona
Lease, the Pittsburgh Lease, the Montgomery Lease, the Nittany Valley Lease, the
Beaumont Lease, the Tallahassee Lease and the York Lease are referred to herein,
individually as a “Lease” and, collectively, as the “Leases”. HS Parent has
executed (i) the Guaranty of Obligations Under Lease Agreement dated as of
September 30, 1998 with respect to the Montgomery Lease (the “Montgomery
Guaranty”), (ii) the Guaranty of Obligations Under Lease Agreement dated as of
September 30, 1998 with respect to the Nittany Valley Lease (the “Nittany Valley
Guaranty”), (iii) the Guaranty of Obligations Under Lease Agreement dated as of
September 30, 1998 with respect to the Tallahassee Lease (the “Tallahassee
Guaranty”), (iv) the Guaranty of Obligations Under Lease Agreement dated as of
September 30, 1998 with respect to the York Lease (the “York Guaranty”), and (v)
the Guaranty of Obligations Under Lease Agreement dated as of March 11, 2009
with respect to HS Beaumont’s obligations under the Beaumont Lease (the
“Beaumont Guaranty” and, together with the Montgomery Guaranty, the Nittany
Valley Guaranty, the Tallahassee Guaranty and the York Guaranty, the “Lease
Guaranties”). Pursuant to the Lease Guaranties, certain of the applicable
Lessee’s obligations have been guaranteed, and the Lease Guaranties are an
integral part of the transactions contemplated by the parties hereto. The
parties have agreed to further amend the Leases in the manner set forth in this
Omnibus Amendment Agreement No. 2 to Lease Agreements (this “Agreement”).

 

1.          Definitions. HR Parent, HR Acquisition, HR Alabama, HR Pennsylvania,
Pennsylvania HRT, and HR San Antonio are referred to herein, individually, as a
“Lessor” and, collectively, as “Lessors.” HS Parent, HS York, HS Montgomery, HS
Nittany Valley, HS Tallahassee and HS Beaumont are referred to herein,
individually, as a “Lessee” and, collectively, as “Lessees.” Unless the context
otherwise requires, all other capitalized terms used herein without definition
shall have the definitions provided therefor in the respective Leases. Unless
the context otherwise requires, the effective date of the agreements and
amendments set forth in this Agreement shall be the date of this Agreement (the
“Effective Date”).

 

2.          Amendments and Agreements to the Great Lakes Lease. The Great Lakes
Lease is confirmed and amended, effective as of the Effective Date, as follows:

 

2 

 

  

2.1           The following Section 2.7 is added to the Great Lakes Lease
following Section 2.6:

 

2.7           Additional Minimum Rent. Lessee shall pay to Lessor as additional
minimum rent, without notice, demand, set off or counterclaim, in advance, the
annual sum set forth on Schedule 1 attached hereto under the heading “Additional
Minimum Rent” for the Great Lakes Lease (the “Additional Minimum Rent”), payable
in advance in equal, consecutive monthly installments, beginning with the first
payment due on April 1, 2009, and continuing on the first day of each calendar
month thereafter until the final payment due on April 1, 2011. The Additional
Minimum Rent shall be payable to Lessor in the same manner and location as the
Minimum Rent.

 

2.2           The first sentence of Section 15.2 of the Great Lakes Lease is
amended by inserting after the word “thereafter” in the second line thereof, the
following phrase: “so long as such Event of Default is continuing.”

 

2.3           Section 15.2 of the Great Lakes Lease is amended by deleting the
last full unnumbered paragraph thereof and substituting the following new
subsections (c), (d) and (e) therefor:

 

(c)          The rights and remedies of Lessor under subsections (a) and (b) of
this Section 15.2 are cumulative, and except as expressly provided otherwise in
Section 15.2(d) and Section 15.2(e) below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Lessor to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 

(d)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, the remedies available to Lessor pursuant to
Section 15.2(b) above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Lessor
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
further agree that notwithstanding anything to the contrary set forth in this
Section 15.2 or elsewhere in this Lease, if an Event of Default under Section
15.1(f) has occurred and is continuing, the sole and exclusive remedy of Lessor
shall be to collect from Lessee all actual damages incurred by Lessor as a
result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and collectively, (i) the occurrence of an Event of
Default pursuant to Section 15.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Lessee, (ii) the failure of Lessee to satisfy
any final, unsecured and unappealable judgment arising out of this Lease which
is rendered by a court of competent jurisdiction. As used herein, the term
“Payment Obligation” means any obligation from time to time owing by Lessee
under this Lease, which obligation can be satisfied with the payment of money,
including any Rent, fees, costs or charges that would accrue but for the
provisions of U.S. Bankruptcy Code, after any bankruptcy or insolvency petition
is filed thereunder.

 

3 

 

  

(e)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Lessor hereunder upon
the occurrence of an Event of Default related to Lessee’s breach of the
continuous operations covenant in Section 6.2(c) of this Lease shall be limited
to the remedies described in Section 15.2(a) above (it being understood that in
such instance, Lessee will cooperate with Lessor in its efforts to secure a
sublease for the Leased Property for use that is consistent with the Primary
Intended Use, which cooperation by Lessee will include taking the actions
described in Section 35.8(c) of this Lease as to any sublessee).

 

2.4           Article XIX of the Great Lakes Lease is re-titled as “ABANDONMENT;
OPTION TO PURCHASE”.

 

2.5           Section 19.3 of the Great Lakes Lease is amended by making the
current paragraph subsection (a) and the following subsection (b) is added to
Section 19.3 immediately following subsection (a):

 

(b)          In the event Lessee elects to purchase the Leased Properly pursuant
to Section 19.4, then on the last day of the Term, or the next Business Day if
the last day of the Term is not a Business Day, Lessor shall, upon receipt from
Lessee of the purchase price provided for in Section 19.4 and any Rent or other
sums then due and payable under this Lease (excluding the installment of Minimum
Rent due on the date of conveyance), convey the Leased Property to Lessee on
such date in accordance with the provisions of Article XVII and this Lease shall
thereupon terminate as to the Leased Property.

 

2.6           The Great Lakes Lease is hereby amended by adding the following
Section 19.4 immediately following the end of Section 19.3:

 

19.4         Option to Purchase the Leased Property. So long as no Event of
Default shall have occurred that is continuing, Lessee shall have the option to
purchase Lessor’s leasehold estate in the Leased Property under the Ground Lease
pursuant to the terms and conditions set forth in this Article XIX at the end of
the Fixed Term and at the end of each Extended Term upon at least 180 days’
prior written notice to Lessor for a purchase price equal to the greater of the
following (such greater amount referred to herein as the “Minimum Repurchase
Price”): (i) the Fair Market Value Purchase Price or (ii) the sum of (A) the
amount set forth as the “Floor Amount” for the Great Lakes Lease on Schedule 2
attached hereto plus (B) the cost of any Capital Additions to the Leased
Property financed by Lessor pursuant to the terms of Article IX; plus (C) any
sums disbursed by Lessor or its Affiliates, with the prior written consent of
Lessee, in connection with the purchase of the fee interest in the Leased
Property from the Ground Landlord (as defined below); provided that the
foregoing option to purchase shall be subject and subordinate to the right of
first refusal in favor of the Ground Landlord pursuant to Section 8 of the
Ground Lease. The option to purchase granted hereby (1) is subject to the prior
written consent of the Ground Landlord and (2) will expire and be of no further
force and effect upon the occurrence of either of the following events: (i) the
expiration of the Fixed Term and each Extended Term or the earlier termination
of this Lease or (ii) the exercise by the Ground Landlord of its option to
purchase the Facility set forth in Section 8 of the Ground Lease. As used
herein, the term “Ground Landlord” shall mean the lessor under the Ground Lease,
Regional Medical Services, Inc. as attorney-in- fact for Bayside Development
Corporation, a Pennsylvania corporation, and its successors and assigns.

 

4 

 



 

2.7           Sections 24(a) and 24(b) are hereby deleted in their entirety and
the following Sections (a) and (b) are substituted therefor:

 

(a)          At any time and from time to time within 20 days following written
request by Lessor, Lessee will furnish to Lessor an Officer’s Certificate
certifying that this Lease is unmodified and in full force and effect (or that
this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid. Any such Officer’s
Certificate furnished pursuant to this Article may be relied upon by Lessor and
any prospective purchaser of the Leased Properly.

 

(b)          Unless specifically prohibited at any time by a Legal Requirement,
Lessee will furnish, or cause to be furnished, the following information to
Lessor within the periods indicated; provided that Lessor shall keep
confidential items furnished hereunder which are not generally available to the
public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief,
Lessee is not in default in the performance or observance of any of the terms of
this Lease or any loan or credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Lessee shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken to remedy the same;

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Lessee to
Lessor;

 

(iii)        within 90 days after the end of each Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Lessee to Lessor,

 

5 

 

 

(iv)        within 150 days after written request by Lessor following the
occurrence of an Event of Default, audited financial statements of Lessee, it
being understood that the public availability of Lessee’s audited financial
statements on a source such as EDGAR shall constitute satisfaction of Lessee’s
obligation to cause such statements to be furnished hereunder; and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Lessee (other than audited financial statements) as Lessor may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

2.8           Article XXXIV is hereby deleted in its entirety, and the following
Article XXXIV is substituted therefor:

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for two consecutive five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 24 years and approximately 4
months, by giving written notice to Lessor of each such extension not later than
August 31, 2008, for the first Extended Term and August 31, 2013 for the second
Extended Term; provided, however, the Term of this Lease shall not extend beyond
the term of the Ground Lease (Lessor acknowledging the requirement that it
obtain an extension of the term of the Ground Lease as set forth below) unless
Lessor purchases the fee interest in the Leased Property from Ground Landlord,
and subject, however, to the provisions of Section 13.7 hereof. Lessor agrees to
use its best efforts to provide Lessee with prior written notice at least 90
days prior to the foregoing dates. Upon receipt of the notice to extend from
Lessee, Lessor shall provide the notice necessary to extend the term of the
Ground Lease pursuant to the terms of Section 2 of the Ground Lease. Lessee may
not exercise its option for more than one Extended Term at a time. Lessor hereby
acknowledges that Lessee has timely exercised its renewal option for the first
Extended Term and that such Extended Term will commence on August 1, 2009.
During each Extended Term, all of the terms and conditions of this Lease shall
continue in full force and effect, except that the Minimum Rent shall be
determined in accordance with Section 34.2 or 34.3, as the case maybe.

 

34.2         Minimum Rent for the First Year of the First Extended Term. The
Minimum Rent for the first lease year of the first Extended Term shall be
$1,550,000, as such Minimum Rent shall continue to be adjusted throughout such
Extended Term pursuant to Section 2.1(b) hereof.

 

34.3         Minimum Rent for the First Year of any other Extended Term. The
Minimum Rent for the first lease year of the second Extended Term shall be the
greater of (i) the Fair Market Rental Value on the first day of such Extended
Term, or (ii) 90% of the Minimum Rent in effect immediately before the beginning
of such Extended Term, as such Minimum Rent shall continue to be adjusted
throughout each such. Extended Term pursuant to Section 2.1(b) hereof.

 

6 

 

  

2.9            Section 35.8 of the Great Lakes Lease is hereby deleted in its
entirety, and the following Section 35.8 is substituted therefor:

 

35.8        Transfer of Operations and Licenses.

 

(a)          Operation of Facility at End of Term. Upon the expiration of the
Term or upon, the earlier termination of this Lease and if requested by Lessor,
Lessee agrees to (i) continue to manage the operations of the Facility as
manager and not as lessee for a period of up to 180 days, (ii) remit to Lessor
on a monthly basis the ‘‘rent” for the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro-rated through the date of transfer to a new operator), and (iii)
provide Lessor with written reports regarding the results of operations for the
Facility on a monthly basis. Lessor agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Lessee is not
needed by Lessor hereunder.

 

(b)          Management Fee. In the event that Lessee is required to manage the
Facility pursuant to Section 35.8(a) above, Lessor agrees to pay Lessee a
monthly management fee equal to the greater of (i) 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and other contractual
adjustments) for said month or (ii) $100,000; provided, however, that if Lessee
is required to manage the Facility pursuant to Section 35.8(a) as a result of a
Special Default Event hereunder, the monthly management fee to be paid by Lessor
to Lessee under this Section 35.8(b) will be 5% of the gross operating revenues
of the Facility (after Medicaid, Medicare and other contractual adjustments) for
said month.

 

(c)          Cooperation. At the end of the Term or any early expiration of this
Lease, Lessee agrees to cooperate with Lessor in the transfer of the financial
responsibility and operations of the Facility to a new operator or operators,
including the good faith negotiation, execution, and delivery of such operations
transfer agreements, assignment agreements and bills of sale as are reasonably
necessary to effect such transfer. In conjunction with such cooperation, Lessee
shall take all action reasonably necessary to effect or useful in effecting the
transfer to Lessor’s nominee of any certificate of need or license from the
Pennsylvania Department of Health Services or other governmental authority
regulating the use of the Facility and all service contracts, which, in either
case, may be necessary or useful in the operation of the Facility by Lessor’s
nominee for the Primary Intended Use.

 

7 

 

  

2.10         Section 36.1 of the Great Lakes Lease is amended by adding the
following definition for “Facility Financial Statements” immediately following
the definition of “Facility:” “Facility Financial Statements” means for the
Facility, as to a specific period, the Detailed Income Statement containing
revenue and expenses (in reasonable detail), EBITDA, EBITDAR and operating
statistics (to include, at a minimum, inpatient days, discharges, outpatient
visits and licensed beds), all presented for the period, quartar-to-date and
year-to-date.

 

2.11         Section 36.1 of the Great Lakes Lease is hereby amended by deleting
the definitions of “Fair Market Rental Value,” “Minimum Repurchase Price” and
“Rent” and substituting the following definitions of “Fair Market Rental Value”,
“Minimum Repurchase Price” and “Rent”, respectively, therefor:

 

“Fair Market Rental Value” means the fair market rental value of the Leased
Property or any Substitute Property determined as of the date of the appraisal
pursuant to Article XXVIII, (a) assuming the same is unencumbered by this Lease,
and (b) determined in accordance with the appraisal procedures set forth in
Article XXVIII or in such other manner as shall be mutually acceptable to Lessor
and Lessee and (c) not taking into account any reduction in value resulting from
an indebtedness to which the Leased Property or Substitute Property may be
subject and (d) not including the value of any Capital Additions to the Leased
Property financed by Lessee pursuant to the terms of Article IX.

 

“Minimum Repurchase Price” has the meaning set forth in Section 19.4

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent, the Additional Minimum Rent and the Additional Charges.

 

3.          Amendments and Agreements to the Mechanicsburg Lease. The
Mechanicsburg Lease is confirmed and amended, effective as of the Effective
Date, as follows:

 

3.1           The following Section 2.7 is added to the Mechanicsburg Lease
following Section 2.6:

 

2.7           Additional Minimum Rent. Lessee shall pay to Lessor as additional
minimum rent, without notice, demand, set off or counterclaim, in advance, the
annual sum set forth on Schedule 1 attached hereto under the heading “Additional
Minimum Rent” for the Mechanicsburg Lease (the “Additional Minimum Rent”),
payable in advance in equal, consecutive monthly installments, beginning with
the first payment due on April 1, 2009, and continuing on the first day of each
calendar month thereafter until the final payment due on April 1, 2011. The
Additional Minimum Rent shall be payable to Lessor in the same manner and
location as the Minimum Rent.

 

3.2            The first sentence of Section 15.2 of the Mechanicsburg Lease is
amended by inserting after the word “thereafter” in the second line thereof, the
following phrase: “so long as such Event of Default is continuing.”

 



8 

 

 

3.3           Section 15.2 of the Mechanicsburg Lease is amended by deleting the
last full unnumbered paragraph thereof and substituting the following new
subsections (c), (d) and (e) therefor:

 

(c)          The rights and remedies of Lessor under subsections (a) and (b) of
this Section 15.2 are cumulative, and except as expressly provided otherwise in
Section 15.2(d) and Section 15.2(e) below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Lessor to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 

(d)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, the remedies available to Lessor pursuant to
Section 15.2(b) above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Lessor
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
further agree that notwithstanding anything to the contrary set forth in this
Section 15.2 or elsewhere in this Lease, if an Event of Default under Section
15.1(f) has occurred and is continuing, the sole and exclusive remedy of Lessor
shall be to collect from Lessee all actual damages incurred by Lessor as a
result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and collectively, (i) the occurrence of an Event of
Default pursuant to Section 15.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Lessee, (ii) the failure of Lessee to satisfy
any final, unsecured and unappealable judgment arising out of this Lease which
is rendered by a court of competent jurisdiction. As used herein, the term
“Payment Obligation” means any obligation from time to time owing by Lessee
under this Lease, which obligation can be satisfied with the payment of money,
including any Rent, fees, costs or charges that would accrue but for the
provisions of U.S. Bankruptcy Code, after any bankruptcy or insolvency petition
is filed thereunder.

 

(e)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Lessor hereunder upon
the occurrence of an Event of Default related to Lessee’s breach of the
continuous operations covenant in Section 6.2(c) of this Lease shall be limited
to the remedies described in Section 15.2(a) above (it being understood that in
such instance, Lessee will cooperate with Lessor in its efforts to secure a
sublease for the Leased Property for use that is consistent with the Primary
Intended Use, which cooperation by Lessee will include taking the actions
described in Section 35.8(c) of this Lease as to any sublessee).

 

3.4           Article XIX of the Mechanicsburg Lease is re-titled as
“ABANDONMENT OPTION TO PURCHASE”.

 

 

9 

 



 

3.5           Section 19.3 of the Mechanicsburg Lease is amended by making the
current paragraph subsection (a) and the following subsection (b) is added to
Section 19.3 immediately following subsection (a):

 

(b)          In the event Lessee elects to purchase the Leased Property pursuant
to Section 19.4, then on the last day of the Term, or the next Business Day if
the last day of the Term is not a Business Day, Lessor shall, upon receipt from
Lessee of the purchase price provided for in Section 19.4 and any Rent or other
sums then due and payable under this Lease (excluding the installment of Minimum
Rent due on the date of conveyance), convey the Leased Property to Lessee on
such date in accordance with the provisions of Article XVII and this Lease shall
thereupon terminate as to the Leased Property.

 

3.6           The Mechaniesburg Lease is hereby amended by adding the following
Section 19.4 immediately following the end of Section 19.3:

 

19.4         Option to Purchase the Leased Property. So long as no Event of
Default shall have occurred that is continuing, Lessee shall have the option to
purchase Lessor’s leasehold estate in the Leased Property under the Ground Lease
pursuant to the terms and conditions set forth in this Article XIX at the end of
the Fixed Term and at the end of each Extended Term upon at least 180 days’
prior written notice to Lessor for a purchase price equal to the greater of the
following (such greater amount referred to herein as the “Minimum Repurchase
Price”): (i) the Fair Market Value Purchase Price or (ii) the sum of (A) the
amount set forth as the “Floor Amount” for the Mechanicsburg Lease on Schedule 2
attached hereto plus (B) the cost of any Capital Additions to the Leased
Property financed by Lessor pursuant to the terms of Article IX plus (C) any
sums disbursed by Lessor or its Affiliates, with the prior written consent of
Lessee, in connection with the purchase of the fee interest in the Leased
Property from the Ground Landlord (as defined below). The option to purchase
granted hereby (1) is subject to the prior written consent of the Ground
Landlord and (2) will expire and be of no further force and effect upon the
expiration of the Fixed Term and each Extended Term or the earlier termination
of this Lease. As used herein, the term “Ground Landlord” shall mean the lessor
under the Ground Lease, Healthland, Incorporated, a Pennsylvania corporation,
and its successors and assigns.

 

3.7           Sections 24(a) and 24(b) are hereby deleted in their entirely and
the following Sections (a) and (b) are substituted therefor:

 

(a)          At any time and from time to time within 20 days following written
request by Lessor, Lessee will furnish to Lessor an Officer’s Certificate
certifying that this Lease is unmodified and in full force and effect (or that
this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid. Any such Officer’s
Certificate furnished pursuant to this Article may be relied upon by Lessor and
any prospective purchaser of the Leased Property.

 



10 

 

 

(b)          Unless specifically prohibited at any time by a Legal Requirement
Lessee will furnish, or cause to be furnished, the following information to
Lessor within the periods indicated; provided that Lessor shall keep
confidential items furnished hereunder which are not generally available to the
public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief,
Lessee is not in default in the performance or observance of any of the terms of
this Lease or any loan or credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Lessee shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken to remedy the same;

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Lessee to
Lessor,

 

(iii)        within 90 days after the end of each Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Lessee to Lessor,

 

(iv)        within 150 days after written request by Lessor following the
occurrence of an Event of Default, audited financial statements of Lessee, it
being understood that the public availability of Lessee’s audited financial
statements on a source such as EDGAR shall constitute satisfaction of Lessee’s
obligation to cause such statements to be furnished hereunder, and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Lessee (other than audited financial statements) as Lessor may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

3.8           Article XXXIV is hereby deleted in its entirely, and the following
Article XXXIV is substituted therefor:

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for two consecutive five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 25 years, by giving written
notice to Lessor of each such extension not later than November 30, 2010, for
the first Extended Term and November 30, 2015, for the second Extended Term;
provided, however, the Term of this Lease shall not extend beyond the term of
the Ground Lease (Lessor acknowledging the requirement that it obtain an
extension of the term of the Ground Lease as set forth below) unless Lessor
purchases the fee interest in the Leased Property from Ground Landlord, and
subject, however, to the provisions of Section 13.7 hereof. Lessor agrees to use
its best efforts to provide Lessee with prior written notice at least 90 days
prior to the foregoing dates. Upon receipt of the notice to extend from Lessee,
Lessor shall provide the notice necessary to extend the term of the Ground Lease
pursuant to the terms of Section 2 of the Ground Lease. Lessee may not exercise
its option for more than one Extended Term at a time. During each Extended Term,
all of the terms and conditions of this Lease shall continue in full force and
effect, except that the Minimum Rent shall be determined in accordance with
Section 34.2 or 34.3, as the case may be.

 

11 

 



 

34.2         Minimum Rent for the First Year of the First Extended Term. The
Minimum Rent for the first lease year of the first Extended Term shall be the
greater of (i) the Fair Market Rental Value on the first day of such Extended
Term, or (ii) 85% of the Minimum Rent in effect at the end of the Fixed Term, as
such Minimum Rent shall continue to be adjusted throughout such Extended Term
pursuant to Section 2.1(b) hereof

 

34.3         Minimum Rent for the First Year of any other Extended Term. The
Minimum Rent for the first lease year of the second Extended Term shall be the
greater of (i) the Fair Market Rental Value on the first day of such Extended
Term, or (ii) 90% of the Minimum Rent in effect immediately before the beginning
of such Extended Term, as such Minimum Rent shall continue to be adjusted
throughout each such Extended Term pursuant to Section 2.1(b) hereof

 

3.9           Section 35.8 of the Mechanicsburg Lease is hereby deleted in its
entirely, and the following Section 35.8 is substituted therefor:

 

35.8          Transfer of Operations and Licenses.

 

(a)          Operation of Facility at End of Term. Upon the expiration of the
Term or upon the earlier termination of this Lease and if requested by Lessor,
Lessee agrees to (i) continue to manage the operations of the Facility as
manager and not as lessee for a period of up to 180 days, (ii) remit to Lessor
on a monthly basis the “rent” for the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro-rated through the date of transfer to a new operator), and (iii)
provide Lessor with written reports regarding the results of operations for the
Facility on a monthly basis. Lessor agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Lessee is not
needed by Lessor hereunder.

 

(b)          Management Fee. In the event that Lessee is required to manage the
Facility pursuant to Section 35.8(a) above, Lessor agrees to pay Lessee a
monthly management fee equal to the greater of (i) 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and other contractual
adjustments) for said month or (ii) $100,000; provided, however, that if Lessee
is required to manage the Facility pursuant to Section 35.8(a) as a result of a
Special Default Event hereunder, the monthly management fee to be paid by Lessor
to Lessee under this Section 35.8(b) will be 5% of the gross operating revenues
of the Facility (after Medicaid, Medicare and other contractual adjustments) for
said month.

 



12 

 

 



(c)          Cooperation. At the end of the Term or any early expiration of this
Lease, Lessee agrees to cooperate with Lessor in the transfer of the financial
responsibility and operations of the Facility to a new operator or operators,
including the good faith negotiation, execution, and delivery of such operations
transfer agreements, assignment agreements and bills of sale as are reasonably
necessary to effect such transfer. In conjunction with such cooperation, Lessee
shall take all action reasonably necessary to effect or useful in effecting the
transfer to Lessor’s nominee’ of any certificate of need or license from the
Pennsylvania Department of Health Services or other governmental authority
regulating the use of the Facility and all service contracts, which, in either
case, may be necessary or useful in the operation of the Facility by Lessor’s
nominee for the Primary Intended Use.

 

3.10         Section 36.1 of the Mechanicsburg Lease is amended by adding the
following definition for “Facility Financial Statements” immediately following
the definition of “Facility:”

 

“Facility Financial Statements” means for the Facility, as to a specific period,
the Detailed Income Statement containing revenue and expenses (in reasonable
detail), EBITDA, EBITDAR and operating statistics (to include, at a minimum,
inpatient days, discharges, outpatient visits and licensed beds), all presented
for the period, quarter-to-date and year-to-date.

 

3.11         Section 36.1 of the Mechanicsburg Lease is hereby amended by
deleting the definitions of “Fair Market Rental Value”, “Minimum Repurchase
Price” and “Rent” and substituting the following definitions of “Fair Market
Rental Value”, “Minimum Repurchase Price” and “Rent”, respectively, therefor:

 

“Fair Market Rental Value” means the fair market rental value of the Leased
Property or any Substitute Property determined as of the date of the appraisal
pursuant to Article XXVIII, (a) assuming the same is unencumbered by this Lease,
and (b) determined in accordance with the appraisal procedures set forth in
Article XXVIII or in such other manner as shall be mutually acceptable to Lessor
and Lessee and (c) not taking into account any reduction in value resulting from
an indebtedness to which the Leased Property or Substitute Property may be
subject and (d) not including the value of any Capital Additions to the Leased
Property financed by Lessee pursuant to the terms of Article IX.

 

“Minimum Repurchase Price” has the meaning set forth in Section 19.4.

 

13 

 

  

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent, the Additional Minimum Rent and the Additional Charges.

 

4.          Amendments and Agreements to the Altoona Lease. The Altoona Lease is
confirmed and amended, effective as of the Effective Date, as follows:

 

4.1           The following Section 2.7 is added to the Altoona Lease following
Section 2.6:

 

2.7           Additional Minimum Rent. Lessee shall pay to Lessor as additional
minimum rent, without notice, demand, set off or counterclaim, in advance, the
annual sum set forth on Schedule 1 attached hereto under the heading “Additional
Minimum Rent” for the Altoona Lease (the “Additional Minimum Rent”), payable in
advance in equal, consecutive monthly installments, beginning with the first
payment due on April 1, 2009, and continuing on the first day of each calendar
month thereafter until the final payment due on April 1, 2011. The Additional
Minimum Rent shall be payable to Lessor in the same manner and location as the
Minimum Rent.

 

4.2           The first sentence of Section 15.2 of the Altoona Lease is amended
by inserting after the word “thereafter” in the second line thereof, the
following phrase: “so long as such Event of Default is continuing.”

 

4.3           Section 15.2 of the Altoona Lease is amended by deleting the last
full unnumbered paragraph thereof and substituting the following new subsections
(c), (d) and (e) therefor:

 

(c)          The rights and remedies of Lessor under subsections (a) and (b) of
this Section 15.2 are cumulative, and except as expressly provided otherwise in
Section 15.2(d) and Section 15.2(e) below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Lessor to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 

(d)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, the remedies available to Lessor pursuant to
Section 15.2(b) above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Lessor
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
further agree that notwithstanding anything to the contrary set forth in this
Section 15.2 or elsewhere in this Lease, if an Event of Default under Section
15.1(f) has occurred and is continuing, the sole and exclusive remedy of Lessor
shall be to collect from Lessee all actual damages incurred by Lessor as a
result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and collectively, (i) the occurrence of an Event of
Default pursuant to Section 15.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Lessee, (ii) the failure of Lessee to satisfy
any final, unsecured and unappealable judgment arising out of this Lease which
is rendered by a court of competent jurisdiction. As used herein, the term
“Payment Obligation” means any obligation from time to time owing by Lessee
under this Lease, which obligation can be satisfied with the payment of money,
including any Rent, fees, costs or charges that would accrue but for the
provisions of U.S. Bankruptcy Code, after any bankruptcy or insolvency petition
is filed thereunder.

 

14 

 

  

(e)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Lessor hereunder upon
the occurrence of an Event of Default related to Lessee’s breach of the
continuous operations covenant in Section 6.2(c) of this Lease shall be limited
to the remedies described in Section 15.2(a) above (it being understood that in
such instance, Lessee will cooperate with Lessor in its efforts to secure a
sublease for the Leased Property for use that is consistent with the Primary
Mended Use, which cooperation by Lessee will include taking the actions
described in Section . 35.8(c) of this Lease as to any sublessee).

 

4.4           Sections 24(a) and 24(b) are hereby deleted in their entirely and
the following Sections (a) and (b) are substituted therefor:

 

(a)          At any time and from time to time within 20 days following written
request by Lessor, Lessee will furnish to Lessor an Officer’s Certificate
certifying that this Lease is unmodified and in fell force and effect (or that
this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid. Any such Officer’s
Certificate furnished pursuant to this Article may be relied upon by Lessor and
any prospective purchaser of the Leased Property.

 

(b)          Unless specifically prohibited at any time by a Legal Requirement,
Lessee will furnish, or cause to be furnished, the following information to
Lessor within the periods indicated; provided that Lessor shall keep
confidential items furnished hereunder which are not generally available to the
public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief,
Lessee is not in default in the performance or observance of any of the terms of
this Lease or any loan or credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Lessee shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken to remedy the same;

 

15 

 

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Lessee to
Lessor;

 

(iii)          within 90 days after the end of each Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Lessee to Lessor,

 

(iv)        within 150 days after written request by Lessor following the
occurrence of an Event of Default, audited financial statements of Lessee, it
being understood that the public availability of Lessee’s audited financial
statements on a source such, as EDGAR shall constitute satisfaction of Lessee’s
obligation to cause such, statements to be furnished hereunder, and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Lessee (other than audited financial statements) as Lessor may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

4.5           Section 35.8 of the Altoona Lease is hereby deleted in its
entirety, and the following Section 35.8 is substituted therefor;

 

35.8         Transfer of Operations and Licenses.

 

(a)          Operation of Facility at End of Term. Upon the expiration of the
Term or upon the earlier termination of this Lease and if requested by Lessor,
Lessee agrees to (i) continue to manage the operations of the Facility as
manager and not as lessee for a period of up to 180 days, (ii) remit to Lessor
on a monthly basis the “rent” for the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro-rated through the date of transfer to a new operator), and (iii)
provide Lessor with written reports regarding the results of operations for the
Facility on a monthly basis. Lessor agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Lessee is not
needed by Lessor hereunder.

 

(b)          Management Fee. In the event that Lessee is required to manage the
Facility pursuant to Section 35.8(a) above, Lessor agrees to pay Lessee a
monthly management fee equal to the greater of (i) 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and other contractual
adjustments) for said month or (ii) $100,000; provided, however, that if Lessee
is required to manage the Facility pursuant to Section 35.8(a) as a result of a
Special Default Event hereunder, the monthly management fee to be paid by Lessor
to Lessee under this Section 35.8(b) will be 5% of the gross operating revenues
of the Facility (after Medicaid, Medicare and other contractual adjustments) for
said month.

 

16 

 

 

(c)          Cooperation. At the end of the Term or any early expiration of this
Lease, Lessee agrees to cooperate with Lessor in the transfer of the financial
responsibility and operations of the Facility to a new operator or operators,
including the good faith negotiation, execution, and delivery of such operations
transfer agreements, assignment agreements and bills of sale as are reasonably
necessary to effect such transfer. In conjunction with such cooperation, Lessee
shall take all action reasonably necessary to effect or useful in effecting the
transfer to Lessor’s nominee of any certificate of need or license from the
Pennsylvania Department of Health Services or other governmental authority
regulating the use of the Facility and all service contracts, which, in either
case, may be necessary or useful in the operation of the Facility by Lessor’s
nominee for the Primary Intended Use.

 

4.6           Section 36.1 of the Altoona Lease is amended by adding the
following definition for “Facility Financial Statements” immediately following
the definition of “Facility.”

 

“Facility Financial Statements” means for the Facility, as to a specific period,
the Detailed Income Statement containing revenue and expenses (in reasonable
detail), EBITDA, EBITDAR and operating statistics (to include, at a minimum,
inpatient days, discharges, outpatient visits and licensed beds), all presented
for the period, quarter-to-date and year-to-date.

 

4.7           Section 36.1 of the Altoona Lease is hereby amended by deleting
the definitions of “Fair Market Rental Value” and ‘‘Rent” and substituting the
following definitions of “Fair Market Rental Value” and “Rent”, respectively,
therefor:

 

“Fair Market Rental Value” means the fair market rental value of the leased
Property or any Substitute Property determined as of the date of the appraisal
pursuant to Article XXVIII, (a) assuming the same is unencumbered by this Lease,
and (b) determined in accordance with the appraisal procedures set forth in
Article XXVIII or in such other manner as shall be mutually acceptable to Lessor
and Lessee and (c) not taking into account any reduction in value resulting from
an indebtedness to which the Leased Property or Substitute Property may be
subject and (d) not including the value of any Capital Additions to the Leased
Property financed by Lessee pursuant to the terms of Article IX.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent, the Additional Minimum Rent and the Additional Charges.

 

5.          Amendments and Agreements to the Pittsburgh Lease. The Pittsburgh
Lease is confirmed and amended, effective as of the Effective Date, as follows:

 

5.1          The following Section 2.7 is added to the Pittsburgh Lease
following Section 2.6:

 

17 

 

 

2.7           Additional Minimum Rent. Lessee shall pay to Lessor as additional
minimum rent, without notice, demand, set off or counterclaim, in advance, the
annual sum set forth on Schedule 1 attached hereto under the heading “Additional
Minimum Rent” for the Pittsburgh Lease (the “Additional Minimum Rent”), payable
in advance in equal, consecutive monthly installments, beginning with the first
payment due on April 1, 2009, and continuing on the first day of each calendar
month thereafter until the final payment due on April 1, 2011. The Additional
Minimum Rent shall be payable to Lessor in the same manner and location as the
Minimum Rent.

 

5.2           The fust sentence of Section 15.2 of the Pittsburgh Lease is
amended by inserting after the word “thereafter” in the second line thereof, the
following phrase: “so long as such Event of Default is continuing.”

 

5.3           Section 15.2 of the Pittsburgh Lease is amended by deleting the
last full unnumbered paragraph thereof and substituting the following new
subsections (c), (d) and (e) therefor:

 

(c)          The rights and remedies of Lessor under subsections (a) and (b) of
this Section 15.2 are cumulative, and except as expressly provided otherwise in
Section 15.2(d) and Section 15.2(e) below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Lessor to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 

(d)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, the remedies available to Lessor pursuant to
Section 15.2(b) above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Lessor
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
further agree that notwithstanding anything to the contrary set forth in this
Section 15.2 or elsewhere in this Lease, if an Event of Default under Section
15.1(f) has occurred and is continuing, the sole and exclusive remedy of Lessor
shall be to collect from Lessee all actual damages incurred by Lessor, as a
result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and collectively, (i) the occurrence of an Event of
Default pursuant to Section 15.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Lessee, (ii) the failure of Lessee to satisfy
any final, unsecured and unappealable judgment arising out of this Lease which
is rendered by a court of competent jurisdiction. As used herein, the term
“Payment Obligation’’ means any obligation from time to time owing by Lessee
under this Lease, which obligation can be satisfied with the payment of money,
including any Rent, fees, costs or charges that would accrue but for the
provisions of U.S. Bankruptcy Code, after any bankruptcy or insolvency petition
is filed thereunder.

 

18 

 

 

(e)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Lessor hereunder upon
the occurrence of an Event of Default related to Lessee’s breach of the
continuous operations covenant in Section 6.2(c) of this Lease shall be limited
to the remedies described, in Section 15.2(a) above (it being understood that in
such instance, Lessee will cooperate with Lessor in its efforts to secure a
sublease for the Leased Properly for use that is consistent with the Primary
Intended Use, which cooperation by Lessee will include taking the actions
described in Section 3 5.8(c) of this Lease as to any sublessee).

 

5.4           Article 19 of the Pittsburgh Lease is re-titled as “ABANDONMENT;
OPTION TO PURCHASE”.

 

5.5           Section 19.3 of the Pittsburgh Lease is amended by making the
current paragraph subsection (a) and the following subsection (b) is added to
Section 19.3 immediately following subsection (a):

 

(b)          In the event Lessee elects to purchase the Leased Property pursuant
to Section 19.4, then on the last day of the Term, or the next Business Day if
the last day of the Term is not a Business Day, Lessor shall, upon receipt from
Lessee of the purchase price provided for in Section 19.4 and any Rent or other
sums then due and payable under this Lease (excluding the installment of Minimum
Rent due on the date of conveyance), convey the Leased Property to Lessee on
such date in accordance with the provisions of Article 17 and this Lease shall
thereupon terminate as to the Leased Property.

 

5.6           The Pittsburgh Lease is hereby amended by adding the following
Section 19.4 immediately following the end of Section 19.3:

 

19.4         Option to Purchase the Leased Property. So long as no Event of
Default shall have occurred that is continuing, Lessee shall have the option to
purchase Lessor’s leasehold estate in the Leased Property under the Ground Lease
pursuant to the terms and conditions set forth in this Article 19 at the end of
the Initial Term and at the end of each Extended Term upon at least 180 days’
prior written notice to Lessor for a purchase price equal to the greater of the
following (such greater amount referred to herein as the “Minimum Repurchase
Price”): (i) the Fair Market Value Purchase Price or (ii) the sum of (A) the
amount set forth as the “Floor Amount” for the Pittsburgh Lease on Schedule 2
attached hereto plus (B) the cost of any Capital Additions to the Leased
Property financed by Lessor pursuant to the terms of Article 9 plus (C) any sums
disbursed by Lessor or its Affiliates, with the prior written consent of Lessee,
in connection with the purchase of the fee interest in the Leased Property from
the Ground Landlord (as defined below). The option to purchase granted hereby
(1) is subject to the prior written consent of the Ground Landlord mid (2) will
expire and be of no further force and effect upon the expiration of the Initial
Term and each Extended Term or the earlier termination of this Lease. As used
herein, the term “Ground Landlord” shall mean the lessor under the Ground Lease,
Capital Region. Investments, Inc., a Pennsylvania corporation, and its
successors and assigns.

 

19 

 

 

5.7           Sections 24(a) and 24(b) are hereby deleted in their entirety and
the following Sections (a) and (b) are substituted therefor:

 

(a)          At any time and from time to time within 20 days following written
request by Lessor, Lessee will furnish to Lessor an Officer’s Certificate
certifying that this Lease is unmodified and in full force and effect (or that
this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid. Any such Officer’s
Certificate furnished pursuant to this Article may be relied upon by Lessor and
any prospective purchaser of the Leased Properly.

 

(b)          Unless specifically prohibited at any time by a Legal Requirement,
Lessee will furnish, or cause to be furnished, the following information to
Lessor within the periods indicated; provided that Lessor shall keep
confidential items furnished hereunder which are not generally available to the
public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief,
Lessee is not in default in the performance or observance of any of the terms of
this Lease or any loan or credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Lessee shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken to remedy the same;

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Lessee to
Lessor;

 

(iii)        within 90 days after the end of each Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Lessee to Lessor;

 

(iv)        within 150 days after written request by Lessor following the
occurrence of an Event of Default, audited financial statements of Lessee, it
being understood that the public availability of Lessee’s audited financial
statements on a source such as EDGAR shall constitute satisfaction of Lessee’s
obligation to cause such statements to be furnished hereunder; and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Lessee (other than audited financial statements) as Lessor may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

20 

 

 

5.8           Article 34 is hereby deleted in its entirety, and the following
Article 34 is substituted therefor:

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for three consecutive five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 30 years, by giving written
notice to Lessor of each such extension not later than January 29, 2012, for the
first Extended Term and January 29, 2017, for the second Extended Term and
January 29, 2022, for the third Extended Term; provided, however, the Term of
this Lease shall not extend beyond the term of the Ground Lease (Lessor
acknowledging the requirement that it obtain an extension of the term of the
Ground Lease as set forth below) unless Lessor purchases the fee interest in the
Leased Property from Ground Landlord, and subject, however, to the provisions of
Section 13.7 hereof. Lessor agrees to use its best efforts to provide Lessee
with prior written notice at least 90 days prior to the foregoing dates. Upon
receipt of the notice to extend from Lessee, Lessor shall provide the notice
necessary to extend the term of the Ground Lease pursuant to the terms of
Section 2 of the Ground Lease; provided that Lessee may not exercise its option
for more than one Extended Term at a time. During each Extended Term, all of the
terms and conditions of this Lease shall continue in full force and effect,
except that the Minimum Rent shall be determined in accordance with Section 34.2
or 34.3, as the case may be.

 

34.2         Minimum Rent for the First Year of the First Extended Term. The
Minimum Rent for the first lease year of the first Extended Term shall be the
greater of (i) the Fair Market Rental Value on the first day of such Extended
Term, or (ii) 85% of the Minimum Rent in effect at the end of the Initial Term,
as such Minimum Rent shall continue to be adjusted throughout such Extended Term
pursuant to Section 2.1(b) hereof.

 

34.3         Minimum Rent for the First Year of any other Extended Term. The
Minimum Rent for the first lease year of the second and third Extended Terms
shall be the greater of (i) the Fair Market Rental Value on the first day of
such Extended Term, or (ii) 90% of the Minimum Rent in effect immediately before
the beginning of each such Extended Term, as such Minimum Rent shall continue to
be adjusted throughout each such Extended Term pursuant to Section 2.1(b)
hereof.

 

5.9           Section 35.8 of the Pittsburgh Lease is hereby deleted in its
entirety, and the following Section 35.8 is substituted therefor:

 

35.8         Transfer of Operations and Licenses.

 

21 

 

 

(a)          Operation of Facility at End of Term. Upon the expiration of the
Term or upon the earlier termination of this Lease and if requested by Lessor,
Lessee agrees to (i) continue to manage the operations of the Facility as
manager and not as lessee for a period of up to 180 days, (ii) remit to Lessor
on a monthly basis the “rent” for the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro-rated through the date of transfer to a new operator), and (iii)
provide Lessor with written reports regarding the results of operations for the
Facility on a monthly basis. Lessor agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Lessee is not
needed by Lessor hereunder.

 

(b)          Management Fee. In the event that Lessee is required to manage the
Facility pursuant to Section 35.8(a) above, Lessor agrees to pay Lessee a
monthly management fee equal to the greater of (i) 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and other contractual
adjustments) for said month or (ii) $100,000; provided, however, that if Lessee
is required to manage the Facility pursuant to Section 35.8(a) as a result of a
Special Default Event hereunder, the monthly management fee to be paid by Lessor
to Lessee under this Section 35.8(b) will be 5% of the gross operating revenues
of the Facility (after Medicaid, Medicare and other contractual adjustments) for
said month.

 

(c)          Cooperation. At the end of the Term or any early expiration of this
Lease, Lessee agrees to cooperate with Lessor in the transfer of the financial
responsibility and operations of the Facility to a new operator or operators,
including the good faith negotiation, execution, and delivery of such operations
transfer agreements, assignment agreements and bills of sale as are reasonably
necessary to effect such transfer. In conjunction with such cooperation, Lessee
shall take all action reasonably necessary to effect or useful in effecting the
transfer to Lessor’s nominee of any certificate of need or license from the
Pennsylvania Department of Health Services or other governmental authority
regulating the use of the Facility and all service contracts, which, in either
case, may be necessary or useful in the operation of the Facility by Lessor’s
nominee for the Primary Intended Use.

 

5.10         Section 36.1 of the Pittsburgh Lease is amended by adding the
following definition for “Facility Financial Statements” immediately following
the definition of “Facility: “

 

“Facility Financial Statements” means for the Facility, as to a specific period,
the Detailed Income Statement containing revenue and expenses (in reasonable
detail), EBITDA, EBITDAR and operating statistics (to include, at a minimum,
inpatient days, discharges, outpatient visits and licensed beds), all presented
for the period, quaxter-to-date and year-to-date.

 

5.11         Section 36.1 of the Pittsburgh Lease is hereby amended by deleting
the definitions of “Fair Market Rental Value”, “Minimum Repurchase Price” and
“Rent” and substituting the following definitions of “Fair Market Rental Value”,
“Minimum Repurchase Price” and “Rent”, respectively, therefor:

 

22 

 

 

“Fair Market Rental Value” means the fair market rental value of the Leased
Property or any Substitute Property determined as of the date of the appraisal
pursuant to Article 28, (a) assuming the same is unencumbered by this Lease, and
(b) determined in accordance with the appraisal procedures set forth in Article
28 or in such other manner as shall be mutually acceptable to Lessor and Lessee
and (c) not taking into account any reduction in value resulting from an
indebtedness to which the Leased Property or Substitute Property may be subject
and (d) not including the value of any Capital Additions to the Leased Property
financed by Lessee pursuant to the terms of Article 9.

 

“Minimum Repurchase Price” has the meaning set forth in Section 19.4.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent, the Additional Minimum Rent and the Additional Charges.

 

6.          Amendments and Agreements to the Montgomery Lease. The Montgomery
Lease is confirmed and amended, effective as of the Effective Date, as follows:

 

6.1           The following Section 2.7 is added to the Montgomery Lease
following Section 2.6:

 

2.7           Additional Minimum Rent. Lessee shall pay to Lessor as additional
minimum rent, without notice, demand, set off or counterclaim, in advance, the
annual sum set forth on Schedule 1 attached hereto under the heading “Additional
Minimum Rent” for the Montgomery Lease (the “Additional Minimum Rent”), payable
in advance in equal, consecutive monthly installments, beginning with the first
payment due on April 1, 2009, and continuing on the first day of each calendar
month thereafter until the final payment due on April 1, 2011. The Additional
Minimum Rent shall be payable to Lessor in the same manner and location as the
Minimum Rent.

 

6.2           The first sentence of Section 15.2 of the Montgomery Lease is
amended by inserting after the word “thereafter” in the second line thereof, the
following phrase: “so long as such Event of Default is continuing.”

 

6.3           Section 15.2 of the Montgomery Lease is amended by deleting the
last full unnumbered paragraph thereof and substituting the following new
subsections (c), (d) and (e) therefor:

 

(c)          The rights and remedies of Lessor under subsections (a) and (b) of
this Section 15.2 are cumulative, and except as expressly provided otherwise in
Section 15.2(d) and Section 15.2(e) below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Lessor to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 

23 

 

 

(d)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, the remedies available to Lessor pursuant to
Section 15.2(b) above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Lessor
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
further agree that notwithstanding anything to the contrary set forth in this
Section 15.2 or elsewhere in this Lease, if an Event of Default under Section
15.1(f) has occurred and is continuing, the sole and exclusive remedy of Lessor
shall he to collect from Lessee all actual damages incurred by Lessor as a
result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and coËectively, (i) the occurrence of an Event of
Default pursuant to Section 15.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Lessee, (ii) the failure of Lessee or Guarantor
to satisfy any final, unsecured and unappealable judgment arising out of this
Lease or the Guaranty which is rendered by a court of competent jurisdiction. As
used herein, the term “Payment Obligation” means any obligation from time to
time owing by Lessee under this Lease, which obligation can be satisfied with
the payment of money, including any Rent, fees, costs or charges that would
accrue but for the provisions of U.S. Bankruptcy Code, after any bankruptcy or
insolvency petition is filed thereunder.

 

(e)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Lessor hereunder upon
the occurrence of an Event of Default under Section 15.10 above that is
continuing shall be limited to the remedies described in Section 15.2(a) above
(it being understood that in such instance, Lessee will cooperate with Lessor in
its efforts to secure a sublease for the Leased Property for use that is
consistent with the Primary Intended Use, which cooperation by Lessee will
include taking the actions described in Section 35.8(c) of Ms Lease as to any
sublessee).

 

6.4           Article 19 of the Montgomery Lease is re-titled as “ABANDONMENT;
OPTION TO PURCHASE”.

 

6.5           Section 19.3 of the Montgomery Lease is amended by making the
current paragraph subsection (a) and the following subsection (b) is added to
Section 19.3 immediately following subsection (a):

 

(b)          In the event Lessee elects to purchase the Leased Property pursuant
to Section 19.4, then on the last day of the Term, or the next Business Day if
the last day of the Term is not a Business Day, Lessor shall, upon receipt from
Lessee of the purchase price provided for in Section 19.4 and any Rent or other
sums then due and payable under this Lease (excluding the installment of Minimum
Rent due on the date of conveyance), convey the Leased Property to Lessee on
such date in accordance with the provisions of Article 17 and this Lease shall
thereupon terminate as to the Leased Properly.

 

24 

 

 

6.6           The Montgomery Lease is hereby amended by adding the following
Section 19.4 immediately following the end of Section 19.3:

 

19.4         Option to Purchase the Leased Property. So long as no Event of
Default shall have occurred that is continuing, Lessee shall have the option to
purchase Lessor’s leasehold estate in the Leased Property under the Ground Lease
pursuant to the terms and conditions set forth in this Article 19 at the end of
the Initial Term and at the end of each Extended Term upon at least 180 days’
prior written notice to Lessor for a purchase price equal to the greater of the
following (such greater amount referred to herein as the “Minimum Repurchase
Price”): (i) the Fair Market Value Purchase Price or (ii) the sum of (A) the
amount set forth as the “Floor Amount” for the Montgomery Lease on Schedule 2
attached hereto plus (B) the cost of any Capital Additions to the Leased
Properly financed by Lessor pursuant to the terms of Article 9 plus (C) any sums
disbursed by Lessor or its Affiliates, with the prior written consent of Lessee,
in connection with the purchase of the fee interest in the Leased Properly from
the Ground Landlord (as defined below). The option to purchase granted hereby
(1) is subject to the prior written consent of the Ground Landlord and (2) will
expire and be of no further force and effect upon the expiration of the Initial
Term and each Extended Term or the earlier termination of this Lease. As used
herein, the term “Ground Landlord” shall mean the lessor under the Ground Lease,
NLR, Inc., an Alabama corporation, and its successors and assigns.

 

6.7           Sections 24(a) and 24(b) are hereby deleted in their entirety and
the following Sections (a) and (b) are substituted therefor:

 

(a)          At any time and from time to time within 20 days following written
request by Lessor, Lessee will furnish to Lessor an Officer’s Certificate
certifying that this Lease is unmodified and in full force and effect (or that
this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid. Any such Officer’s
Certificate furnished pursuant to this Article may be relied upon by Lessor and
any prospective purchaser of the Leased Property.

 

(b)          Unless specifically prohibited at any time by a Legal Requirement,
Lessee will furnish, or cause to be furnished, the following information to
Lessor within the periods indicated; provided that Lessor shall keep
confidential items furnished hereunder which are not generally available to the
public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief,
Lessee is not in default in the performance or observance of any of the terms of
this Lease or any loan or credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Lessee shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken to remedy the same;

 

25 

 

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Lessee to
Lessor;

 

(iii)        within 90 days after the end of each Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Lessee to Lessor;

 

(iv)        within 150 days after written request by Lessor following the
occurrence of an Event of Default, audited financial statements of the
Guarantor, it being understood that the public availability of Guarantor’s
audited financial statements on a source such as EDGAR shall constitute
satisfaction of Lessee’s obligation to cause such statements to be famished
hereunder, and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Lessee (other than audited financial statements) as Lessor may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

6.8           Article 34 is hereby deleted in its entirety, and the following
Article 34 is substituted therefor:

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for four consecutive five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 35 years, by giving written
notice to Lessor of each such extension not later than January 1, 2013, for the
first Extended Term and January 1, 2018, for the second Extended Term and
January 1, 2023, for the third Extended Term and January 1, 2028, for the fourth
Extended Tern; provided, however, the Term of this Lease shall not extend beyond
the term of the Ground Lease (Lessor acknowledging the requirement that it
obtain an extension of the term of the Ground Lease as set forth below) unless
Lessor purchases the fee interest in the Leased Property from Ground Landlord,
and subject, however, to the provisions of Section 13.7 hereof. Lessor agrees to
use its best efforts to provide Lessee with prior written notice at least 90
days prior to the foregoing dates. Upon receipt of the notice to extend from
Lessee, Lessor shall provide the notice necessary to extend the term of the
Ground Lease pursuant to the terms of Section 2 of the Ground Lease; provided
that Lessee may not exercise its option for more than one Extended Term at a
time. During each Extended Term, all of the terms and conditions of this Lease
shall continue in full force and effect, except that the Minimum Rent shall be
determined in accordance with Section 34.2 or 34.3, as the case may be.

 

26 

 

 

34.2         Minimum Rent for the First Year of the First Extended Term. The
Minimum Rent for the first lease year of the first Extended Team shall be the
greater of (i) the Fair Market Rental Value on the first day of such Extended
Term, or (ii) 85% of the Minimum Rent in effect at the end of the Initial Term,
as such Minimum Rent shall continue to be adjusted throughout such Extended Term
pursuant to Section 2.1(b) hereof.

 

34.3         Minimum Rent for the First Year of any other Extended Term. The
Minimum Rent for the first lease year of the second, third and fourth Extended
Terms shall be the greater of (i) the Fair Market Rental Value on the first day
of such Extended Term, or (ii) 90% of the Minimum Rent in effect immediately
before the beginning of each such Extended Term, as such Minimum Rent shall
continue to be adjusted throughout each such Extended Term pursuant to Section
2.1(b) hereof

 

6.9           Section 35.8 of the Montgomery Lease is hereby deleted in its
entirety, and the following Section 35.8 is substituted therefor:

 

35.8         Transfer of Operations and Licenses.

 

(a)          Operation of Facility at End of Term. Upon the expiration of the
Term or upon the earlier termination of this Lease and if requested by Lessor,
Lessee agrees to (i) continue to manage the operations of the Facility as
manager and not as lessee for a period of up to 180 days, (ii) remit to Lessor
on a monthly basis the “rent” fox the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro-rated through the date of transfer to a new operator), and (iii)
provide Lessor with written reports regarding the results of operations for the
Facility on a monthly basis. Lessor agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Lessee is not
needed by Lessor hereunder.

 

(b)          Management Fee. In the event that Lessee is required to manage the
Facility pursuant to Section 35.8(a) above, Lessor agrees to pay Lessee a
monthly management fee equal to the greater of (i) 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and other contractual
adjustments) for said month or (ii) $100,000; provided, however, that if Lessee
is required to manage the Facility pursuant to Section 35.8(a) as a result of a
Special Default Event hereunder, the monthly management fee to be paid by Lessor
to Lessee under this Section 35.8(b) will be 5% of the gross operating revenues
of the Facility (after Medicaid, Medicare and other contractual adjustments) for
said month.

 

27 

 

 

(c)          Cooperation. At the end of the Term or any early expiration of this
Lease, Lessee agrees to cooperate with Lessor in the transfer of the financial
responsibility and operations of the Facility to a new operator or operators,
including the good faith negotiation, execution, and delivery of such operations
transfer agreements, assignment agreements and bills of sale as are reasonably
necessary to effect such transfer. In conjunction with such cooperation, Lessee
shall take all action reasonably necessary to effect or useful in effecting the
transfer to Lessor’s nominee of any certificate of need or license from the
Alabama Department of Public Health or other governmental authority regulating
the use of the Facility and all service contracts, which, in either case, may be
necessary or useful in the operation of the Facility by Lessor’s nominee for the
Primary Intended Use.

 

6.10         Section 36.1 of the Montgomery Lease is amended by adding the
following definition for “Facility Financial Statements” immediately following
the definition of “Facility: “

 

“Facility Financial Statements” means for the Facility, as to a specific period,
the Detailed Income Statement containing revenue and expenses (in reasonable
detail), EBITDA, EBITDAR and operating statistics (to include, at a minimum,
inpatient days, discharges, outpatient visits and licensed beds), all presented
for the period, quarter-to-date and year-to-date.

 

6.11         Section 36.1 of the Montgomery Lease is hereby amended by deleting
the definitions of “Fair Market Rental Value”, “Minimum Repurchase Price” and
“Rent” and substituting the following definitions of “Fair Market Rental Value”,
“Minimum Repurchase Price” and “Rent”, respectively, therefor:

 

“Fair Market Rental Value” means the fair market rental value of the Leased
Property or any Substitute Property determined as of the date of the appraisal
pursuant to Article 28, (a) assuming the same is unencumbered by this Lease, and
(b) determined in accordance with, the appraisal procedures set forth in Article
28 or in such other manner as shall be mutually acceptable to Lessor and Lessee
and (c) not taking into account any reduction in value resulting from an
indebtedness to which the Leased Property or Substitute Property may be subject
and (d) not including the value of any Capital Additions to the Leased Property
financed by Lessee pursuant to the terms of Article 9.

 

“Minimum Repurchase Price” has the meaning set forth, in Section 19.4.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent; the
Supplemental Rent, the Additional Minimum Rent and the Additional Charges.

 

7.          Amendments and Agreements to the Nittany Valley Lease. The Nittany
Valley Lease is confirmed and amended, effective as of the Effective Date, as
follows:

 

7.1          The following Section 2.7 is added to the Nittany Valley Lease
following Section 2.6:

 

28 

 

 

2.7           Additional Minimum Rent. Lessee shall pay to Lessor as additional
minimum rent, without notice, demand, set off or counterclaim, in advance, the
annual sum set forth on Schedule 1 attached hereto under the heading “Additional
Minimum Rent” for the Nittany Valley Lease (the “Additional Minimum Rent”),
payable in advance in equal, consecutive monthly installments, beginning with
the first payment due on April 1, 2009, and continuing on the first day of each
calendar month thereafter until the final payment due on April 1, 2011. The
Additional Minimum Rent shall be payable to Lessor in the same manner and
location as the Minimum Rent.

 

7.2           The first sentence of Section 15.2 of the Nittany Valley Lease is
amended by inserting after the word “thereafter” in the second line thereof, the
following phrase: “so long as such Event of Default is continuing. “

 

7.3           Section 15.2 of the Nittany Valley Lease is amended by deleting
the last full unnumbered paragraph thereof and substituting the following new
subsections (c), (d) and (e) therefor:

 

(c)          The rights and remedies of Lessor under subsections (a) and (b) of
this Section 15.2 are cumulative, and except as expressly provided otherwise in
Section 15.2(d) and Section 15.2(e) below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Lessor to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 

(d)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, the remedies available to Lessor pursuant to
Section 15.2(b) above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Lessor
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
further agree that notwithstanding anything to the contrary set forth in this
Section 15.2 or elsewhere in this Lease, if an Event of Default under Section
15.1(f) has occurred and is continuing, the sole and exclusive remedy of Lessor
shall be to collect from Lessee all actual damages incurred by Lessor as a
result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and collectively, (i) the occurrence of an Event of
Default pursuant to Section 15.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Lessee, (ii) the failure of Lessee or Guarantor
to satisfy any final, unsecured and unappealable judgment arising out of this
Lease or the Guaranty which is rendered by a court of competent jurisdiction. As
used herein, the term “Payment Obligation” means any obligation from time to
time owing by Lessee under this Lease, which obligation can be satisfied with
the payment of money, including any Rent, fees, costs or charges that would
accrue but for the provisions of U.S. Bankruptcy Code, after any bankruptcy or
insolvency petition is filed thereunder.

 

29 

 

 

(e)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Lessor hereunder upon
the occurrence of an Event of Default under Section 15.1(h) above that is
continuing shall be limited to the remedies described in Section 15.2(a) above
(it being understood that in such instance, Lessee will cooperate with Lessor in
its efforts to secure a sublease for the Leased Property for use that is
consistent with the Primary Intended Use, which cooperation by Lessee will
include lairing the actions described in Section 35.8(c) of this Lease as to any
sublessee).

 

7.4           Article 19 of the Nittany Valley Lease is re-titled as
“ABANDONMENT; OPTION TO PURCHASE”.

 

7.5           Section 19.3 of the Nittany Valley Lease is amended by making the
current paragraph subsection (a) and the following subsection (b) is added to
Section 19.3 immediately following subsection (a):

 

(b)          In the event Lessee elects to purchase the Leased Property pursuant
to Section 19.4, then on the last day of the Term, or the next Business Day if
the last day of the Term is not a Business Day, Lessor shall, upon receipt from
Lessee of the purchase price provided for in Section 19.4 and any Rent or other
sums then due and payable under this Lease (excluding the installment of Minimum
Rent due on the date of conveyance), convey the Leased Property to Lessee on
such date in accordance with the provisions of Article 17 and this Lease shall
thereupon terminate as to the Leased Property.

 

7.6           The Nittany Valley Lease is hereby amended by adding the following
Section 19.4 immediately following the end of Section 19.3:

 

19.4         Option to Purchase the Leased Property. So long as no Event of
Default shall have occurred that is continuing, Lessee shall have the option to
purchase the Leased Property pursuant to the terms and conditions set forth in
this Article 19 at the end of the Initial Term and at the end of each Extended
Term upon at least 180 days’ prior written notice to Lessor for a purchase price
equal to the greater of the following (such greater amount referred to herein as
the “Minimum Repurchase Price”): (i) the Fair Market Value Purchase Price or
(ii) the sum of (A) the amount set forth as the “Floor Amount” for the Nittany
Valley Lease on Schedule 2 attached hereto plus (B) the cost of any Capital
Additions to the Leased Property financed by Lessor pursuant to the terms of
Article 9. If not sooner exercised, the option to purchase granted hereby will
expire and be of no further force and effect upon the expiration of the Initial
Term and each Extended Term or the earlier termination of this Lease.

 

7.7           Sections 24(a) and 24(b) are hereby deleted in their entirety and
the following Sections (a) and (b) are substituted therefor:

 

30 

 

 

(a)          At any time and from time to time within 20 days following written
request by Lessor, Lessee will furnish to Lessor an Officer’s Certificate
certifying that this Lease is unmodified and in full force and effect (or that
this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid. Any such Officer’s
Certificate famished pursuant to this Article may be relied upon by Lessor and
any prospective purchaser of the Leased Property.

 

(b)          Unless specifically prohibited at any time by a Legal Requirement,
Lessee will furnish, or cause to be furnished, the following information to
Lessor within the periods indicated; provided that Lessor shall keep
confidential items furnished hereunder which, are not generally available to the
public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief,
Lessee is not in default in the performance or observance of any of the terms of
this Lease or any loan or credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Lessee shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken, to remedy the same;

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Lessee to
Lessor,

 

(iii)        within 90 days after the end of each. Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Lessee to Lessor;

 

(iv)        within 150 days after written request by Lessor following the
occurrence of an Event of Default, audited financial statements of the
Guarantor; it being understood that the public availability of Guarantor’s
audited financial statements on a source such as EDGAR shall constitute
satisfaction of Lessee’s obligation to cause such statements to be furnished
hereunder; and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Lessee (other than audited financial statements) as Lessor may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

7.8           Article 34 is hereby deleted in its entirety, and the following
Article 34 is substituted therefor:

 

31 

 

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for four consecutive five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 35 years, by giving written
notice to Lessor of each such extension not later than January 1,2013, for the
first Extended Term and January 1, 2018, for the second Extended Term and
January 1, 2023, for the third Extended Term and January 1, 2028, for the fourth
Extended Term; subject, however, to the provisions of Section 13.7 hereof Lessor
agrees to use its best efforts to provide Lessee with prior written notice at
least 90 days prior to the foregoing dates. Lessee may not exercise its option
for more than one Extended Term at a time. As a condition to exercising any
option to extend hereunder, (i) if one or more of the Associated Leases (as
defined below) are then still in effect, then at least one of such Associated
Leases simultaneously must be extended by Lessee or its applicable Affiliate and
(ii) if the Montgomery Lease (as defined in Section 1 of this Agreement) is then
still in effect, then the Montgomery Lease simultaneously must be extended by
Lessee or its applicable Affiliate. For purposes hereof, “Associated Leases”
shall mean, collectively, the York Lease and the Tallahassee Lease as defined in
Section 1 of this Agreement. During each Extended Term, all of the terms and
conditions of this Lease shall continue in full force and effect, except that
the Minimum Rent shall be determined in accordance with Section 34.2 or 34.3, as
the case maybe.

 

34.2         Minimum Rent for the First Year of the First Extended Term. The
Minimum Rent for the first lease year of the first Extended Term shall be the
greater of (i) the Fair Market Rental Value on the first day of such Extended
Term, or (ii) 85% of the Minimum Rent in effect at the end of the Initial Term,
as such Minimum Rent shall continue to be adjusted throughout such Extended Term
pursuant to Section 2.1(b) hereof. 

 

34.3         Minimum Rent for the First Year of any other Extended Term. The
Minimum Rent for the first lease year of the second, third and fourth Extended
Terms shall be the greater of (i) the Fair Market Rental Value on the first day
of such Extended Term, or (ii) 90% of the Minimum Rent in effect immediately
before the beginning of each such Extended Term, as such Minimum Rent shall
continue to be adjusted throughout each such Extended Term pursuant to Section
2.1(b) hereof.

 

7.9         Section 35.8 of the Nittany Valley Lease is hereby deleted in its
entirety, and the following Section 35.8 is substituted therefor:

 

35.8        Transfer of Operations and Licenses.

 

(a)          Operation of Facility at End of Term. Upon the expiration of the
Term or upon the earlier termination of this Lease and if requested by Lessor,
Lessee agrees to (i) continue to manage the operations of the Facility as
manager and not as lessee for a period of up to 180 days, (ii) remit to Lessor
on a monthly basis the “rent” for the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro-rated through the date of transfer to a new operator), and (iii)
provide Lessor with written reports regarding the results of operations for the
Facility on a monthly basis. Lessor agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Lessee is not
needed by Lessor hereunder.

 



32 

 



 

(b)          Management Fee. In the event that Lessee is required to manage the
Facility pursuant to Section 35.8(a) above, Lessor agrees to pay Lessee a
monthly management fee equal to the greater of (i) 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and. other contractual
adjustments) for said month or (ii) $100,000; provided, however, that if Lessee
is required to manage the Facility pursuant to Section 35.8(a) as a result of a
Special Default Event hereunder, the monthly management fee to be paid by Lessor
to Lessee under this Section 35.8(b) will be 5% of the gross operating revenues
of the Facility (after Medicaid, Medicare and other contractual adjustments) for
said month.

 

(c)          Cooperation. At the end of the Term or any early expiration of this
Lease, Lessee agrees to cooperate with Lessor in the transfer of the financial
responsibility and operations of the Facility to a new operator or operators,
including the good faith, negotiation, execution, and delivery of such
operations transfer agreements, assignment agreements and bills of sale as are
reasonably necessary to effect such transfer. In conjunction with such
cooperation, Lessee shall take all action reasonably necessary to effect or
useful in effecting the transfer to Lessor’s nominee of any certificate of need
or license from the Pennsylvania Department of Health Services or other
Governmental Authority regulating the use of the Facility and all service
contracts, which, in either case, may be necessary or useful in the operation of
the Facility by Lessor’s nominee for the Primary Intended Use.

 

7.10         Section 36.1 of the Nittany Valley Lease is amended by adding the
following definition for “Facility Financial Statements” immediately following
the definition of “Facility; “

 

“Facility Financial Statements” means for the Facility, as to a specific period,
the Detailed Income Statement containing revenue and expenses (in reasonable
detail), EBITDA, EBITDAR and operating statistics (to include, at a minimum,
inpatient days, discharges, outpatient visits and licensed beds), all presented
for the period, quarter-to-date and year-to-date.

 

7.11         Section 36.1 of the Nittany Valley Lease is hereby amended by
deleting the definitions of “Fair Market Rental Value”, “Minimum Repurchase
Price” and “Rent” and substituting the following definitions of “Fair Market
Rental Value”, “Minimum Repurchase Price” and “Rent”, respectively, therefor:

 

“Fair Market Rental Value” means the fair market rental value of the Leased
Property or any Substitute Property determined as of the date of the appraisal
pursuant to Article 28, (a) assuming the same is unencumbered by this Lease, and
(b) determined in accordance with the appraisal procedures set forth in Article
28 or in such other manner as shall he mutually acceptable to Lessor and Lessee
and (c) not talking into account any reduction in value resulting from an.
indebtedness to which the Leased Properly or Substitute Property may be subject
and (d) not including the value of any Capital Additions to the Leased Property
financed by Lessee pursuant to the terms of Article 9.

 



33 

 

  

“Minimum Repurchase Price” has the meaning set forth in Section 19.4.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent, the Additional Minimum Rent and the Additional Charges.

 

8.          Amendments and Agreements to the Beaumont Lease. The Beaumont Lease
is confirmed and amended, effective as of the Effective Date, as follows:

 

8.1           Section 2.1 of the Beaumont Lease is hereby amended by deleting in
their entirely the definitions for “Consolidated Financials” and “Continental.”

 

8.2           Section 2.1 of the Beaumont Lease is amended by adding the
following definition for “Facility Financial Statements” immediately following
the definition of “Facility:”

 

“Facility Financial Statements” means for the Facility, as to a specific period,
the Detailed Income Statement containing revenue and expenses (in reasonable
detail), EBITDA, EBITDAR and operating statistics (to include, at a minimum,
inpatient days, discharges, outpatient visits and licensed beds), all presented
for the period, quarter-to-date and year-to-date.

 

8.3           Section 2.1 of the Beaumont Lease is amended by adding the
following definition for “Guarantor” immediately following the definition of
“Fixtures:”

 

“Guarantor” means HealthSouth Corporation, a Delaware corporation.

 

8.4           Section 2.1 of the Beaumont Lease is hereby amended by deleting
the definition of “Rent” and substituting the following definition of “Rent”
therefor:

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent; the
Supplemental Rent, the Additional Minimum Rent and the Additional Charges,

 

8.5           All applicable provisions of the Beaumont Lease are amended by
deleting each reference to “Continental” as it appears in the Beaumont Lease and
substituting the term “Guarantor” therefor.

 

8.6           The following Section 3.7 is added to the Beaumont Lease following
Section 3.6:

 

 

34 

 



 

3.7           Additional Minimum Rent. Tenant shall pay to Landlord as
additional minimum rent, without notice, demand, set off or counterclaim, in
advance, the annual sum set forth on Schedule 1 attached hereto under the
heading “Additional Minimum Rent’’ for the Beaumont Lease (the “Additional
Minimum Rent”), payable in advance in equal, consecutive monthly installments,
beginning with the first payment due on April 1, 2009, and continuing on the
first day of each calendar month thereafter until the final payment due on April
1, 2011. The Additional Minimum Rent shall be payable to Landlord in the same
manner and location as the Minimum Rent

 

8.7           The introductory phrase of Section 16.3A of the Beaumont Lease is
hereby deleted in its entirety and replaced with the following phrase: “If an
Event of Default shall have occurred and be continuing, Landlord may do any one
or more of the following:.”

 

8.8           Subsection F of Section 16.3 of the Beaumont Lease is hereby
deleted in its entirely and the following new subsections F, G and H are
substituted therefor:

 

F.           The rights and remedies of Landlord under subsections A through E
of Section 16.3 are cumulative, and except as expressly provided otherwise in
Section 16.3G and Section 16.3H below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 

G.           Notwithstanding anything to the contrary set forth in this Section
16.3 or elsewhere in this Lease, the remedies available to Landlord pursuant to
Section 16.3A above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Landlord
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
further agree that notwithstanding anything to the contrary set forth in this
Section 16.3 or elsewhere in this Lease, if an Event of Default under Section
16.1(g) has occurred and is continuing, the sole and exclusive remedy of
Landlord shall be to collect from Tenant all actual damages incurred by Landlord
as a result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and collectively, (i) the occurrence of an Event of
Default pursuant to Section 16.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Tenant, (ii) the failure of Tenant to satisfy
any final, unsecured and unappealable judgment arising out of this Lease which
is rendered by a court of competent jurisdiction. As used herein, the term
“Payment Obligation” means any obligation from time to time owing by Tenant
under this Lease, which obligation can be satisfied with the payment of money,
including any Rent, fees, costs or charges that would accrue but for the
provisions of U.S. Bankruptcy Code, after any bankruptcy or insolvency petition
is filed thereunder.

 

 

35 

 

 

H.           Notwithstanding anything to the contrary set forth in this Section
16.3 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Landlord hereunder
upon the occurrence of an Event of Default under Section 16.1(f) above that is
continuing shall be limited to the remedies described in Section 16.3A(2) above
(it being understood that in such instance, Tenant will cooperate with Landlord
in its efforts to secure a sublease for the Leased Properly for use that is
consistent with the Primary Intended Use, which cooperation by Tenant will
include taking the actions described in Section 38.3(c) of this Lease as to any
sublessee).

 

8.9           Article 23 of the Beaumont Lease is hereby deleted in its entirely
and the following Article 23 is substituted therefor:

 

ARTICLE 23

 

OFFICER’S CERTIFICATES AND FINANCIAL STATEMENTS

 

23.1         Officer’s Certificates. At any time and from time to time within 20
days following written request by Landlord, Tenant will furnish to Landlord an
Officer’s Certificate certifying that this Lease is unmodified and in full force
and effect (or that this Lease is in full force and effect as modified and
setting forth the modifications) and the dates to which the Rent has been paid.
Any such Officer’s Certificate furnished pursuant to this Article may be relied
upon by Landlord and any prospective purchaser of the Leased Property

 

23.2         Financial Statements. Unless specifically prohibited at any time by
a Legal Requirement, Tenant will furnish, or cause to be furnished, the
following information to Landlord within the periods indicated; provided that
Landlord shall keep confidential items furnished hereunder which are not
generally available to the public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief,
Tenant is not in default in the performance or observance of any of the terms of
this Lease or any loan or credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Tenant shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken to remedy the same;

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Tenant to
Landlord;

 

(iii)        within 90 days after the end of each Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Tenant to Landlord;

 

 

36 

 



 

(iv)        within 150 days after written request by Landlord following the
occurrence of an Event of Default audited financial statements of HealthSouth
Corporation, it being understood that the public availability of HealthSouth
Corporation’s audited financial statements on a source such as EDGAR shall
constitute satisfaction of Tenants obligation to cause such statements to be
furnished hereunder, and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Tenant (other than audited financial statements) as Landlord may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

8.10         Section 32.1 of the Beaumont Lease is hereby deleted in its
entirely and the following Section 32.1 is hereby substituted therefor:

 

32.1         Option to Purchase the Leased Property. So long as no Event of
Default shall have occurred that is continuing, Tenant shall have the option to
purchase the Leased Property pursuant to the terms and conditions set forth in
this Article 32 at the end of the Fixed Term and at the end of each Extended
Term upon at least 180 days’ prior written notice to Landlord for a purchase
price equal to the greater of the following: (i) the Fair Market Value Purchase
Price determined as of the date of the appraisal pursuant to Article 34 or (ii)
the sum of (A) the amount set forth as the “Floor Amount” for the Beaumont Lease
on Schedule 2 attached hereto plus (B) the cost of any Capital Additions to the
Leased Property financed by Landlord pursuant to the terms of Article 10. If not
sooner exercised, the option to purchase granted hereby will expire and be of no
further force and effect upon the expiration of the Fixed Term and each Extended
Term or the earlier termination of this Lease.

 

8.11         Section 32.2 of the Beaumont Lease is amended by deleting the
phrase “Article 14” each time it appears therein and substituting the phrase
“Section 32.1” therefor:

 

8.12         Article 33 of the Beaumont Lease is hereby deleted in its entirety,
and the following Article 33 is substituted therefor:

 

ARTICLE 33

 

EXTENDED TERMS

 

33.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for three consecutive five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 25 years, by giving written
notice to Lessor not later than October 11, 2010, for the second Extended Term
and October 11, 2015, for the third Extended Term; subject, however, to the
provisions of Section 14.7 hereof. Lessor agrees to use its best efforts to
provide Lessee with prior written notice at least 90 days prior to the foregoing
dates. Lessee may not exercise its option for more than one Extended Term at a
time. During each Extended Term, all of the terms and conditions of this Lease
shall continue in full force and effect, except that the Minimum Rent for the
second and third Extended Terms shall be determined in accordance with Section
33.3.

 



37 

 

 

33.2         First Extended Term. Landlord and Tenant acknowledge that Tenant
has exercised its right to extend the Term for the first Extended Term and that
the first Extended Term commenced on April 12, 2006.

 

33.3         Minimum Rent for the First Year of the Second and Third Extended
Terms. The Minimum Rent for the first lease year of the second and third
Extended Terms shall be the greater of (i) the Fair Market Rent on the first day
of such Extended Term, or (ii) 90% of the Minimum Rent in effect immediately
before the beginning of each such Extended Term.

 

8.13         Section 38.3 of the Beaumont Lease is hereby deleted in its
entirety, and the following Section 38.3 is substituted therefor:

 

38.3         Transfer of Operations and Licenses.

 

(a)          Operation of Facility at End of Term. Upon the expiration of the
Term or upon the earlier termination of this Lease and if requested by Landlord,
Tenant agrees to (i) continue to manage the operations of the Facility as
manager and not as tenant for a period of up to 180 days, (ii) remit to Landlord
on a monthly basis the “rent” for the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro- rated through the date of transfer to a new operator), and (iii)
provide Landlord with written reports regarding the results of operations for
the Facility on a monthly basis. Landlord agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Tenant is not
needed by Landlord hereunder.

 

(b)          Management Fee. In the event that Tenant is required to manage the
Facility pursuant to Section 38.3(a) above, Landlord agrees to pay Tenant a
monthly management fee equal to the greater of (i) 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and other contractual
adjustments) for said month or (ii) $100,000; provided, however, that if Tenant
is required to manage the Facility pursuant to Section 3 8.3(a) as a result of a
Special Default Event hereunder, the monthly management fee to be paid by
Landlord to Tenant under this Section 38.3(b) will be 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and other contractual
adjustments) for said month.

 

(c)          Cooperation. At the end of the Term or any early expiration of this
Lease, Tenant agrees to cooperate with Landlord in the transfer of the financial
responsibility and operations of the Facility to a new operator or operators,
including the good faith negotiation, execution, and delivery of such operations
transfer agreements, assignment agreements and bills of sale as are reasonably
necessary to effect such transfer. In conjunction with, such cooperation, Tenant
shall take all action reasonably necessary to effect or useful in effecting the
transfer to Landlord’s nominee of any certificate of need or license from the
Texas Department of State Health Services or other governmental authority
regulating the use of the Facility and all service contracts, which, in either
case, may be necessary or useful in the operation of the Facility by Landlord’s
nominee for the Primary Intended Use.

 



38 

 

 

9.          Amendments and Agreements to the Tallahassee Lease. The Tallahassee
Lease is confirmed and amended, effective as of the Effective Date, as follows:

 

9.1           The following Section 2.7 is added to the Tallahassee Lease
following Section 2.6:

 

2.7           Additional Minimum Rent. Lessee shall pay to Lessor as additional
minimum rent, without notice, demand, set off or counterclaim, in advance, the
annual sum set forth on Schedule 1 attached hereto wider the heading “Additional
Minimum Rent” for the Tallahassee Lease (the “Additional Minimum Rent”), payable
in advance in equal, consecutive monthly installments, beginning with the first
payment due on April 1, 2009, and continuing on the first day of each calendar
month thereafter until the final payment due on April 1, 2011. The Additional
Minimum Rent shall be payable to Lessor in the same manner and location as the
Minimum Rent.

 

9.2           The first sentence of Section 15.2 of the Tallahassee Lease is
amended by inserting after the word “thereafter” in the second line thereof, the
following phrase: “so long as such Event of Default is continuing.”

 

9.3           Section 15.2 of the Tallahassee Lease is amended by deleting the
last full unnumbered paragraph thereof and substituting the following new
subsections (c), (d) and (e) therefor:

 

(c)          The rights and remedies of Lessor under subsections (a) and (b) of
this Section 15.2 are cumulative, and except as expressly provided otherwise in
Section 15.2(d) and Section 15.2(e) below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Lessor to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 



39 

 

 

(d)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, the remedies available to Lessor pursuant to
Section 15.2(b) above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Lessor
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
farther agree that notwithstanding anything to the contrary set forth in this
Section 15.2 or elsewhere in this Lease, if an Event of Default under Section
15.1(f) has occurred and is continuing, the sole and exclusive remedy of Lessor
shall be to collect from Lessee all actual damages incurred by Lessor as a
result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and collectively, (i) the occurrence of an Event of
Default pursuant to Section 15.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Lessee, (ii) the failure of Lessee or Guarantor
to satisfy any final, unsecured and unappealable judgment arising out of this
Lease or the Guaranty which is rendered by a court of competent jurisdiction. As
used herein, the term “Payment Obligation” means any obligation from time to
time owing by Lessee under this Lease, which obligation can be satisfied with
the payment of money, including any Rent; fees, costs or charges that would
accrue but for the provisions of U.S. Bankruptcy Code, after any bankruptcy or
insolvency petition is filed thereunder.

 

(e)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Lessor hereunder upon
the occurrence of an Event of Default under Section 15.1(j) above that is
continuing shall be limited to the remedies described in Section 15.2(a) above
(if being understood that in such instance, Lessee will cooperate with Lessor in
its efforts to secure a sublease for the Leased Property for use that is
consistent with the Primary Intended Use, which cooperation by Lessee will
include taking the actions described in Section 35.8(c) of this Lease as to any
sublessee).

 

9.4           Article 19 of the Tallahassee Lease is re-titled as “ABANDONMENT;
OPTION TO PURCHASE”.

 

9.5           Section 19.3 of the Tallahassee Lease is amended by making the
current paragraph subsection (a) and the following subsection (b) is added to
Section 19.3 immediately following subsection (a):

 

(b)          In the event Lessee elects to purchase the Leased Properly pursuant
to Section 19.4, then on the last day of the Term, or the next Business Day if
the last day of the Term is not a Business Day, Lessor shall, upon receipt from
Lessee of the purchase price provided for in Section 19.4 and any Rent or other
sums then due and payable under this Lease (excluding the installment of Minimum
Rent due on the date of conveyance), convey the Leased Property to Lessee on
such date in accordance with the provisions of Article 17 and this Lease shall
thereupon terminate as to the Leased Property.

 

9.6           The Tallahassee Lease is hereby amended by adding the following
Section 19.4 immediately following the end of Section 19.3:

 



40 

 

 

19.4         Option to Purchase the Leased Property. So long as no Event of
Default shall have occurred that is continuing, Lessee shall have the option to
purchase Lessor’s leasehold estate in the Leased Properly under the Ground Lease
pursuant to the terms and conditions set forth in this Article 19 at the end of
the Initial Term and at the end of each Extended Term upon at least 180 days’
prior written notice to Lessor for a purchase price equal to the greater of the
following (such greater amount referred to herein as the “Minimum Repurchase
Price”): (i) the Fair Market Value Purchase Price or (ii) the sum of (A) the
amount set forth as the “Floor Amount” for the Tallahassee Lease on Schedule 2
attached hereto plus (B) the cost of any Capital Additions to the Leased
Property financed by Lessor pursuant to the terms of Article 9 plus (C) any
stuns disbursed by Lessor or its Affiliates, with the prior written consent of
Lessee, in connection with the purchase of the fee interest in the Leased
Properly from the Ground Landlord (as defined below). The option to purchase
granted hereby (1) is subject to the prior written consent of the Ground
Landlord and (2) will expire and be of no further force and effect upon the
expiration of the Initial Term and each Extended Term or the earlier termination
of this Lease. As used herein, the term “Ground Landlord” shall mean the lessor
under the Ground Lease, Tallahassee Health Associates II, Ltd., a Florida
limited partnership, and its successors and . assigns.

 

9.7           Sections 24(a) and 24(b) are hereby deleted in their entirety and
the following Sections (a) and (b) are substituted therefor:

 

(a)          At any time and from time to time within 20 days following written
request by Lessor, Lessee will furnish to Lessor an Officer’s Certificate
certifying that this Lease is unmodified and in full force and effect (or that
this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid. Any such Officer’s
Certificate furnished pursuant to this Article may be relied upon by Lessor and
any prospective purchaser of the Leased Property.

 

(b)          Unless specifically prohibited at any time by a Legal Requirement,
Lessee will furnish, or cause to be furnished, the following information to
Lessor within the periods indicated; provided that Lessor shall keep
confidential items furnished hereunder which are not generally available to the
public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief,
Lessee is not in default in the performance or observance of any of the terms of
this Lease or any loan or credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Lessee shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken to remedy the same;

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Lessee to
Lessor;

 



41 

 

 

(iii)        within 90 days after the end of each Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Lessee to Lessor;

 

(iv)        within 150 days after written request by Lessor following the
occurrence of an Event of Default, audited financial statements of the
Guarantor, it being understood that the public availability of Guarantor’s
audited financial statements on a source such as EDGAR shall constitute
satisfaction of Lessee’s obligation to cause such statements to be furnished
hereunder, and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Lessee (other than audited financial statements) as Lessor may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

9.8           Article 34 is hereby deleted in its entirely, and the following
Article 34 is substituted therefor:

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for four consecutive five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 35 years, by giving written
notice to Lessor of each such extension not later than January 1, 2013, for the
first Extended Term and January 1, 2018, for the second Extended Term and
January 1, 2023, for the third Extended Term and January 1, 2028, for the fourth
Extended Term; provided, however, the Term of this Lease shall not extend beyond
the term of the Ground Lease (Lessor acknowledging the requirement that it
obtain an extension of the term of the Ground Lease as set forth below) unless
Lessor purchases the fee interest in the Leased Property from Ground Landlord,
and subject, however, to the provisions of Section 13.7 hereof Lessor agrees to
use its best efforts to provide Lessee with prior written notice at least 90
days prior to the foregoing dates. Upon receipt of the notice to extend from
Lessee, Lessor shall provide the notice necessary to extend the term of the
Ground Lease pursuant to the terms of Section 2 of the Ground Lease; provided
that Lessee may not exercise its option for more than one Extended Term at a
time. As a condition to exercising any option to extend hereunder, (i) if one or
more of the Associated Leases (as defined below) are then still in effect, then
at least one of such Associated Leases simultaneously must be extended by Lessee
or its applicable Affiliate and (ii) if the Montgomery Lease (as defined in
Section 1 of this Agreement) is then still in effect, then the Montgomery Lease
simultaneously must be extended by Lessee or its applicable Affiliate. For
purposes hereof “Associated Leases” shall mean, collectively, the York Lease and
the Nittany Valley Lease as defined in Section 1 of this Agreement. During each
Extended Term, all of the terms and conditions of this Lease shall continue in
full force and effect, except that the Minimum Rent shall be determined in
accordance with Section 34.2 or 34.3, as the case may be.

 

 

42 

 



 

34.2         Minimum Rent for the First Year of the First Extended Term. The
Minimum Rent for file first lease year of the first Extended Term shall be the
greater of (i) the Fair Market Rental Value on the first day of such Extended
Term, or (ii) 85% of the Minimum Rent in effect at the end of the Initial Term,
as such Minimum Rent shall continue to be adjusted throughout such Extended Term
pursuant to Section 2.1(b) hereof.

 

3 4.3        Minimum Rent for the First Year of any other Extended Term. The
Minimum Rent for the first lease year of the second, third and fourth Extended
Terms shall be the greater of (i) the Fair Market Rental Value on the first day
of such Extended Term, or (ii) 90% of the Minimum Rent in effect immediately
before the beginning of each such Extended Term, as such Minimum Rent shall
continue to be adjusted throughout each such Extended Term pursuant to Section
2.1(b) hereof

 

9.9           Section 35.8 of the Tallahassee Lease is hereby deleted in its
entirety, and the following Section 35.8 is substituted therefor:

 

35.8         Transfer of Operations and Licenses.

 

(a)          Operation of Facility at End of Term. Upon the expiration of the
Term or upon the earlier termination of this Lease and if requested by Lessor,
Lessee agrees to (i) continue to manage the operations of the Facility as
manager and not as lessee for a period of up to 180 days, (ii) remit to Lessor
on a monthly basis the “rent” for the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro-rated through the date of transfer to a new operator), and (iii)
provide Lessor with written reports regarding the results of operations for the
Facility on a monthly basis. Lessor agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Lessee is not
needed by Lessor hereunder.

 

(b)          Management Fee. In the event that Lessee is required to manage the
Facility pursuant to Section 35.8(a) above, Lessor agrees to pay Lessee a
monthly management fee equal to the greater of (i) 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and other contractual
adjustments) for said month or (ii) $100,000; provided, however, that if Lessee
is required to manage the Facility pursuant to Section 35.8(a) as a result of a
Special Default Event hereunder, the monthly management fee to be paid by Lessor
to Lessee under this Section 35.8(b) will be 5% of the gross operating revenues
of the Facility (after Medicaid, Medicare and other contractual adjustments) for
said month.

 



43 

 

 

(c)          Cooperation. At the end of the Term or any early expiration of this
Lease, Lessee agrees to cooperate with Lessor in the transfer of the financial
responsibility and operations of the Facility to a new operator or operators,
including the good faith negotiation, execution, and delivery of such operations
transfer agreements, assignment agreements and bills of sale as are reasonably
necessary to effect such transfer. In conjunction with such cooperation, Lessee
shall take all action reasonably necessary to effect or useful in effecting the
transfer to Lessor’s nominee of any certificate of need or Ecense from the
Florida Department of Health or other governmental authority regulating the use
of the Facility and all service contracte, which, in either case, may be
necessary or useful in the operation of the Facility by Lessor’s nominee for the
Primary Intended Use.

 

9.10         Section 36.1 of the Tallahassee Lease is amended by adding the
following definition for “Facility Financial Statements” immediately following
the definition of ‘‘Facility:’’

 

“Facility Financial Statements” means for the Facility, as to a specific period,
the Detailed Income Statement containing revenue and expenses (in reasonable
detail), EBITDA, EBITDAR and operating statistics (to include, at a minimum,
inpatient days, discharges, outpatient visits and licensed beds), all presented
for the period, quarter-to-date and year-to-date.

 

9.11         Section 36.1 of the Tallahassee Lease is hereby amended by deleting
the definitions of “Fair Market Rental Value”, “Minimum Repurchase Price” and
“Rent” and substituting the following definitions of “Fair Market Rental Value”,
“Minimum Repurchase Price” and “Rent”, respectively, therefor:

 

“Fair Market Rental Value” means the fair market rental value of the Leased
Property or any Substitute Property determined as of the date of the appraisal
pursuant to Article 28, (a) assuming the same is unencumbered by this Lease, and
(b) determined in accordance with the appraisal procedures set forth in Article
28 or in such other manner as shall be mutually acceptable to Lessor and Lessee
and (c) not taking into account any reduction in value resulting from an
indebtedness to which the Leased Property or Substitute Property may be subject
and (d) not including the value of any Capital Additions to the Leased Property
financed by Lessee pursuant to the terms of Article 9.

 

“Minimum Repurchase Price” has the meaning set forth in Section 19.4.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent, the Additional Minimum Rent and the Additional Charges.

 

10.         Amendments and Agreements to the York Lease. The York Lease is
confirmed and amended, effective as of the Effective Date, as follows:

 

10.1         The following Section 2.7 is added to the York Lease following
Section 2.6:

 

 

44 

 

 

2.7           Additional Minimum Rent. Lessee shall pay to Lessor as additional
minimum rent, without notice, demand, set off or counterclaim, in advance, the
annual sum set forth on Schedule 1 attached hereto under the heading “Additional
Minimum Rent” for the York Lease (the “Additional Minimum Rent”), payable in
advance in equal, consecutive monthly installments, beginning with the first
payment due on April 1, 2009, and continuing on the first day of each calendar
month thereafter until the final payment due on April 1, 2011. The Additional
Minimum Rent shall be payable to Lessor in the same manner and location as the
Minimum Rent

 

10.2         The first sentence of Section 15.2 of the York Lease is amended by
inserting after the word “thereafter” in the second line thereof, the following
phrase: “so long as such Event of Default is continuing.”

 

10.3         Section 15.2 of the York Lease is amended by deleting the last full
unnumbered paragraph thereof and substituting the following new subsections (c),
(d) and (e) therefor:

 

(c)          The rights and remedies of Lessor under subsections (a) and (b) of
this Section 15.2 are cumulative, and except as expressly provided otherwise in
Section 15.2(d) and Section 15.2(e) below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Lessor to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 

(d)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, the remedies available to Lessor pursuant to
Section 15.2(b) above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Lessor
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
further agree that notwithstanding anything to the contrary set forth in this
Section 15.2 or elsewhere in this Lease, if an Event of Default under Section
15.1(f) has occurred and is continuing, the sole and exclusive remedy of Lessor
shall be to collect from Lessee all actual damages incurred by Lessor as a
result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and collectively, (i) the occurrence of an Event of
Default pursuant to Section 15.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Lessee, (ii) the failure of Lessee or Guarantor
to satisfy any final, unsecured and unappealable judgment arising out of this
Lease or the Guaranty which is rendered by a court of competent jurisdiction. As
used herein, the term “Payment Obligation” means any obligation from time to
time owing by Lessee under this Lease, which obligation can be satisfied with
the payment of money, including any Rent, fees, costs or charges that would
accrue but for the provisions of U.S. Bankruptcy Code, after any bankruptcy or
insolvency petition is filed thereunder.

 



45 

 

  

(e)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Lessor hereunder upon
the occurrence of an Event of Default under Section 15.1(h) above that is
continuing shall be limited to the remedies described in Section 15.2(a) above
(it being understood that in such instance, Lessee will cooperate with Lessor in
its efforts to secure a sublease for the Leased Property for use that is
consistent with the Primary Intended Use, which cooperation by Lessee will
include taking the actions described in Section 35.8(c) of this Lease as to any
sublessee).

 

10.4         Article 19 of the York Lease is re-titled as “ABANDONMENT: OPTION
TO PURCHASE”.

 

10.5         Section 19.3 of the York Lease is amended by making the current
paragraph subsection (a) and the following subsection (b) is added to Section
19.3 immediately following subsection (a):

 

(b)          In the event Lessee elects to purchase the Leased Property pursuant
to Section 19.4, then on the last day of the Term, or the next Business Day if
the last day of the Term is not a Business Day, Lessor shall, upon receipt from
Lessee of the purchase price provided for in Section 19.4 and any Rent or other
sums then due and payable under this Lease (excluding the installment of Minimum
Rent due on the date of conveyance), convey the Leased Property to Lessee on
such date in accordance with the provisions of Article 17 and this Lease shall
thereupon terminate as to the Leased Property.

 

10.6         The York Lease is hereby amended by adding the following Section
19.4 immediately following the end of Section 19.3:

 

19.4         Option to Purchase the Leased Property. So long as no Event of
Default shall have occurred that is continuing, Lessee shall have the option to
purchase the Leased Property pursuant to the terms and conditions set forth in
this Article 19 at the end of the Initial Term and at the end of each Extended
Term upon at least 180 days’ prior written notice to Lessor for a purchase price
equal to the greater of the following (such greater amount referred to herein as
the “Minimum Repurchase Price”): (i) the Fair Market Value Purchase Price or
(ii) the sum of (A) the amount set forth as the “Floor Amount” for the York
Lease on Schedule 2 attached hereto plus (B) the cost of any Capital Additions
to the Leased Property financed by Lessor pursuant to the terms of Article 9. If
not sooner exercised, the option to purchase granted hereby will expire and be
of no further force and effect upon the expiration of the Initial Term and each
Extended Term or the earlier termination of this Lease.

 

10.7         Sections 24(a) and 24(b) are hereby deleted in their entirety and
the following Sections (a) and (b) are substituted therefor:

 



46 

 

 

(a)          At any time and from time to time within 20 days following written
request by Lessor, Lessee will furnish, to Lessor an Officer’s Certificate
certifying that this Lease is unmodified and in full force and effect (or that
this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid. Any such Officer’s
Certificate furnished pursuant to this Article may be relied upon by Lessor and
any prospective purchaser of the Leased Property.

 

(b)          Unless specifically prohibited at any time by a Legal Requirement,
Lessee will furnish, or cause to be furnished, the following information to
Lessor within the periods indicated; provided that Lessor shall keep
confidential items furnished hereunder which are not generally available to the
public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief,
Lessee is not in default in the performance or observance of any of the terms of
this Lease or any loan or credit Facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Lessee shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken to remedy the same;

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Lessee to
Lessor,

 

(iii)        within 90 days after the end of each Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Lessee to Lessor,

 

(iv)        within 150 days after written request by Lessor following the
occurrence of an Event of Default, audited financial statements of the
Guarantor, it being understood that the public availability of Guarantor’s
audited financial statements on a source such as EDGAR shall constitute
satisfaction of Lessee’s obligation to cause such statements to be furnished
hereunder, and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Lessee (other than audited financial statements) as Lessor may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

10.8         Article 34 is hereby deleted in its entirely, and the following
Article 34 is substituted therefor:

 

 

47 

 

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for four consecutive five-year periods (each period, an
“Extended Term”) for a maximum possible Term of 35 years, by giving written
notice to Lessor of each such extension not later than January 1, 2013, for the
first Extended Term and January 1, 2018, for the second Extended Term and
January 1, 2023, for the third Extended Term and January 1, 2028, for the fourth
Extended Term; subject, however, to the provisions of Section 13.7 hereof Lessor
agrees to use its best efforts to provide Lessee with prior written notice at
least 90 days prior to the foregoing dates. Lessee may not exercise its option
for more than one Extended Term at a time. As a condition to exercising any
option to extend hereunder, (i) if one or more of the Associated Leases (as
defined below) are then still in effect, then at least one of such Associated
Leases simultaneously must be extended by Lessee or its applicable Affiliate and
(ii) if the Montgomery Lease (as defined in Section 1 of this Agreement) is then
still in effect, then the Montgomery Lease simultaneously must be extended by
Lessee or its applicable Affiliate. For purposes hereof, “Associated Leases”
shall mean, collectively, the Nittany Valley Lease and the Tallahassee Lease as
defined in Section 1 of this Agreement. During each Extended Term, all of the
terms and conditions of this Lease shall continue in full force and effect,
except that the Minimum Rent shall be determined in accordance with Section 34.2
or 34.3, as the case may be.

 

34.2         Minimum Rent for the First Year of the First Extended Term. The
Minimum Rent for the first lease year of the first Extended Term shall be the
greater of (i) the Fair Market Rental Value on the first day of such Extended
Term, or (ii) 85% of the Minimum Rent in effect at the end of the Initial Term,
as such Minimum Rent shall continue to be adjusted throughout such Extended Term
pursuant to Section 2.1(b) hereof.

 

34.3         Minimum Rent for the First Year of any other Extended Term. The
Minimum Rent for the first lease year of the second, third and fourth Extended
Terms shall be the greater of (i) the Fair Market Rental Value on the first day
of such Extended Term, or (ii) 90% of the Minimum Rent in effect immediately
before the beginning of each such Extended Term, as such Minimum Rent shall
continue to be adjusted throughout each such Extended Term pursuant to Section
2.1(b) hereof.

 

10.9         Section 35.8 of the York Lease is hereby deleted in its entirely,
and the following Section 35.8 is substituted therefor:

 

35.8         Transfer of Operations and Licenses.

 

(a)          Operation of Facility at End of Term. Upon the expiration of the
Term or upon the earlier termination of this Lease and if requested by Lessor,
Lessee agrees to (i) continue to manage the operations of the Facility as
manager and not as lessee for a period of up to 180 days, (ii) remit to Lessor
on a monthly basis the “rent” for the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro-rated through the date of transfer to a new operator), and (iii)
provide Lessor with written reports regarding the results of operations for the
Facility on a monthly basis. Lessor agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Lessee is not
needed by Lessor hereunder,

 



48 

 

 

(b)          Management Fee. In the event that Lessee is required to manage the
Facility pursuant to Section 35.8(a) above, Lessor agrees to pay Lessee a
monthly management fee equal to the greater of (i) 5% of the gross operating
revenues of the Facility (after Medicaid, Medicare and other contractual
adjustments) for said month or (ii) $100,000; provided, however, that if Lessee
is required to manage the Facility pursuant to Section 35.8(a) as a result of a
Special Default Event hereunder, the monthly management fee to be paid by Lessor
to Lessee under this Section 35.8(b) will be 5% of the gross operating revenues
of the Facility (after Medicaid, Medicare and other contractual adjustments) for
said month.

 

(c)          Cooperation. At the end of the Term or any early expiration of this
Lease, Lessee agrees to cooperate with Lessor in the transfer of the financial
responsibility and operations of the Facility to a new operator or operators,
including the good faith negotiation, execution, and delivery of such operations
transfer agreements, assignment agreements and bills of sale as are reasonably
necessary to effect such transfer. In conjunction with such cooperation, Lessee
shall take all action reasonably necessary to effect or useful in effecting the
transfer to Lessor’s nominee of any certificate of need or license from the
Pennsylvania Department of Health Services or other governmental authority
regulating the use of the Facility and all service contracts, which, in either
case, may be necessary or useful in the operation of the Facility by Lessor’s
nominee for the Primary Intended Use.

 

10.10         Section 36.1 of the York Lease is amended by adding the following
definition for “Facility Financial Statements” in alphabetical order:

 

“Facility Financial Statements” means for the Facility, as to a specific period,
the Detailed Income Statement containing revenue and expenses (in reasonable
detail), EBITDA, EBITDAR and operating statistics (to include, at a minimum,
inpatient days, discharges, outpatient visits and licensed beds), all presented
for the period, quarter-to-date and year-to-date.

 

10.11         Section 36.1 of the York Lease is hereby amended by deleting the
definitions of “Fair Market Rental Value”, “Minimum Repurchase Price” and “Rent”
and substituting the following definitions of “Fair Market Rental Value”,
“Minimum Repurchase Price” and “Rent”, respectively, therefor:

 



49 

 

 

“Fair Market Rental Value” means the fair market rental value of the Leased
Property or any Substitute Properly determined as of the date of the appraisal
pursuant to Article 28, (a) assuming the same is unencumbered by this Lease, and
(b) determined, in accordance with the appraisal procedures set forth in Article
28 or in such other maimer as shall be mutually acceptable to Lessor and Lessee
and (c) not taking into account any reduction in value resulting from an
indebtedness to which the Leased Property or Substitute Properly may be subject
and (d) not including the value of any Capital Additions to the Leased Property
financed by Lessee pursuant to the terms of Article 9.

 

“Minimum Repurchase Price” has the meaning set forth in Section 19.4.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent, the Additional Minimum Rent and the Additional Charges.

 

11.         Representations and Warranties of Lessors. Each Lessor hereby
severally, but not jointly, represents and warrants to each Lessee that is a
party to each of the Leases executed by such Lessor, as follows:

 

11.1         Authority. Such Lessor is duly organized, validly existing and in
good standing under the laws of the State of its incorporation, formation or
organization and is in good standing and is authorized to transact business in
each state in which it conducts business. Such Lessor has all requisite
corporate, partnership or other (as the case may be) right, power, authority and
legal capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated herein.

 

11.2         Execution. The execution, delivery and performance by such Lessor
of this Agreement and the consummation by it of the transactions contemplated
herein have been duly and validly authorized by all necessary corporate,
partnership or other (as the case may be) action on the part of such Lessor.
Upon its execution and delivery, this Agreement will be a valid and binding
obligation of such Lessor, enforceable against such Lessor in accordance with
its terms.

 

11.3         No contravention. Neither of the execution, delivery or performance
by such Lessor of this Agreement, nor the consummation by such Lessor of the
transactions contemplated herein will (with or without the passage of time or
the giving of notice or both) (i) conflict with or violate the organizational or
governing documents of such Lessor, (ii) conflict with or violate any law, rule,
regulation, order, judgment, injunction or decree applicable to such Lessor or
by which its properties are bound or affected, or (iii) require on the part of
such Lessor any license, permit, consent, approval, clearance, order or
authorization of, or registration, qualification, declaration or filing with any
federal, state or local government or any court; administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or any filing, with, notice to or consent of any other person, other
than as expressly provided in this Agreement.

 

12.         Representations and Warranties of Lessees. Each Lessee hereby
severally, but not jointly, represents and warrants to each Lessor that is a
party to each of the Leases executed by such Lessee, as follows:

 

 

50 

 



 

12.1         Authority. Such Lessee is duly organized, validly existing and in
good standing under the laws of the State of its incorporation, formation or
organization and is in good standing and is authorized to transact business in
each state in which it conducts business. Such Lessee has all requisite
corporate, partnership or other (as the case may be) right, power, authority and
legal capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated herein.

 

12.2         Execution. The execution, delivery and performance by such Lessee
of this Agreement and the consummation by it of the transactions contemplated
herein have been duly and validly authorized by all necessary corporate,
partnership or other (as the case may be) action on the part of such Lessee.
Upon its execution and delivery, this Agreement will be and a valid and binding
obligation of such Lessee, enforceable against such Lessee in accordance with
its terms.

 

12.3         No contravention. Neither of the execution, delivery or performance
by such Lessee of this Agreement, nor the consummation by such Lessee of the
transactions contemplated herein will (with or without the passage of time or
the giving of notice or both) (i) conflict with or violate the organizational or
governing documents of such Lessee, (ii) conflict with or violate any law, rule,
regulation, order, judgment, injunction or decree applicable to such Lessee or
by which its properties are bound or affected, or (iii) require on the part of
such Lessee any license, permit, consent, approval, clearance, order or
authorization of, or registration, qualification, declaration or filing with any
federal, state or local government or any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or any filing with, notice to or consent of any other person, other
than as expressly provided in this Agreement.

 

13.         Representations and Warranties of HS Parent. HS Parent hereby
represents and warrants to each Lessor, as follows:

 

13.1         Authority. HS Parent is duly organized, validly existing and in
good standing under the laws of the State of its incorporation and is in good
standing and is authorized to transact business in each state in which it
conducts business. HS Parent has all requisite corporate right, power, authority
and legal capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated herein.

 

13.2         Execution. The execution, delivery and performance by HS Parent of
this Agreement and the consummation by it of the transactions contemplated
herein have been duly and validly authorized by all necessary corporate action
on the part of HS Parent. Upon its execution and delivery, this Agreement will
be and a valid and binding obligation of HS Parent enforceable against HS Parent
in accordance with its terms.

 

13.3         No contravention. Neither of the execution, delivery or performance
by HS Parent of this Agreement, nor the consummation by HS Parent of the
transactions contemplated herein will (with or without the passage of time or
the giving of notice or both) (i) conflict with or violate the organizational or
governing documents of HS Parent, (ii) conflict with or violate any law, rule,
regulation, order, judgment; injunction or decree applicable to HS Parent or by
which its properties are bound or affected, or (iii) require on the part of HS
Parent any license, permit, consent; approval, clearance, order or authorization
of, or registration, qualification, declaration or filing with any federal,
state or local government or any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, or any
filing with, notice to or consent of any other person, other than as expressly
provided in this Agreement.

 



51 

 

 

14.         Confirmation of Leases. Each party hereto (a) agrees that this
Agreement shall not in any way impair or lessen its liabilities under any of the
Leases, as amended hereby, and (b) acknowledges that such Leases, as amended
hereby, are in full force and effect and that there currently exists no default
nor any defenses or claims of offset or otherwise against the enforcement
thereof by any other parly thereto or by any other party in favor of which such
Leases were expressly made.

 

15.         Confirmation of Leases and Lease Guaranties.

 

15.1         HS Parent hereby (a) agrees that this Agreement shall not in any
way impair or lessen its liabilities under the Lease Guaranties, and (b)
acknowledges that the Lease Guaranties are in full force and effect and that
there currently exists no defenses or claims of offset or otherwise against the
enforcement thereof by any other party in favor of which such Lease Guaranties
were expressly made.

 

16.         Miscellaneous. The validity, interpretation, enforcement and effect
of this Agreement and any matter arising out of or in connection with this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Alabama, without regard to principles of conflicts of laws;
provided, however, that any amendment of or agreement with respect to a
particular Lease or Lease Guaranty shall be governed by, and construed in
accordance with, the laws of the state or states recited in such Lease or Lease
Guaranty. This Agreement shall be binding and shall inure to the benefit of the
parties hereto, and their respective permitted successors and assigns. This
Agreement shall not be modified or amended except by mutual written agreement.
This Agreement constitutes the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
oral or written, and all other communications among the parties relating to such
subject, matter. The waiver by any party of a breach or violation of any
provisions of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach of the same or other provision. In the event any
provision of this Agreement is held to be unenforceable or invalid for any
reason, this Agreement shall remain in full force and effect and enforceable in
accordance with its terms disregarding such enforceable or invalid provision.
The captions and headings used in this Agreement are made for convenience and
general reference only and should not be construed to describe, define, limit or
expand the scope and intent of any term or provision of this Agreement. The
parties acknowledge that this Agreement was initially prepared by Lessors solely
as a convenience and that all parties hereto, and their counsel, have read and
fully negotiated all of the language used in this Agreement. The parties
acknowledge that, because all parties and their counsel participated in
negotiating and drafting this Agreement, no rule of construction shall apply to
this Agreement which construes ambiguous and unclear language in favor of or
against any party because such party drafted this Agreement, With respect to all
provisions of this Agreement, time is of the essence. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Whenever the context so permits, the use of the plural shall
include the singular, the singular shall include the plural, and any gender
shall be deemed to include all genders.

 



52 

 

 

17.         Execution by Counterparts and Telefacsimile. This Agreement may be
executed in one or more counterparts, each of which shall be an original and
taken together shall constitute one and the same document. Signature and
acknowledgment pages, if any, may be detached from the counterparts and attached
to a single copy of this document to physically form one document. For purposes
of executing this Agreement, any signed document transmitted by facsimile
machine with automatic confirmation of receipt shall be treated in all manner
and respects as an original document The signature of any party transmitted by
facsimile machine shall be considered to be an original signature, and any such
document shall be considered to have the same binding legal effect as an
original document executed, delivered and exchanged between or among the
parties. At the request of any party, any executed document delivered by
facsimile machine shall be re-executed by all parties in a “hard-copy” form. The
parties hereto hereby agree that none of them shall raise the use of a facsimile
machine for the transmission of signatures as a defense to this Agreement, and
each such party hereby waives such defense.

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

 

53 

 



 

IN WITNESS WHEREOF, Lessors have caused this Agreement be executed as of the day
and year first above written.

 



  “Lessors:”       HEALTHCARE REALTY TRUST
INCORPORATED   HR ACQUISITION I CORPORATION
HRT OF ALABAMA, INC.   HR ACQUISITION OF PENNSYLVANIA, INC.
PENNSYLVANIA HRT, INC.       By /s/John M. Bryant, Jr.     John M. Bryant, Jr.  
  Executive Vice President
and General Counsel         HR ACQUISITION OF SAN ANTONIO, LTD.         By its
general partner:   Healthcare Acquisition of Texas, Inc.         By: /s/ John M.
Bryant, Jr.     John M. Bryant, Jr.
Executive Vice President and
General Counsel

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 



54 

 

 

IN WITNESS WHEREOF, Lessees has caused this Agreement be executed as of the day
and year first above written.

 



  “Lessees:’’       HEALTHSOUTH CORPORATION       By /s/ Arthur E. Wilson, Jr.  
  Arthur E. Wilson, Jr.     Senior Vice President         HEALTHSOUTH OF YORK,
INC.
HEALTHSOUTH OF MONTGOMERY, INC.
HEALTHSOUTH OF NITTANY VALLEY, INC.         By /s/ Arthur E. Wilson, Jr.    
Arthur E. Wilson, Jr.     Vice President         HEALTHSOUTH OF TALLAHASSEE
LIMITED PARTNERSHIP         By its general partner:   HealthSouth Real Properly
Holding Corporation         By /s/ Arthur E. Wilson, Jr.     Arthur E. Wilson,
Jr.     Vice President         BEAUMONT REHAB ASSOCIATES LIMITED PARTNERSHIP    
  By its general partner:   Southeast Texas Rehabilitation Hospital, Inc.      
  By /s/ Arthur E. Wilson, Jr.     Arthur E. Wilson, Jr.     Vice President

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 



55 

 

  

SCHEDULE 1

 

Annual Payment Obligations

 



          Current                Current   Replacement       Additional  ENTITY 
   Minimum   Minimum   Supplemental   Minimum  ID  Lease Name  Rent   Rent  
Rent   Rent                       ALT00  Altoona Lease  $2,227,678  
$340,405.80   $6,203.16   $230,526.00                           GREA00  Great
Lakes Lease (Erie)  $2,380,460   $354,626.04   $6,629.82   $246,336.24       
                   MECH00  Mechanicsburg Lease  $1,611,392   $246,232.56  
$4,487.06   $166,751.04                           MONT00  Montgomery Lease 
$2,082,550   $319,663.68   $5,816.65   $215,507.64                          
NITT00  Nittany Valley Lease (Pleasant Gap)  $2,305,212   $353,841.60  
$6,438.56   $238,549.32                           PITT00  Pittsburg Lease
(Monroeville)  $2,050,139   $312,346.32   $5,655.30   $212,153.76            
              STEX00  Beaumont Lease  $1,302,669   $188,113.20   $3,405.95  
$134,803.56                           TALL00  Tallahassee Lease  $1,375,268  
$211,098.60   $3,841.19   $142,316.28                           YORK00  York
Lease  $2,305,212   $353,841.60   $6,438.56   $238,549.32                      
    TOTAL     $17,640,580   $2,680,169.40   $48,916.25   $1,825,493.16 



 



56 

 



 

SCHEDULE 2

 

FLOOR PRICES

 



ENTITY
ID  Lease Name  Floor Price           GREA00  Great Lakes Lease (Erie) 
$19,000,000            MECH00  Mechanicsburg Lease  $15,700,000           
PITT00  Pittsburgh Lease (Monroeville)  $17,000,000            ALT00  Altoona
Lease   N/A            STEX00  Beaumont Lease  $13,200,000            MONT00 
Montgomery Lease  $17,500,000            NITT00  Nittany Valley Lease (Pleasant
Gap)  $17,600,000            YORK00  York Lease  $17,600,000            TALL00 
Tallahassee Lease  $11,700,000 



 



57 

 





 

OMNIBUS AMENDMENT AGREEMENT

NO. 1 TO LEASE AGREEMENTS

 

Dated as of March 31, 2006

 

HEALTHCARE REALTY TRUST INCORPORATED, a Maryland corporation (“HR Parent”), HR
ACQUISITION I CORPORATION, a Maryland corporation formerly known as Capstone
Capital Corporation, formerly known as Capstone Capital Trust, Inc. (“HR
Acquisition”), HRT OF ALABAMA, INC., an Alabama corporation (“HR Alabama”), HR
ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania corporation formerly known as
Capstone Capital of Pennsylvania, Inc. (“HR Pennsylvania”), PENNSYLVANIA HRT,
INC., a Pennsylvania corporation (“Pennsylvania HRT”), HR ACQUISITION OF SAN
ANTONIO, LTD., an Alabama limited partnership formerly known as Capstone Capital
of San Antonio, Ltd. (“HR San Antonio”), HEALTHSOUTH CORPORATION, a Delaware
corporation formerly known as HealthSouth Rehabilitation Corporation (“HS
Parent”), HEALTHSOUTH OF YORK, INC., a Delaware corporation (“HS York”),
HEALTHSOUTH OF MONTGOMERY, INC., an Alabama corporation (“HS Montgomery”),
HEALTHSOUTH OF NITTANY VALLEY, INC., a Delaware corporation (“HS Nittany
Valley”), HEALTHSOUTH OF TALLAHASSEE LIMITED PARTNERSHIP, an Alabama limited
partnership (“HS Tallahassee”), and BEAUMONT REHAB ASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership (“HS Beaumont”), agree as follows:

 

 

 

 

1.          Preliminary Statements. (a) HR Pennsylvania, as lessor, and HS
Parent, as lessee, are parties to that certain Lease Agreement dated as of March
24, 1995 (as amended, the “Great Lakes Lease”), for the lease of the inpatient
rehabilitation hospital and related real property and improvements located at
143 East Second Street situated in Erie County, Pennsylvania. (b) HR
Pennsylvania, as lessor, and HS Parent, as lessee, are parties to that certain
Lease Agreement dated as of May 10, 1996 (as amended, the “Mechanicsburg
Lease”), for the lease of the inpatient rehabilitation hospital and related real
property and improvements located at 175 Lancaster Boulevard, Mechanicsburg,
Pennsylvania. (c) HR Pennsylvania, as lessor, and HS Parent, as lessee, are
parties to that certain Lease Agreement dated as of May 10, 1996 (as amended,
the “Altoona Lease”), for the lease of the inpatient rehabilitation hospital and
related real property and improvements located at 2005 Valley View Boulevard,
Altoona, Pennsylvania 16602. (d) HR Pennsylvania, as lessor, and HS Parent, as
lessee, are parties to that certain Lease Agreement dated as of June 30, 1997
(as amended, the “Pittsburg Lease”), for the lease of the inpatient
rehabilitation hospital and related real property and improvements located at
2380 McGinley Road, Monroeville, Pennsylvania 15146. (e) HR Alabama, as lessor,
and HS Montgomery, as lessee, are parties to that certain Lease Agreement dated
as of September 30, 1998 (as amended, the “Montgomery Lease”), for the lease of
the inpatient rehabilitation hospital and related real property and improvements
located at 4465 Narrow Lane Road, Montgomery, Alabama, 36116. (f) Pennsylvania
HRT (originally styled as “HRT of Pennsylvania, Inc.”), as lessor, and HS
Nittany Valley, as lessee, are parties to that certain Lease Agreement dated as
of September 30, 1998 (as amended, the “Nittany Valley Lease”), for the lease of
the inpatient rehabilitation hospital and related real property and improvements
located at 550 W. College Avenue, Pleasant Gap, Pennsylvania, 16823. (g) HR San
Antonio, as lessor, and HS Beaumont, as lessee, are parties to that certain
Lease Agreement dated as of April 1, 1996, as amended by that First Amendment to
Facility Lease dated as of February 7, 2006 (as amended, the “Beaumont Lease”),
for the lease of the inpatient rehabilitation hospital and related real property
and improvements located at 3340 Plaza 10 Boulevard, Beaumont, Texas, 77707. (h)
HR Parent, as lessor, and HS Tallahassee, as lessee, are parties to that certain
Lease Agreement having a commencement date of October 1, 1998 (as amended, the
“Tallahassee Lease”), for the lease of the inpatient rehabilitation hospital and
related real property and improvements located at 1675 Riggins Road,
Tallahassee, Florida, 32308. (i) Pennsylvania HRT, as lessor, and HS York, as
lessee, are parties to that certain Lease Agreement dated as of September 30,
1998 (as amended, the “York Lease”), for the lease of the inpatient
rehabilitation hospital and related real property and improvements located at
1850 Normandie Drive, York, Pennsylvania, 17404. The Great Lakes Lease, the
Mechanicsburg Lease, the Altoona Lease, the Pittsburg Lease, the Montgomery
Lease, the Nittany Valley Lease, the Beaumont Lease, the Tallahassee Lease and
the York Lease are referred to herein, individually as a “Lease” and,
collectively, as the “Leases”. HS Parent has executed (i) the Guaranty of
Obligations Under Lease Agreement dated as of September 30, 1998 with respect to
the Montgomery Lease (the “Montgomery Lease Guaranty”), (ii) the Guaranty of
Obligations Under Lease Agreement dated as of September 30, 1998 with respect to
the Nittany Valley Lease (the “Nittany Valley Lease Guaranty”), (iii) the
Guaranty of Obligations Under Lease Agreement dated as of September 30, 1998
with respect to the Tallahassee Lease (the “Tallahassee Lease Guaranty”), and
(iv) the Guaranty of Obligations Under Lease Agreement dated as of September 30,
1998 with respect to the York Lease (the “York Lease Guaranty” and, together
with the Montgomery Lease Guaranty, the Nittany Valley Lease Guaranty and the
Tallahassee Lease Guaranty, the “Lease Guaranties”). Pursuant to the Lease
Guaranties certain of the applicable Lessee’s obligations have been guaranteed,
and the Lease Guaranties are an integral part of the transactions contemplated
by the parties hereto. HS Parent, its affiliate, HealthSouth Medical Center,
Inc., an Alabama corporation (“HSMC”), and HR Parent have entered into the
Property Defeasance and Substitution Agreement dated as of March 27, 2006 (the
“Defeasance Agreement”) pursuant to which, HR Parent has agreed, among other
things, to cause the sale of the three medical office buildings in Birmingham,
Alabama (the “Birmingham MOBs”) at the request of HS Parent and HSMC. The
parties to the Defeasance Agreement have agreed, among other things, that the
aggregate rent paid by HSMC related to the Birmingham MOBs will continue to be
paid and will be allocated in part to each of the Leases amended hereby on a pro
rata basis to increase the rent payable under each such Lease accordingly, as
more particularly shown in the attached Schedule 1. The parties further agree
that HR Parent would not have entered into the Defeasance Agreement without the
confirmations, ratifications, amendments and agreements set forth in this
Omnibus Amendment Agreement No. 1 to Lease Agreements (this “Agreement”).

 

2.          Definitions. HR Parent, HR Acquisition, HR Alabama, HR Pennsylvania,
Pennsylvania HRT, and HR San Antonio are referred to herein, individually, as a
“Lessor” and, collectively, as “Lessors.” HS Parent, HS York, HS Montgomery, HS
Nittany Valley, HS Tallahassee and HS Beaumont are refereed to herein,
individually, as a “Lessee” and, collectively, as “Lessees.” Unless the context
otherwise requires, all other capitalized terms used herein without definition
shall have the definitions provided therefor in the respective Leases. Unless
the context otherwise requires, the effective date of the agreements and
amendments set forth in this Agreement shall be the date of this Agreement (the
“Effective Date”).

 

2 

 

 

3.           Amendments and Agreements to the Great Lakes Lease. The Great Lakes
Lease is confirmed and amended, effective as of the Effective Date, as follows:

 

3.1         The current Minimum Rent under the Great Lakes Lease is the annual
amount set forth under the heading “Current Rent” for the Great Lakes Lease on
Schedule 1 attached hereto.

 

3.2         Sections 2.3, 2.4 and 31.1 of the Great Lakes Lease are hereby
amended by deleting the phrase “Minimum Rent” each time that it appears in such
Sections 2.3, 2.4 and 31.1 and substituting the word “Rent” therefor.

 

3.3          The following Sections 2.5 and 2.6 are added to the Great Lakes
Lease following Section 2.4:

 

2.5          Replacement Minimum Rent.

 

(a)          Replacement Minimum Rent. Lessee shall pay to Lessor, without
notice, demand, set off or counterclaim, in advance the annual sum set forth on
Schedule 1 attached hereto under the heading “Replacement Minimum Rent” for the
Great Lakes Lease (as such amount shall be increased annually pursuant to
Section 2.5(b), the “Replacement Minimum Rent”). The Replacement Minimum Rent
shall be payable in advance in equal, consecutive monthly installments,
beginning on the Effective Date and continuing on the first day of each calendar
month thereafter until the final payment to be made on June 1, 2009. The
Replacement Minimum Rent shall be prorated as to any partial month and shall be
payable to Lessor in the same manner and location as the Minimum Rent.

 

(b)          On each Adjustment Date beginning with the first Adjustment Date
following the Effective Date and continuing on each Adjustment Date thereafter
until the Replacement Minimum Rent is no longer payable hereunder, the current
Replacement Minimum Rent shall be increased effective at such Adjustment Date by
75% of the increase in the Consumer Price Index from the previous Adjustment
Date to the current Adjustment Date; provided that such increase shall not be
greater than five percent nor less than two percent.

 

2.6          Supplemental Rent. Lessee shall pay to Lessor as supplemental rent,
without notice, demand, set off or counterclaim, in advance in advance the
annual sum set forth on Schedule 1 attached hereto under the heading
“Supplemental Rent” for the Great Lakes Lease (the “Supplemental Rent”), payable
in advance in equal, consecutive monthly installments, beginning on the
Effective Date, and continuing on the first day of each calendar month
thereafter until April 12, 2011. Supplemental Rent shall be prorated as to any
partial month and shall be payable to Lessor in the same manner and location as
the Minimum Rent.

 

3 

 

 

3.4           Section 36.1 of the Great Lakes Lease is hereby amended by
deleting the definitions of “Affiliate” and “Rent” and substituting the
following definitions of “Affiliate” and “Rent” therefor:

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person. For purposes
hereof, the terms “control”, “controlled”, or “controlling” shall include, (i)
the ownership, control or power to vote ten percent or more of (x) the
outstanding shares of any class of voting securities of any Person or (y) any
holder of beneficial interests of any Person or any such person or entity, as
the case may be, directly or indirectly, or acting through one or more persons
or entities, (ii) the control in any manner over a general partner(s) of any
Person or the election of more than one manager, director or trustee (or persons
exercising similar functions) of such Person or entity, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent and the Additional Charges.

 

4.            Amendments and Agreements to the Mechanicsburg Lease. The
Mechanicsburg Lease is confirmed and amended, effective as of the Effective
Date, as follows:

 

4.1          The current Minimum Rent under the Mechanicsburg Lease is the
annual amount set forth under the heading “Current Rent” for the Mechanicsburg
Lease on Schedule 1 attached hereto.

 

4.2          Sections 2.3, 2.4 and 31.1 of the Mechanicsburg Lease are hereby
amended by deleting the phrase “Minimum Rent” each time that it appears in such
Sections 2.3, 2.4 and 31.1 and substituting the word “Rent” therefor.

 

4.3          The following Sections 2.5 and 2.6 are added to the Mechanicsburg
Lease following Section 2.4:

 

2.5         Replacement Minimum Rent.

 

(a)          Replacement Minimum Rent. Lessee shall pay to Lessor, without
notice, demand, set off or counterclaim, in advance the annual sum set forth on
Schedule 1 attached hereto under the heading “Replacement Minimum Rent” for the
Mechanicsburg Lease (as such amount shall be increased annually pursuant to
Section 2.5(b), the “Replacement Minimum Rent”). The Replacement Minimum Rent
shall be payable in advance in equal, consecutive monthly installments,
beginning on the Effective Date and continuing on the first day of each calendar
month thereafter until the final payment to be made on June 1, 2009. The
Replacement Minimum Rent shall be prorated as to any partial month and shall be
payable to Lessor in the same manner and location as the Minimum Rent.

 

4 

 

 

(b)          On each Adjustment Date beginning with the first Adjustment Date
following the Effective Date and continuing on each Adjustment Date thereafter
until the Replacement Minimum Rent is no longer payable hereunder, the current
Replacement Minimum Rent shall be increased effective at such Adjustment Date by
75% of the increase in the Consumer Price Index from the previous Adjustment
Date to the current Adjustment Date; provided that such increase shall not be
greater than five percent nor less than two percent.

 

2.6         Supplemental Rent. Lessee shall pay to Lessor as supplemental rent,
without notice, demand, set off or counterclaim, in advance in advance the
annual sum set forth on Schedule 1 attached hereto under the heading
“Supplemental Rent” for the Mechanicsburg Lease (the “Supplemental Rent”),
payable in advance in equal, consecutive monthly installments, beginning on the
Effective Date, and continuing on the first day of each calendar month
thereafter until April 12, 2011. Supplemental Rent shall be prorated as to any
partial month and shall be payable to Lessor in the same manner and location as
the Minimum Rent.

 

4.4           Section 36.1 of the Mechanicsburg Lease is hereby amended by
deleting the definitions of “Affiliate” and “Rent” and substituting the
following definitions of “Affiliate” and “Rent” therefor:

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person. For purposes
hereof, the terms “control”, “controlled”, or “controlling” shall include, (i)
the ownership, control or power to vote ten percent or more of (x) the
outstanding shares of any class of voting securities of any Person or (y) any
holder of beneficial interests of any Person or any such person or entity, as
the case may be, directly or indirectly, or acting through one or more persons
or entities, (ii) the control in any manner over a general partner(s) of any
Person or the election of more than one manager, director or trustee (or persons
exercising similar functions) of such Person or entity, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent and the Additional Charges.

 

5.             Amendments and Agreements to the Altoona Lease. The Altoona Lease
is confirmed and amended, effective as of the Effective Date, as follows:

 

5.1           The current Minimum Rent under the Altoona Lease is the annual
amount set forth under the heading “Current Rent” for the Altoona Lease on
Schedule 1 attached hereto.

 

5.2           Sections 2.3, 2.4 and 31.1 of the Altoona Lease are hereby amended
by deleting the phrase “Minimum Rent” each time that it appears in such Sections
2.3, 2.4 and 31.1 and substituting the word “Rent” therefor.

 

5 

 

 

5.3          The following Sections 2.5 and 2.6 are added to the Altoona Lease
following Section 2.4:

 

2.5         Replacement Minimum Rent.

 

(a)          Replacement Minimum Rent. Lessee shall pay to Lessor, without
notice, demand, set off or counterclaim, in advance the annual sum set forth on
Schedule 1 attached hereto under the heading “Replacement Minimum Rent” for the
Altoona Lease (as such amount shall be increased annually pursuant to Section
2.5(b), the “Replacement Minimum Rent”). The Replacement Minimum Rent shall be
payable in advance in equal, consecutive monthly installments, beginning on the
Effective Date and continuing on the first day of each calendar month thereafter
until the final payment to be made on June 1, 2009. The Replacement Minimum Rent
shall be prorated as to any partial month and shall be payable to Lessor in the
same manner and location as the Minimum Rent.

 

(b)          On each Adjustment Date beginning with the first Adjustment Date
following the Effective Date and continuing on each Adjustment Date thereafter
until the Replacement Minimum Rent is no longer payable hereunder, the current
Replacement Minimum-Rent shall be increased effective at such Adjustment Date by
75% of the increase in the Consumer Price Index from the previous Adjustment
Date to the current Adjustment Date; provided that such increase shall not be
greater than five percent nor less than two percent.

 

2.6           Supplemental Rent. Lessee shall pay to Lessor as supplemental
rent, without notice, demand, set off or counterclaim, in advance in advance the
annual sum set forth on Schedule 1 attached hereto under the heading
“Supplemental Rent” for the Altoona Lease (the “Supplemental Rent”), payable in
advance in equal, consecutive monthly installments, beginning on the Effective
Date, and continuing on the first day of each calendar month thereafter until
April 12, 2011. Supplemental Rent shall be prorated as to any partial month and
shall be payable to Lessor in the same manner and location as the Minimum Rent.

 

5.4           Section 36.1 of the Altoona Lease is hereby amended by deleting
the definitions of “Affiliate” and “Rent” and substituting the following
definitions of “Affiliate” and “Rent” therefor:

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person. For purposes
hereof, the terms “control”, “controlled”, or “controlling” shall include, (i)
the ownership, control or power to vote ten percent or more of (x) the
outstanding shares of any class of voting securities of any Person or (y) any
holder of beneficial interests of any Person or any such person or entity, as
the case may be, directly or indirectly, or acting through one or more persons
or entities, (ii) the control in any manner over a general partner(s) of any
Person or the election of more than one manager, director or trustee (or persons
exercising similar functions) of such Person or entity, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

6 

 

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent and the Additional Charges.

 

6.            Amendments and Agreements to the Pittsburg Lease. The Pittsburgh
Lease is confirmed and amended, effective as of the Effective Date, as follows:

 

6.1           The current Minimum Rent under the Pittsburgh Lease is the annual
amount set forth under the heading “Current Rent” for the Pittsburgh Lease on
Schedule 1 attached hereto.

 

6.2           Sections 2.3, 2.4 and 31.1 of the Pittsburg Lease are hereby
amended by deleting the phrase “Minimum Rent” each time that it appears in such
Sections 2.3, 2.4 and 31.1 and substituting the word “Rent” therefor.

 

6.3           The following Sections 2.5 and 2.6 are added to the Pittsburgh
Lease following Section 2.4:

 

2.5         Replacement Minimum Rent.

 

(a)          Replacement Minimum Rent. Lessee shall pay to Lessor, without
notice, demand, set off or counterclaim, in advance the annual sum set forth on
Schedule 1 attached hereto under the heading “Replacement Minimum Rent” for the
Pittsburgh Lease (as such amount shall be increased annually pursuant to Section
2.5(b), the “Replacement Minimum Rent”). The Replacement Minimum Rent shall be
payable in advance in equal, consecutive monthly installments, beginning on the
Effective Date and continuing on the first day of each calendar month thereafter
until the final payment to be made on June 1, 2009. The Replacement Minimum Rent
shall be prorated as to any partial month and shall be payable to Lessor in the
same manner and location as the Minimum Rent.

 

(b)          On each Adjustment Date beginning with the first Adjustment Date
following the Effective Date and continuing on each Adjustment Date thereafter
until the Replacement Minimum Rent is no longer payable hereunder, the current
Replacement Minimum Rent shall be increased effective at such Adjustment Date by
75% of the increase in the Consumer Price Index from the previous Adjustment
Date to the current Adjustment Date; provided that such increase shall not be
greater than five percent nor less than two percent.

 

2.6           Supplemental Rent. Lessee shall pay to Lessor as supplemental
rent, without notice, demand, set off or counterclaim, in advance in advance the
annual sum set forth on Schedule 1 attached hereto under the heading
“Supplemental Rent” for the Pittsburgh Lease (the “Supplemental Rent”), payable
in advance in equal, consecutive monthly installments, beginning on the
Effective Date, and continuing on the first day of each calendar month
thereafter until April 12, 2011. Supplemental Rent shall be prorated as to any
partial month and shall be payable to Lessor in the same manner and location as
the Minimum Rent.

 

7 

 

 

6.4           Section 36.1 of the Pittsburgh Lease is hereby amended by deleting
the definitions of “Affiliate” and “Rent” and substituting the following
definitions of “Affiliate” and “Rent” therefor:

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person. For purposes
hereof, the terms “control”, “controlled”, or “controlling” shall include, (i)
the ownership, control or power to vote ten percent or more of (x) the
outstanding shares of any class of voting securities of any Person or (y) any
holder of beneficial interests of any Person or any such person or entity, as
the case may be, directly or indirectly, or acting through one or more persons
or entities, (ii) the control in any manner over a general partner(s) of any
Person or the election of more than one manager, director or trustee (or persons
exercising similar functions) of such Person or entity, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent and the Additional Charges.

 

7.            Amendments and Agreements to the Montgomery Lease. The Montgomery
Lease is confirmed and amended, effective as of the Effective Date, as follows:

 

7.1          The current Minimum Rent under the Montgomery Lease is the annual
amount set forth under the heading “Current Rent” for the Montgomery Lease on
Schedule 1 attached hereto.

 

7.2          Sections 2.3, 2.4 and 31.1 of the Montgomery Lease are hereby
amended by deleting the phrase “Minimum Rent” each time that it appears in such
Sections 2.3, 2.4 and 31.1 and substituting the word “Rent” therefor.

 

7.3          The following Sections 2.5 and 2.6 are added to the Montgomery
Lease following Section 2.4:

 

2.5           Replacement Minimum Rent.

 

(a)          Replacement Minimum Rent. Lessee shall pay to Lessor, without
notice, demand, set off or counterclaim, in advance the annual sum set forth on
Schedule 1 attached hereto under the heading “Replacement Minimum Rent” for the
Montgomery Lease (as such amount shall be increased annually pursuant to Section
2.5(b), the “Replacement Minimum Rent”). The Replacement Minimum Rent shall be
payable in advance in equal, consecutive monthly installments, beginning on the
Effective Date and continuing on the first day of each calendar month thereafter
until the final payment to be made on June 1, 2009. The Replacement Minimum Rent
shall be prorated as to any partial month and shall be payable to Lessor in the
same manner and location as the Minimum Rent.

 

8 

 

 

(b)          On each Adjustment Date beginning with the first Adjustment Date
following the Effective Date and continuing on each Adjustment Date thereafter
until the Replacement Minimum Rent is no longer payable hereunder, the current
Replacement Minimum Rent shall be increased effective at such Adjustment Date by
75% of the increase in the Consumer Price Index from the previous Adjustment
Date to the current Adjustment Date; provided that such increase shall not be
greater than five percent nor less than two percent.

 

2.6           Supplemental Rent. Lessee shall pay to Lessor as supplemental
rent, without notice, demand, set off or counterclaim, in advance in advance the
annual sum set forth on Schedule 1 attached hereto under the heading
“Supplemental Rent” for the Montgomery Lease (the “Supplemental Rent”), payable
in advance in equal, consecutive monthly installments, beginning on the
Effective Date, and continuing on the first day of each calendar month
thereafter until April 12, 2011. Supplemental Rent shall be prorated as to any
partial month and shall be payable to Lessor in the same manner and location as
the Minimum Rent.

 

7.4           Section 36.1 of the Montgomery Lease is hereby amended by deleting
the definitions of “Affiliate” and “Rent” and substituting the following
definitions of “Affiliate” and “Rent” therefor:

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person. For purposes
hereof, the terms “control”, “controlled”, or “controlling” shall include, (i)
the ownership, control or power to vote ten percent or more of (x) the
outstanding shares of any class of voting securities of any Person or (y) any
holder of beneficial interests of any Person or any such person or entity, as
the case may be, directly or indirectly, or acting through one or more persons
or entities, (ii) the control in any manner over a general partner(s) of any
Person or the election of more than one manager, director or trustee (or persons
exercising similar functions) of such Person or entity, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent and the Additional Charges.

 

8.             Amendments and Agreements to the Nittany Valley Lease. The
Nittany Valley Lease is confirmed and amended, effective as of the Effective
Date, as follows:

 

9 

 

 

8.1          The current Minimum Rent under the Nittany Valley Lease is the
annual amount set forth under the heading “Current Rent” for the Nittany Valley
Lease on Schedule 1 attached hereto.

 

8.2          The Nittany Valley Lease is hereby amended generally by deleting
any and all references to “HRT of Pennsylvania, Inc.” therein and substituting
“Pennsylvania HRT, Inc.” therefor.

 

8.3          Sections 2.3, 2.4 and 31.1 of the Nittany Valley Lease are hereby
amended by deleting the phrase “Minimum Rent” each time that it appears in such
Sections 2.3, 2.4 and 31.1 and substituting the word “Rent” therefor.

 

8.4          The following Sections 2.5 and 2.6 are added to the Nittany Valley
Lease following Section 2.4:

 

2.5         Replacement Minimum Rent.

 

(a)          Replacement Minimum Rent. Lessee shall pay to Lessor, without
notice, demand, set off or counterclaim, in advance the annual sum set forth on
Schedule 1 attached hereto under the heading “Replacement Minimum Rent” for the
Nittany Valley Lease (as such amount shall be increased annually pursuant to
Section 2.5(b), the “Replacement Minimum Rent”). The Replacement Minimum Rent
shall be payable in advance in equal, consecutive monthly installments,
beginning on the Effective Date and continuing on the first day of each calendar
month thereafter until the final payment to be made on June 1, 2009. The
Replacement Minimum Rent shall be prorated as to any partial month and shall be
payable to Lessor in the same manner and location as the Minimum Rent.

 

(b)          On each Adjustment Date beginning with the first Adjustment Date
following the Effective Date and continuing on each Adjustment Date thereafter
until the Replacement Minimum Rent is no longer payable hereunder, the current
Replacement Minimum Rent shall be increased effective at such Adjustment Date by
75% of the increase in the Consumer Price Index from the previous Adjustment
Date to the current Adjustment Date; provided that such increase shall not be
greater than five percent nor less than two percent.

 

2.6         Supplemental Rent. Lessee shall pay to Lessor as supplemental rent,
without notice, demand, set off or counterclaim, in advance in advance the
annual sum set forth on Schedule 1 attached hereto under the heading
“Supplemental Rent” for the Nittany Valley Lease (the “Supplemental Rent”),
payable in advance in equal, consecutive monthly installments, beginning on the
Effective Date, and continuing on the first day of each calendar month
thereafter until April 12, 2011. Supplemental Rent shall be prorated as to any
partial month and shall be payable to Lessor in the same manner and location as
the Minimum Rent.

 

10 

 

 

8.5           Section 36.1 of the Nittany Valley Lease is hereby amended by
deleting the definitions of “Affiliate” and “Rent” and substituting the
following definitions of “Affiliate” and “Rent” therefor:

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person. For purposes
hereof, the terms “control”, “controlled”, or “controlling” shall include, (i)
the ownership, control or power to vote ten percent or more of (x) the
outstanding shares of any class of voting securities of any Person or (y) any
holder of beneficial interests of any Person or any such person or entity, as
the case may be, directly or indirectly, or acting through one or more persons
or entities, (ii) the control in any manner over a general partner(s) of any
Person or the election of more than one manager, director or trustee (or persons
exercising similar functions) of such Person or entity, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent and the Additional Charges.

 

9.            Amendments and Agreements to the Beaumont Lease. The Beaumont
Lease is confirmed and amended, effective as of the Effective Date, as follows:

 

9.1           The current Minimum Rent under the Beaumont Lease is the annual
amount set forth under the heading “Current Rent” for the Beaumont Lease on
Schedule 1 attached hereto.

 

9.2           Section 2.1 of the Beaumont Lease is hereby amended by deleting
the definitions of “Affiliate” and “Rent” and substituting the following
definitions of “Affiliate” and “Rent” therefor:

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person. For purposes
hereof, the terms “control”, “controlled”, or “controlling” shall include, (i)
the ownership, control or power to vote ten percent or more of (x) the
outstanding shares of any class of voting securities of any Person or (y) any
holder of beneficial interests of any Person or any such person or entity, as
the case may be, directly or indirectly, or acting through one or more persons
or entities, (ii) the control in any manner over a general partner(s) of any
Person or the election of more than one manager, director or trustee (or persons
exercising similar functions) of such Person or entity, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent and the Additional Charges.

 

11 

 

 

9.3          Section 2.1 of the Beaumont Lease is hereby amended by inserting
the following definition immediately after “Consolidated Financials” and
immediately before “Continental”:

 

Consumer Price Index or CPI: The Consumer Price Index for all Urban Consumers
for the U.S. City Average for all Items (1982-1984=100) as published by the
United States Department of Labor, Bureau of Labor Statistics.

 

9.4           Sections 3.3 and 3.4 of the Beaumont Lease are hereby amended by
deleting the phrase “Minimum Rent” each time that it appears in such Sections
3.3 and 3.4 and substituting the word “Rent” therefor.

 

9.5           The following Sections 3.5 and 3.6 are added to the Beaumont Lease
following Section 3.4:

 

3.5         Replacement Minimum Rent.

 

(a)          Replacement Minimum Rent. Tenant shall pay to Landlord, without
notice, demand, set off or counterclaim, in advance the annual sum set forth, on
Schedule 1 attached hereto under the heading “Replacement Minimum Rent” for the
Beaumont Lease (as such amount shall be increased annually pursuant to Section
3.5(b), the “Replacement Minimum Rent”). The Replacement Minimum Rent shall be
payable in advance in equal, consecutive monthly installments, beginning on the
Effective Date and continuing on the first day of each calendar month thereafter
until the final payment to be made on June 1, 2009. The Replacement Minimum Rent
shall be prorated as to any partial month and shall be payable to Landlord in
the same manner and location as the Minimum Rent.

 

(b)          On June 30, 2006, and each June 30 thereafter (each such annual
date individually referred to as the “Adjustment Date”) until the Replacement
Minimum Rent is no longer payable hereunder, the current Replacement Minimum
Rent shall be increased effective at such Adjustment Date by 75% of the increase
in the Consumer Price Index from the previous Adjustment Date to the current
Adjustment Date; provided that such increase shall not be greater than five
percent nor less than two percent.

 

3.6         Supplemental Rent. Tenant shall pay to Landlord as supplemental
rent, without notice, demand, set off or counterclaim, in advance in advance the
annual sum set forth on Schedule 1 attached hereto under the heading
“Supplemental Rent” for the Beaumont Lease (the “Supplemental Rent”), payable in
advance in equal, consecutive monthly installments, beginning on the Effective
Date, and continuing on the first day of each calendar month thereafter until
April 12, 2011. Supplemental Rent shall be prorated as to any partial month and
shall be payable to Landlord in the same manner and location as the Minimum
Rent.

 

12 

 

 

10.          Amendments and Agreements to the Tallahassee Lease. The Tallahassee
Lease is confirmed and amended, effective as of the Effective Date, as follows:

 

10.1        The current Minimum Rent under the Tallahassee Lease is the annual
amount set forth under the heading “Current Rent” for the Tallahassee Lease on
Schedule 1 attached hereto.

 

10.2        Sections 2.3, 2.4 and 31.1 of the Tallahassee Lease are hereby
amended by deleting the phrase “Minimum Rent” each time that it appears in such
Sections 2.3, 2.4 and 31.1 and substituting the word “Rent” therefor.

 

10.3        The following Sections 2.5 and 2.6 are added to the Tallahassee
Lease following Section 2.4:

 

2.5          Replacement Minimum Rent.

 

(a)          Replacement Minimum Rent. Lessee shall pay to Lessor, without
notice, demand, set off or counterclaim, in advance the annual sum set forth on
Schedule 1 attached hereto under the heading “Replacement Minimum Rent” for the
Tallahassee Lease (as such amount shall be increased annually pursuant to
Section 2.5(b), the “Replacement Minimum Rent”). The Replacement Minimum Rent
shall be payable in advance in equal, consecutive monthly installments,
beginning on the Effective Date and continuing on the first day of each calendar
month thereafter until the final payment to be made on June 1, 2009. The
Replacement Minimum Rent shall be prorated as to any partial month and shall be
payable to Lessor in the same manner and location as the Minimum Rent.

 

(b)          On each Adjustment Date beginning with the first Adjustment Date
following the Effective Date and continuing on each Adjustment Date thereafter
until the Replacement Minimum Rent is no longer payable hereunder, the current
Replacement Minimum Rent shall be increased effective at such Adjustment Date by
75% of the increase in the Consumer Price Index from the previous Adjustment
Date to the current Adjustment Date; provided that such increase shall not be
greater than five percent nor less than two percent.

 

2.6         Supplemental Rent. Lessee shall pay to Lessor as supplemental rent,
without notice, demand, set off or counterclaim, in advance in advance the
annual sum set forth on Schedule 1 attached hereto under the heading
“Supplemental Rent” for the Tallahassee Lease (the “Supplemental Rent”), payable
in advance in equal, consecutive monthly installments, beginning on the
Effective Date, and continuing on the first day of each calendar month
thereafter until April 12, 2011. Supplemental Rent shall be prorated as to any
partial month and shall be payable to Lessor in the same manner and location as
the Minimum Rent.

 

13 

 

 

10.4         Section 36.1 of the Tallahassee Lease is hereby amended by deleting
the definitions of “Affiliate” and “Rent” and substituting the following
definitions of “Affiliate” and “Rent” therefor:

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person. For purposes
hereof, the terms “control”, “controlled”, or “controlling” shall include, (i)
the ownership, control or power to vote ten percent or more of (x) the
outstanding shares of any class of voting securities of any Person or (y) any
holder of beneficial interests of any Person or any such person or entity, as
the case may be, directly or indirectly, or acting through one or more persons
or entities, (ii) the control in any manner over a general partner(s) of any
Person or the election of more than one manager, director or trustee (or persons
exercising similar functions) of such Person or entity, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

“Rent” means, collectively, the Minimum Rent, the Additional Rent, the
Replacement Minimum Rent, the Supplemental Rent and the Additional Charges.

 

11.           Amendments and Agreements to the York Lease. The York Lease is
confirmed and amended, effective as of the Effective Date, as follows:

 

11.1         The current Minimum Rent under the York Lease is the annual amount
set forth under the heading “Current Rent” for the York Lease on Schedule 1
attached hereto.

 

11.2         The York Lease is hereby amended generally by deleting any and all
references to “HRT of Pennsylvania, Inc.” and substituting “Pennsylvania HRT,
Inc,” therefor.

 

11.3         Sections 2.3, 2.4 and 31.1 of the York Lease are hereby amended by
deleting the phrase “Minimum Rent” each time that it appears in such Sections
2.3, 2.4 and 31.1 and substituting the word “Rent” therefor.

 

11.4         The following Sections 2.5 and 2.6 are added to the York Lease
following Section 2.4:

 

2.5           Replacement Minimum Rent.

 

(a)          Replacement Minimum Rent. Lessee shall pay to Lessor, without
notice, demand, set off or counterclaim, in advance the annual sum set forth on
Schedule 1 attached hereto under the heading “Replacement Minimum Rent” for the
York Lease (as such amount shall be increased annually pursuant to Section
2.5(b), the “Replacement Minimum Rent”). The Replacement Minimum Rent shall be
payable in advance in equal, consecutive monthly installments, beginning on the
Effective Date and continuing on the first day of each calendar month thereafter
until the final payment to be made on June 1, 2009. The Replacement Minimum Rent
shall be prorated as to any partial month and shall be payable to Lessor in the
same manner and location as the Minimum Rent.

 

14 

 

 

(b)          On each Adjustment Date beginning with the first Adjustment Date
following the Effective Date and continuing on each Adjustment Date thereafter
until the Replacement Minimum Rent is no longer payable hereunder, the current
Replacement Minimum Rent shall be increased effective at such Adjustment Date by
75% of the increase in the Consumer Price Index from the previous Adjustment
Date to the current Adjustment Date; provided that such increase shall not be
greater than five percent nor less than two percent.

 

2.6           Supplemental Rent. Lessee shall pay to Lessor as supplemental
rent, without notice, demand, set off or counterclaim, in advance in advance the
annual sum set forth on Schedule 1 attached hereto under the heading
“Supplemental Rent” for the York Lease (the “Supplemental Rent”), payable in
advance in equal, consecutive monthly installments, beginning on the Effective
Date, and continuing on the first day of each calendar month thereafter until
April 12, 2011. Supplemental Rent shall be prorated as to any partial month and
shall be payable to Lessor in the same manner and location as the Minimum Rent.

 

11.5          Section 36.1 of the York Lease is hereby amended by deleting the
definitions of “Affiliate” and “Rent” and substituting the following definitions
of “Affiliate” and “Rent” therefor:

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person. For puiposes
hereof, the terms “control”, “controlled”, or “controlling” shall include, (i)
the ownership, control or power to vote ten percent or more of (x) the
outstanding shares of any class of voting securities of any Person or (y) any
holder of beneficial interests of any Person or any such person or entity, as
the case may be, directly or indirectly, or acting through one or more persons
or entities, (ii) the control in any manner over a general partners) of any
Person or the election of more than one manager, director or trustee (or persons
exercising similar functions) of such Person or entity, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

“Rent” means, collectively, the Minimum Rent, the Replacement Minimum Rent, the
Supplemental Rent and the Additional Charges.

 

12.           Representations and Warranties of Lessors. Each Lessor hereby
severally, but not jointly, represents and warrants to each Lessee that is a
party to each of the Leases executed by such Lessor, as follows:

 

12.1         Authority. Such Lessor is duly organized, validly existing and in
good standing under the laws of the State of its incorporation, formation or
organization and is in good standing and is authorized to transact business in
each state in which it conducts business. Such Lessor has all requisite
corporate, partnership or other (as the case may be) right, power, authority and
legal capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated herein.

 

15 

 

 

12.2         Execution. The execution, delivery and performance by such Lessor
of this Agreement and the consummation by it of the transactions contemplated
herein have been duly and validly authorized by all necessary corporate,
partnership or other (as the case may be) action on the part of such Lessor.
Upon its execution and delivery, this Agreement will be a valid and binding
obligation of such Lessor, enforceable against such Lessor in accordance with
its terms.

 

12.3         No contravention. Neither of the execution, delivery or performance
by such Lessor of this Agreement, nor the consummation by such Lessor of the
transactions contemplated herein will (with or without the passage of time or
the giving of notice or both) (i) conflict with or violate the organizational or
governing documents of such Lessor, (ii) conflict with or violate any law, rule,
regulation, order, judgment, injunction or decree applicable to such Lessor or
by which its properties are bound or affected, or (iii) require on the part of
such Lessor any license, permit, consent, approval, clearance, order or
authorization of, or registration, qualification, declaration or filing with any
federal, state or local government or any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or any filing with, notice to or consent of any other person, other
than as expressly provided in this Agreement.

 

13.           Representations and Warranties of Lessees. Each Lessee hereby
severally, but not jointly, represents and warrants to each Lessor that is a
party to each of the Leases executed by such Lessee, as follows:

 

13.1         Authority. Such Lessee is duly organized, validly existing and in
good standing under the laws of the State of its incorporation, formation or
organization and is in good standing and is authorized to transact business in
each state in which it conducts business. Such Lessee has all requisite
corporate, partnership or other (as the case may be) right, power, authority and
legal capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated herein.

 

13.2         Execution. The execution, delivery and performance by such Lessee
of this Agreement and the consummation by it of the transactions contemplated
herein have been duly and validly authorized by all necessary corporate,
partnership or other (as the case may be) action on the part of such Lessee.
Upon its execution and delivery, this Agreement will be and a valid and binding
obligation of such Lessee, enforceable against such Lessee in accordance with
its terms.

 

13.3         No contravention. Neither of the execution, delivery or performance
by such Lessee of this Agreement, nor the consummation by such Lessee of the
transactions contemplated herein will (with or without the passage of time or
the giving of notice or both) (i) conflict with or violate the organizational or
governing documents of such Lessee, (ii) conflict with or violate any law, rule,
regulation, order, judgment, injunction or decree applicable to such Lessee or
by which its properties are bound or affected, or (iii) require on the part of
such Lessee any license, permit, consent, approval, clearance, order or
authorization of, or registration, qualification, declaration or filing with any
federal, state or local government or any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or any filing with, notice to or consent of any other person, other
than as expressly provided in this Agreement.

 

16 

 

 

14.           Representations and Warranties of HS Parent. HS Parent hereby
represents and warrants to each Lessor, as follows:

 

14.1         Authority. HS Parent is duly organized, validly existing and in
good standing under the laws of the State of its incorporation and is in good
standing and is authorized to transact business in each state in which it
conducts business. HS Parent has all requisite corporate right, power, authority
and legal capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated herein.

 

14.2         Execution. The execution, delivery and performance by HS Parent of
this Agreement and the consummation by it of the transactions contemplated
herein have been duly and validly authorized by all necessary corporate action
on the part of HS Parent. Upon its execution and delivery, this Agreement will
be and a valid and binding obligation of HS Parent, enforceable against HS
Parent in accordance with its terms.

 

14.3         No contravention. Neither of the execution, delivery or performance
by HS Parent of this Agreement, nor the consummation by HS Parent of the
transactions contemplated herein will (with or without the passage of time or
the giving of notice or both) (i) conflict with or violate the organizational or
governing documents of HS Parent, (ii) conflict with or violate any law, rule,
regulation, order, judgment, injunction or decree applicable to HS Parent or by
which its properties are bound or affected, or (iii) require on the part of HS
Parent any license, permit, consent, approval, clearance, order or authorization
of, or registration, qualification, declaration or filing with any federal,
state or local government or any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, or any
filing with, notice to or consent of any other person, other than as expressly
provided in this Agreement.

 

15.           Confirmation of Leases. Each party hereto (a) renews, reaffirms
and ratifies the Leases, as amended hereby, to which it is a party, (b) agrees
that this Agreement shall not in any way impair or lessen its liabilities under
any such Leases, as amended hereby, and (c) acknowledges that such Leases, as
amended hereby, are in full force and effect and that there currently exists no
default nor any defenses or claims of offset or otherwise against the
enforcement thereof by any other party thereto or by any other party in favor of
which such Leases were expressly made.

  

16.           Confirmation of Leases and Lease Guaranties. HS Parent hereby (a)
renews, reaffirms and ratifies the Leases, as amended hereby, and the Lease
Guaranties, (b) agrees that this Agreement shall not in any way impair or lessen
its liabilities under any of the Leases, as amended hereby, or Lease Guaranties,
and (c) acknowledges that the Leases, as amended hereby, and Lease Guaranties
are in full force and effect and that there currently exists no defenses or
claims of offset or otherwise against the enforcement thereof by any other party
thereto or by any other party in favor of which such Leases or Lease Guaranties
were expressly made.

 

17 

 

 

17.           Legal Opinions.

 

17.1           Lessors shall cause its legal counsel to deliver Lessees a legal
opinion substantially in the form of Schedule 2 attached hereto dated as of the
date hereof.

 

17.2         Lessees shall cause its legal counsel to deliver Lessors a legal
opinion substantially in the form of Schedule 3 attached hereto dated as of the
date hereof.

 

18.           Reimbursement of Attorneys’ Fees. Lessees shall promptly reimburse
the reasonable attorneys’ fees and expenses incurred by Lessors in connection
with the preparation and negotiation of this Agreement and the review of related
documents, which payment shall be made directly to counsel for Lessors.

 

19.          Miscellaneous. The validity, interpretation, enforcement and effect
of this Agreement and any matter arising out of or in connection with this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Alabama, without regard to principles of conflicts of laws;
provided, however, that any amendment of or agreement with respect to a
particular Lease or Lease Guaranty shall be governed by, and construed in
accordance with, the laws of the state or states recited in such Lease or Lease
Guaranty. This Agreement shall be binding and shall enure to the benefit of the
parties hereto, and their respective permitted successors and assigns. This
Agreement shall not be modified or amended except by mutual written agreement
This. Agreement constitutes the entire agreement and understanding of the
parties with respect by the subject matter hereof and supersedes all prior
agreements, oral or written, and all other communications among the parties
relating to such subject matter. The waiver by any party of a breach or
violation of any provisions of this Agreement shall not operate as, or be
construed to be, a waiver of any subsequent breach of the same or other
provision. In the event any provision of this Agreement is held to be
unenforceable or invalid for any reason, this Agreement shall remain in full
force and effect and enforceable in accordance with its terms disregarding such
enforceable or invalid provision. The captions and headings used in this
Agreement are made for convenience and general reference only and should not be
construed to describe, define, limit or expand the scope and intent of any term
or provision of this Agreement. The parties acknowledge that this Agreement was
initially prepared by Lessors solely as a convenience and that all parties
hereto, and their counsel, have read and fully negotiated all of the language
used in this Agreement. The parties acknowledge that, because all parties and
their counsel participated in negotiating and drafting this Agreement, no rule
of construction shall apply to this Agreement which construes ambiguous and
unclear language in favor of or against any party because such party drafted
this Agreement. With respect to all provisions of this Agreement, time is of the
essence. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” Whenever the context so permits,
the use of the plural shall include the singular, the singular shall include the
plural, and any gender shall be deemed to include all genders.

 

18 

 

 

20.         Execution by Counterparts and Telefacsimile. This Agreement may be
executed in one or more counterparts, each of which shall be an original and
taken together shall constitute one and the same document. Signature and
acknowledgment pages, if any, may be detached from the counterparts and attached
to a single copy of this document to physically form one document. For purposes
of executing this Agreement, any signed document transmitted by facsimile
machine with automatic confirmation of receipt shall be treated in all manner
and respects as an original document. The signature of any party transmitted by
facsimile machine shall be considered to be an original signature, and any such
document shall be considered to have the same binding legal effect as an
original document executed, delivered and exchanged between or among the
parties. At the request of any party, any executed document delivered by
facsimile machine shall be re-executed by all parties in a “hard-copy” form. The
parties hereto hereby agree that none of them shall raise the use of a facsimile
machine for the transmission of signatures as a defense to this Agreement, and
each such party hereby waives such defense.

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

19 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement be executed as
of the day and year first above written.

 

  “Lessors:”       HEALTHCARE REALTY TRUST   INCORPORATED   HR ACQUISITION I
CORPORATION   HRT OF ALABAMA, INC.   HR ACQUISITION OF PENNSYLVANIA, INC.
PENNSYLVANIA HRT, INC.         By: /s/ J.D. Carter Steele     J.D. Carter Steele
    Senior Vice President and     Chief Operating Officer         HR ACQUISITION
OF SAN ANTONIO, LTD.         By its general partner:   Healthcare Acquisition of
Texas, Inc.         By: /s/ J.D. Carter Steele     J.D. Carter Steele     Senior
Vice President and     Chief Operating Officer

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

20 

 

 

  “Lessees:”       HEALTHSOUTH CORPORATION       By /s/ Arthur E. Wilson, Jr.  
  Arthur E. Wilson, Jr.     Senior Vice President       HEALTHSOUTH OF YORK,
INC.   HEALTHSOUTH OF MONTGOMERY, INC.   HEALTHSOUTH OF NITTANY VALLEY, INC.    
    By /s/ Arthur E. Wilson, Jr.     Arthur E. Wilson, Jr.     Vice President  
      HEALTHSOUTH OF TALLAHASSEE   LIMITED PARTNERSHIP       By its general
partner:   HealthSouth Real Property Holding Corporation         By /s/ Arthur
E. Wilson, Jr.     Arthur E. Wilson, Jr.     Vice President         BEAUMONT
REHAB ASSOCIATES LIMITED   PARTNERSHIP       By its general partner:   Southeast
Texas Rehabilitation Hospital, Inc.         By /s/ Arthur E. Wilson, Jr.    
Artnur E. Wilson, Jr.     Vice President

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

21 

 

 



SCHEDULE 1



 

 



       REPLACEMENT     ENTITY
ID  LEASE NAME  CURRENT
RENT  

MINIMUM

RENT

   SUPPLEMENTAL
RENT  ALT000  Altoona Lease  $2,017,969   $315,762.60   $6,203.16  GREA00  Great
Lakes Lease  $2,156,766   $337,480.92   $6,629.82  MECH00  Mechanicsburg Lease 
$1,459,699   $228,407.05   $4,487.06  MONT00  Montgomery Lease  $1,892,233  
$296,088.00   $5,816.65  NITT00  Nittany Valley Lease  $2,094,547  
$327,745.17   $6,438.56  PITT00  Pittsburg Lease  $1,839,742   $287,874.45  
$5,655.30  STEX00  Beaumont Lease  $1,108,000   $173,374.79   $3,405.95  TALL00 
Tallahassee Lease  $1,249,588   $195.529.84   $3,841.19  YORK00  York Lease 
$2,094,547   $327,745.17   $6,438.56     TOTAL  $15,913,091   $2,490,008.00  
$48,916.25 



 

22 

 

 

SCHEDULE 2

 

[LETTERHEAD OF SIROTE & PERMUTT, P.C.]

 

March 31, 2006

 

HealthSouth Corporation

One HealthSouth Parkway

Birmingham, Alabama 35243

 

Re:OmnibusAmendment

 

Ladies and Gentlemen:

 

[Description of parties, transaction and transaction documents.]

 

[Insert Assumptions]

 

Based on our review of the foregoing and subject to the assumptions and
qualifications set forth herein, it is our opinion that, as of the date of this
letter:

 

1.          Each Lessor is validly existing and in good standing under the laws
of the state of its incorporation, formation or organization and is in good
standing and is authorized to transact business in [specify relevant state].
Each Lessor has the full corporate or limited partnership power and authority to
enter into the Amendment Agreement and to execute and deliver all other
documents and instruments required in connection therewith and to perform
Lessor’s obligations thereunder.

 

2.          Each general partner of a Lessor is validly existing and in good
sanding under the laws of the State of its formation or organization and is in
good standing and is authorized to transact business in [specify relevant
state]. Each general partner of a Lessor acting individually has the full
corporate power and authority to be a general partner of such Lessor, and to
execute and deliver the Amendment Agreement and all other documents and
instruments required in connection therewith on behalf of such Lessor, as a
general partner.

 

3.          All necessary action has been taken to authorize each Lessor to
undertake the transactions contemplated by the Amendment Agreement, and the
execution and delivery by each Lessor of the Amendment Agreement and all other
documents and instruments required in connection therewith.

 

4.          All necessary action has been taken to authorize each general
partner of a Lessor to execute and deliver the Amendment Agreement and all other
documents and instruments required in connection therewith on behalf of such
Lessor and on its own behalf.

 

5.          The Amendment Agreement has been duly executed and delivered by each
Lessor and constitutes the legal, valid and binding obligations of each Lessor,
as the case may be, enforceable against such Lessor in accordance with its
terms.

 

23 

 

 

[Insert qualifications and limitations]

 

This opinion is made for the benefit of and can be relied on by the Lessees,
their successors and/or assigns and their respective counsel.

 

  Very truly yours,

 



24 

 

 

SCHEDULE 3

 

[LETTERHEAD OF BALCH & BINGHAM LLP]

 

March 31, 2006

 

Healthcare Realty Trust Incorporated

3310 West End Avenue

Suite 700

Nashville, Tennessee 37203

 

Re:Omnibus Amendment

 

Ladies and Gentlemen:

 

[Description of parties, transaction and transaction documents.]

 

[Insert Assumptions]

 

Based on our review of the foregoing and subject to the assumptions and
qualifications set forth herein, it is our opinion that, as of the date of this
letter:

 

1.          Each Lessee is validly existing and in good standing under the laws
of the State of its incorporation, formation or organization and is in good
standing and is authorized to transact business in [specify relevant state].
Each Lessee has the full corporate or limited partnership power and authority to
enter into the Amendment Agreement and to execute and deliver all other
documents and instruments required in connection therewith and to perform
Lessee’s obligations thereunder.

 

2.          Each general partner of a Lessee is validly existing and in good
sanding under the laws of the State of its formation or organization and is in
good standing and is authorized to transact business in [specify relevant
state]. Each general partner of a Lessee acting individually has the full
corporate power and authority to be a general partner of such Lessee, and to
execute and deliver the Amendment Agreement and all other documents and
instruments required in connection therewith on behalf of such Lessee, as a
general partner.

 

3.          All necessary action has been taken to authorize each Lessee to
undertake the transactions contemplated by the Amendment Agreement, and the
execution and delivery by each Lessee of the Amendment Agreement and all other
documents and instruments required in connection therewith.

 

4.          All necessary action has been taken to authorize each general
partner of a Lessee to execute and deliver the Amendment Agreement and all other
documents and instruments required in connection therewith on behalf of such
Lessee and on its own behalf.

 

5.          The Amendment Agreement has been duly executed and delivered by each
Lessee and constitutes the legal, valid and binding obligations of each Lessee,
as the case may be, enforceable against such Lessee in accordance with its
terms.

 

25 

 

 

[Insert qualifications and limitations]

 

This opinion is made for the benefit of and can be relied on by the Lessors,
their successors and/or assigns and their respective counsel.

 

  Very truly yours,

 



26 

 





 

(36)

 

LEASE AGREEMENT

 

 

 



 

LEASE AGREEMENT

 

CAPSTONE CAPITAL OF PENNSYLVANIA, INC. 

a Pennsylvania corporation

 

(“Lessor”)

 

AND

 

HEALTHSOUTH Corporation

a Delaware corporation

 

(“Lessee”)

 

May 10, 1996

 

for

 

HEALTHSOUTH Rehabilitation Hospital of Altoona

2005 Valley View Boulevard

Altoona, Pennsylvania 16602

 

 

 

  

TABLE OF CONTENTS

 

ARTICLE I LEASED PROPERTY: TERM 1       ARTICLE II RENT 2 2.1 Minimum Rent and
Adjustments to Minimum Rent 2 2.2 Calculation of Increases to Minimum Rent 2 2.3
Additional Charges 3 2.4 Net Lease 3       ARTICLE III IMPOSITIONS 3 3.1 Payment
of Impositions 3 3.2 Proration of Impositions 4 3.3 Utility Charges 4 3.4
Insurance Premiums 4 3.5 Ground Lease 4       ARTICLE IV NO TERMINATION 4      
ARTICLE V OWNERSHIP OF LEASED PROPERTY 5 5.1 Ownership of the Property 5 5.2
Personal Property 5       ARTICLE VI CONDITION AND USE OF LEASED PROPERTY 5 6.1
Condition of the Leased Property 5 6.2 Use of the Leased Property 5 6.3
Management of Facility 6 6.4 Lessor to Grant Easements 6 6.5 Ground Lease
Provisions 7       ARTICLE VII LEGAL, INSURANCE AND FINANCIAL REQUIREMENTS 7 7.1
Compliance with Legal and Insurance Requirements 7 7.2 Legal Requirement
Covenants 7       ARTICLE VIII REPAIRS: RESTRICTIONS AND ANNUAL INSPECTIONS 7
8.1 Maintenance and Repair 7 8.2 Encroachments; Restrictions 8 8.3 Annual
Inspections 8       ARTICLE IX CAPITAL ADDITIONS 9 9.1 Construction of Capital
Additions to the Leased Property 9 9.2 Capital Additions Financed by Lessee 9
9.3 Capital Additions Financed by Lessor 10 9.4 Remodeling and Non-Capital
Additions 11 9.5 Salvage 12       ARTICLE X LIENS 12

 

 i

 

 



ARTICLE XI PERMITTED CONTESTS 12       ARTICLE XII INSURANCE 13 12.1 General
Insurance Requirements 13 12.2 Replacement Cost 14 12.3 Additional Insurance 14
12.4 Waiver of Subrogation 14 12.5 Form of Insurance 15 12.6 Change in Limits 15
12.7 Blanket Policy 15 12.8 No Separate Insurance 15       ARTICLE XIII FIRE AND
CASUALTY 16 13.1 Insurance Proceeds 16 13.2 Reconstruction in the Event of
Damage or Destruction Covered by Insurance 16 13.3 Reconstruction in the Event
of Damage or Destruction Not Covered by Insurance 17 13.4 Lessee’s Property 17
13.5 Restoration of Lessee’s Property 17 13.6 No Abatement of Rent 17 13.7
Damage Near End of Term 17 13.8 Waiver 17       ARTICLE XIV CONDEMNATION 18 14.1
Parties’ Rights and Obligations 18 14.2 Total Taking 18 14.3 Partial Taking 18
14.4 Restoration 18 14.5 Award Distribution 18 14.6 Temporary Taking 18      
ARTICLE XV DEFAULT 19 15.1 Events of Default 19 15.2 Remedies 20 15.3 Additional
Expenses 21 15.4 Waiver 21 15.5 Application of Funds 22 15.6 Notices by Lessor
22       ARTICLE XVI LESSOR’S RIGHT TO CURE 22       ARTICLE XVII PURCHASE OP
THE LEASED PROPERTY 22       ARTICLE XVIII HOLDING OVER 23       ARTICLE XIX
ABANDONMENT 23

 

 ii

 

 



19.1 Discontinuance of Operations on the Leased Property 23 19.2 Obsolescence of
the Leased Property; Offer to Purchase 23 19.3 Conveyance of Leased Property 24
      ARTICLE XX SUBSTITUTION OF PROPERTY 24 20.1 Substitution of Property for
the Leased Property 24 20.2 Conditions to Substitution 26 20.3 Conveyance to
Lessee 27 20.4 Expenses 27       ARTICLE XXI RISK OF LOSS 27       ARTICLE XXII
INDEMNIFICATION 27       ARTICLE XXIII SUBLETTING AND ASSIGNMENT 28 23.1
Subletting and Assignment 28 23.2 Non-Disturbance, Subordination and Attornment
28       ARTICLE XXIV OFFICER’S CERTIFICATES AND FINANCIAL STATEMENTS 29      
ARTICLE XXV INSPECTION 29       ARTICLE XXVI QUIET ENJOYMENT 29       ARTICLE
XXVII NOTICES 30       ARTICLE XXVIII APPRAISAL 31       ARTICLE XXIX PURCHASE
32 29.1 First Refusal to Purchase 32       ARTICLE XXX DEFAULT BY LESSOR 33 30.1
Default by Lessor 33 30.2 Lessee’s Right to Cure 33       ARTICLE XXXI
ARBITRATION 33 31.1 Controversies 33 31.2 Appointment of Arbitrators 33 31.3
Third Arbitrator 34 31.4 Arbitration Procedure 34 31.5 Expenses 34       ARTICLE
XXXII FINANCING OF THE LEASED PROPERTY 34       ARTICLE XXXIII SUBORDINATION,
ATTORNMENT AND NON-DISTURBANCE 35       ARTICLE XXXIV EXTENDED TERMS 36

 

 iii

 

 



ARTICLE XXXV MISCELLANEOUS 36 35.1 No Waiver 36 35.2 Remedies Cumulative 36 35.3
Surrender 36 35.4 No Merger of Title 36 35.5 Transfers by Lessor 36 35.6 General
37 35.7 Memorandum of Lease 37 35.8 Transfer of Licenses 37       ARTICLE XXXVI
GLOSSARY OF TERMS 37

 

 iv

 

 

LEASE

 

THIS LEASE (“Lease”) dated as of May 10, 1996 is entered into by and between
CAPSTONE CAPITAL OF PENNSYLVANIA, INC., a Pennsylvania corporation, having its
principal office at 1000 Urban Center Drive, Suite 630, Birmingham, Alabama
35242 (“Lessor”) and HEALTHSOUTH Corporation, a Delaware corporation, having its
principal office at Two Perimeter Park South, Suite 224W, Birmingham, Alabama
35243 (“Lessee”).

 

ARTICLE I

LEASED PROPERTY: TERM

 

Upon and subject to the terms and conditions hereinafter set forth, Lessor
leases to Lessee and Lessee rents from Lessor all of Lessor’s leasehold interest
in and to the following real property (collectively, the “Leased Property”):

 

(a)          the real property more particularly described on Exhibit A attached
hereto together with all covenants, licenses, privileges and benefits thereto
belonging, and any easements, rights-of-way, rights of ingress and egress or
other interests of Lessor in, on or to any land, highway, street, road or
avenue, open or proposed, in, on, across, in front of, abutting or adjoining
such real property including, without limitation any strips and gores adjacent
to or lying between such real property and any adjacent real property (the
“Land”);

 

(b)          all buildings, structures, Fixtures (as hereinafter defined) and
other improvements of every kind including all alleyways and connecting tunnels,
crosswalks, sidewalks, landscaping, parking lots and structures and roadways
appurtenant to such buildings and structures presently or hereafter situated
upon the Land, and Capital Additions financed by Lessor (but specifically
excluding Capital Additions financed by Lessee), drainage and all above-ground
and underground utility structures (collectively, the “Leased Improvements”);

 

(c)          all permanently affixed equipment, machinery, fixtures and other
items of real and/or personal property, including all components thereof, now
and hereafter located in, on or used in connection with, and permanently affixed
to or incorporated into the Leased Improvements, including all furnaces,
boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, carpet, moveable or immoveable
walls or partitions and built-in oxygen and vacuum systems, all of which are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto, but specifically
excluding all items included within the category of Personal Property
(collectively the “Fixtures”); and

 

(d)          to the extent permitted by law, all permits, approvals and other
intangible property or any interest therein now or hereafter owned or held by
Lessor in connection with the Leased Property or any business or businesses now
or hereafter conducted by Lessee or with the use thereof, including all contract
rights, agreements, trade names, water rights and reservations, zoning rights,
business licenses and warranties (including those relating to construction or
fabrication) related to the Leased Property or any part thereof, specifically
excluding the general corporate trademarks, service marks, logos or insignia or
books and records of Lessee; and

 

 

 

 

(e)          all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans, and other plans and studies that relate to the Land or the
Improvements and are in Lessee’s possession or control.

 

SUBJECT, HOWEVER, to the matters set forth on Exhibit B attached hereto (the
“Permitted Exceptions”), to have and to hold for a fixed term of 15 years (the
“Fixed Term”) commencing on May 10, 1996 (the “Commencement Date”) and ending on
May 9, 2011, as may be extended pursuant to the terms of Article XXXIV hereof.

 

ARTICLE II
RENT

 

2.1           Minimum Rent and Adjustments to Minimum Rent. Lessee shall pay to
Lessor; without notice, demand, set off (except as set forth in Section 30.2 or
Article XXXII hereof) or counterclaim, in advance in lawful money of the United
States of America, at Lessor’s address set forth herein or at such other place
or to such other person, firms or corporations as Lessor from time to time may
designate in writing, Minimum Rent, as adjusted annually pursuant to Section
2.1(b) during the Term, as follows:

 

(a)           Minimum Rent. Lessee will pay to Lessor as rent (the “Minimum
Rent”) for the Leased Property the annual sum of $1,632,447.13, payable in
advance in 12 equal, consecutive monthly installments of $136,037.26, on the
first day of each calendar month of the Term, plus any rent or other sums due
under the Ground Lease which may be due from time to time thereunder to the
landlord; provided that such ground rent or other sums due under the Ground
Lease shall be paid directly by Lessee to the landlord under the Ground Lease;
provided, further, that in the event Lessor purchases the fee simple title to
the Land, Lessee shall continue to pay to Lessor an amount of rent with respect
to the Land determined by Lessor and Lessee to represent a fair marekt rental.
Minimum Rent shall be prorated as to any partial month, and is subject to
adjustment as provided in Sections 9.3(b)(iv) and 20.1 below.

 

(b)           Increases to Minimum Rent. On each anniversary of the Commencement
Date (each such annual date individually referred to as the “Adjustment Date”)
throughout the remainder of the Fixed Term and any Extended Terms, the
then-current Minimum Rent shall be increased annually effective at such
Adjustment Date by the increase in the Consumer Price Index from the
Commencement Date to the first Adjustment Date and, thereafter, from one
Adjustment Date to the then-current Adjustment Date; provided that such increase
shall not be greater than five percent nor less than two percent.

 

2.2           Calculation of Increases to Minimum Rent. Prior to or upon each
Adjustment Date, Lessor will calculate the increase in the Minimum Rent pursuant
to the provisions of Section 2.1(b) hereof and will provide Lessee with ten
days’ prior written notice of same.

 

 2

 

 

2.3           Additional Charges. Lessee will also pay and discharge as and when
due (a) all other amounts, liabilities, obligations and Impositions which Lessee
assumes or agrees to pay under this Lease including, to the extent applicable,
any amounts due by Lessor under the Ground Lease and any condominium association
dues, assessments or other charges, and (b) in the event of any failure on the
part of Lessee to pay any of those items referred to in clause (a) above, Lessee
will also promptly pay and discharge every fine, penalty, interest and cost
which may be added for non-payment or late payment of such items (the items
referred to in clauses (a) and (b) above being referred to herein collectively
as the “Additional Charges”), and Lessor shall have all legal, equitable and
contractual rights, powers and remedies provided in this Lease, by statute or
otherwise, in the case of non-payment of the Additional Charges, as well as the
Minimum Rent. If any installment of Minimum Rent or Additional Charges (but only
as to those Additional Charges which are payable directly to Lessor) shall not
be paid within ten days after the date when due, Lessee will pay Lessor on
demand, as Additional Charges, interest (to the extent permitted by law)
computed at the Overdue Rate on the amount of such installment, from the due
date when due to the date of payment in full thereof. In the event Lessor
provides Lessee with written notice of failure to timely pay any installment of
Minimum Rent or any Additional Charges pursuant to Section 15.1(b) more than
three times within any twelve-month period, Lessee shall pay an administrative
fee to Lessor in the amount of $500.00 for each additional written notice Lessor
gives pursuant to Section 15.1(b) during the next twelve months. To the extent
that Lessee pays any Additional Charges to Lessor pursuant to any requirement of
this Lease, Lessee shall be relieved of its obligation to pay such Additional
Charges to the entity to which such Additional Charges would otherwise be due.

 

2.4           Net Lease. The Rent shall be paid absolutely net to Lessor, so
that this Lease shall yield to Lessor the full amount of the installments of
Minimum Rent and the payments of Additional Charges throughout the Term but
subject to any provisions of this Lease which expressly provide for payments by
Lessor or the adjustment of the Rent or other charges.

 

ARTICLE III

IMPOSITIONS

 

3.1           Payment of Impositions. Subject to Article XI relating to
permitted contests, Lessee will pay, or cause to be paid, all Impositions before
any fine, penalty, interest or cost may be added for non-payment, such payments
to be made directly to the taxing authorities where feasible, and Lessee will
promptly, upon request, furnish to Lessor copies of official receipts or other
satisfactory proof evidencing such payments. Lessee’s obligation to pay such
Impositions and the amount thereof shall be deemed absolutely fixed upon the
date such Impositions become a lien upon the Leased Property or any part
thereof. If any such Imposition may lawfully be paid in installments (whether or
not interest shall accrue on the unpaid balance of such Imposition), Lessee may
exercise the option to pay the same (and any accrued interest on the unpaid
balance of such Imposition) in installments and, in such event, shall pay such
installments during the Term hereof as the same become due and before any fine,
penalty, premium, further interest or cost may be added thereto. Lessor, at its
expense, shall, to the extent permitted by applicable law, prepare and file all
tax returns and reports as may be required by governmental authorities in
respect of Lessor’s net income, gross receipts, franchise taxes and taxes on its
capital stock. Lessee, at its expense, shall, to the extent permitted by
applicable laws and regulations, prepare and file all other tax returns and
reports in respect of any Imposition as may be required by governmental
authorities. If any refund shall be due from any taxing authority in respect of
any Imposition paid by Lessee, the same shall be paid over to or retained by
Lessee if no Event of Default shall have occurred hereunder and be continuing.
Any such funds retained by Lessor due to an Event of Default shall be applied as
provided in Article XV. Lessor and Lessee shall, upon request of the other,
provide such data as is maintained by the party to whom the request is made with
respect to the Leased Property as may be necessary to prepare any required
returns and reports. In the event governmental authorities classify any property
covered by this Lease as personal property, Lessee shall file all personal
property tax returns in such jurisdictions where filing is required. Lessor and
Lessee will provide the other party, upon request, with cost and depreciation
records necessary for filing returns for any property so classified as personal
property. Where Lessor is legally required to file personal property tax
returns, and Lessee is obligated for the same hereunder, Lessee will be provided
with copies of assessment notices in sufficient time for Lessee to file a
protest. Lessee may, upon giving 30 days’ prior written notice to Lessor, at
Lessee’s option and at Lessee’s sole cost and expense, protest, appeal, or
institute such other proceedings as Lessee may deem appropriate to effect a
reduction of real estate or personal property assessments and Lessor, if
requested by Lessee and at Lessee’s expense as aforesaid, shall fully cooperate
with Lessee in such protest, appeal, or other action. Billings for reimbursement
by Lessee to Lessor of personal property taxes shall be accompanied by copies of
an invoice therefor and payments thereof which identify the personal property
with respect to which such payments are made. Lessor will cooperate with Lessee
in order that Lessee may fulfill its obligations hereunder, including the
execution of any instruments or documents reasonably requested by Lessee.

 3

 

 

3.2           Proration of Impositions. Impositions imposed in respect of the
tax-fiscal period during which the Term terminates shall be prorated between
Lessor and Lessee, whether or not such Imposition is imposed before or after
such termination, and Lessee’s and Lessor’s obligation to pay their prorated
shares thereof shall survive such termination.

 

3.3           Utility Charges. Lessee will contract for, in its own name, and
will pay or cause to be paid all charges for, electricity, power, gas, oil,
water and other utilities used in the Leased Property during the Term.

 

3.4           Insurance Premiums. Lessee will contract for, in its own name, and
will pay or cause to be paid all premiums for, the insurance coverage required
to be maintained by Lessee pursuant to Article XII during the Term.

 

3.5           Ground Lease. So long as Lessee is not prevented or prohibited
from doing so by any applicable Legal Requirement and except as provided below
in this Section, Lessee will timely perform all obligations and pay all charges
required to be paid by Lessor under the Ground Lease in the same manner and to
the same extent as if Lessee were the “Partnership” as defined in the Ground
Lease. Notwithstanding the foregoing provision to the contrary, Lessor (i) shall
provide notices to extend the term of the Ground Lease under Section 2 thereof
as required pursuant to Article XXXIV of this Lease and (ii) shall have the sole
right and authority to exercise the option to purchase set forth in Section 9 on
page 13 of the Ground Lease.

 

ARTICLE IV

NO TERMINATION

 

Except as provided in this Lease, Lessee shall remain bound by this Lease in
accordance with its terms and shall neither take any action without the consent
of Lessor to modify, surrender or terminate the same, nor seek nor be entitled
to any abatement, deduction, deferment or reduction of Rent, or set-off against
the Rent, nor shall the respective obligations of Lessor and Lessee be otherwise
affected by reason of (a) any damage to, or destruction of, the Leased Property
or any portion thereof from whatever cause or any Taking of the Leased Property
or any portion thereof, (b) the lawful or unlawful prohibition of, or
restriction upon, Lessee’s use of the Leased Property, or any portion thereof,
or the interference with such use by any person, corporation, partnership or
other entity, or by reason of eviction by paramount title, (c) any claim which
Lessee has or might have against Lessor or by reason of any default or breach of
any warranty by Lessor under this Lease or any other agreement between Lessor
and Lessee or to which Lessor and Lessee are parties, including the failure of
Lessee to perform its obligations under the Ground Lease pursuant to Articles II
and HI hereof, (d) any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceedings
affecting Lessor or any assignee or transferee of Lessor, or (e) for any other
cause whether similar or dissimilar to any of the foregoing. Lessee hereby
specifically waives all rights arising from any occurrence whatsoever which may
now or hereafter be conferred upon it by law to (i) modify, surrender or
terminate this Lease or quit or surrender the Leased Property or any portion
thereof, or (ii) entitle Lessee to any abatement, reduction, suspension or
deferment of the Rent or other sums payable by Lessee hereunder, except as
otherwise specifically provided in this Lease. The obligations of Lessor and
Lessee hereunder shall be separate and independent covenants and agreements and
the Rent and all other sums payable by Lessee hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease. Notwithstanding the foregoing,
Lessee shall have the right by separate and independent action to pursue any
claim or seek any damages it may have against Lessor as a result of a breach by
Lessor of the terms of this Lease.

 4

 

 

ARTICLE V

OWNERSHIP OF LEASED PROPERTY

 

5.1           Ownership of the Property. Lessee acknowledges that the Leased
Property is the property of Lessor and that Lessee has only the right to the
possession and use of the Leased Property upon the terms and conditions of this
Lease and the Ground Lease.

 

5.2           Personal Property. Lessee may (and shall as provided hereinbelow),
at its expense, install, affix or assemble or place on any parcels of the Land
or in any of the Improvements any items of the Personal Property, and may
remove, replace or substitute for the same from time to time in the ordinary
course of Lessee’s business. Lessee shall provide and maintain during the entire
Term all such Personal Property as shall be necessary in order to operate the
Facility in compliance with all licensure and certification requirements, in
compliance with all applicable Legal Requirements and Insurance Requirements and
otherwise in accordance with customary practice in the industry for the Primary
Intended Use.

 

ARTICLE VI

CONDITION AND USE OF LEASED PROPERTY

 

6.1           Condition of the Leased Property. Lessee acknowledges receipt and
delivery of possession of the Leased Property and that Lessee has examined and
otherwise acquired knowledge of the condition of the Leased Property prior to
the execution and delivery of this Lease and has found the same to be in good
order and repair and satisfactory for its purpose hereunder. Lessee is leasing
the Leased Property “as is” in its present condition. Lessee waives any claim or
action against Lessor in respect of the condition of the Leased Property. Lessor
makes no warranty or representation, express or implied, in respect of the
Leased Property or any part thereof, either as to its fitness for use,
suitability, design or condition for any particular use or purpose or otherwise,
as to quality of the material or workmanship therein, latent or patent, it being
agreed that all such risks are to be borne by Lessee. Lessee acknowledges that
the Leased Property has been inspected by Lessee and is satisfactory to it.

 

6.2           Use of the Leased Property.

 

(a)          After the Commencement Date and during the entire Term, Lessee
shall use or cause to be used the Leased Property and the improvements thereon
as an inpatient rehabilitation hospital and for such other uses as may be
necessary in connection with or incidental to such use (the “Primary Intended
Use”). Lessee shall not use the Leased Property or any portion thereof for any
other use without the prior written consent of Lessor, which consent shall not
be unreasonably withheld or delayed.

 

 5

 

 

(b)          Lessee covenants that it will obtain and maintain all material
approvals needed to use and operate the Leased Property and the Facility for the
Primary Intended Use in compliance with all applicable Legal Requirements.

 

(c)          Lessee covenants and agrees that during the Term it will use its
reasonable best efforts to operate continuously the Leased Property in
accordance with its Primary Intended Use and to maintain its certifications for
reimbursement and licensure and its accreditation, if compliance with
accreditation standards is required to maintain the operations of the Facility
and if a failure to comply would adversely affect operations of the Facility.

 

(d)          Lessee shall not commit or suffer to be committed any waste on the
Leased Property, or in the Facility, nor shall Lessee cause or permit any
nuisance thereon.

 

(e)          Lessee shall neither suffer nor permit the Leased Property or any
portion thereof, including any Capital Addition whether or not financed by
Lessor, to be used in such a manner as (i) might reasonably tend to impair
Lessor’s (or Lessee’s, as the case may be) title thereto or to any portion
thereof, or (ii) may reasonably result in a claim or claims of adverse usage or
adverse possession by the public, as such, or of implied dedication of the
Leased Property or any portion thereof.

 

(f)          Lessee will not utilize any Hazardous Materials on the Leased
Property except in accordance with applicable Legal Requirements and will not
permit any contamination which may require remediation under any applicable
Hazardous Materials Law. Lessee agrees not to dispose of any Hazardous Materials
or substances within the sewerage system of the Leased Property, and that it
will handle all “red bag” wastes in accordance with applicable Hazardous
Materials Laws.

 

6.3          Management of Facility. Lessee shall cause the Facility to be
managed (including any leasing activities) at all times by Lessee or an
Affiliate of Lessee. Lessee shall not enter into any agreement for such
management and leasing activities, written or oral, unless the terms thereof and
the proposed manager or leasing agent have been approved in writing by Lessor.
All such management or leasing agreements must be in writing and all management
or leasing agreements with an Affiliate of Lessee must contain a provision to
the effect that the obligation of Lessee to pay management fees is subordinate
to its obligation to pay the Rent, and that the manager shall not have the right
to collect any management fees during the continuance of an Event of Default.

 

6.4          Lessor to Grant Easements. To the extent permitted by the Ground
Lease, Lessor will, from time to time, at the request of Lessee and at Lessee’s
cost and expense, but subject to the approval of Lessor (a) grant easements and
other rights in the nature of easements, (b) release existing easements or other
rights in the nature of easements which are for the benefit of the Leased
Property, (c) dedicate or transfer unimproved portions of the Leased Property
for road, highway or other public purposes, (d) execute petitions to have the
Leased Property annexed to any municipal corporation or utility district, (e)
execute amendments to any covenants and restrictions affecting the Leased
Property and (f) execute and deliver to any person any instrument appropriate to
confirm or effect such grants, releases, dedications and transfers (to the
extent of its interest in the Leased Property), but only upon delivery to Lessor
of an Officer’s Certificate stating (and such other information as Lessor may
reasonably require confirming) that such grant, release, dedication, transfer,
petition or amendment is required or beneficial for and not detrimental to the
proper conduct of the business of Lessee on the Leased Property and does not
reduce its value.

 

 6

 

 

6.5           Ground Lease Provisions. Lessee understands and acknowledges that
its obligations hereunder shall at all times remain in full force and effect and
shall in no way be affected by (i) the renewal of the Ground Lease, (ii) the
termination of the Ground Lease prior to the expiration hereof or (iii) the
purchase of the fee simple title to the Land by Lessor.

 

ARTICLE VII

LEGAL. INSURANCE AND FINANCIAL REQUIREMENTS

 

7.1           Compliance with Legal and Insurance Requirements. Subject to
Article XI relating to permitted contests, Lessee, at its expense, will promptly
(a) comply with all material Legal Requirements and Insurance Requirements in
respect of the use, operation, maintenance, repair and restoration of the Leased
Property, whether or not compliance therewith shall require structural change in
any of the Leased Improvements or interfere with the use and enjoyment of the
Leased Property, and (b) directly or indirectly with the cooperation of Lessor,
but at Lessee’s sole cost and expense, procure, maintain and comply with all
material licenses, certificates of need and other authorizations required for
(i) any use of the Leased Property then being made, and for (ii) the proper
erection, installation, operation and maintenance of the Leased Improvements or
any part thereof, including any Capital Additions.

 

7.2           Legal Requirement Covenants. Lessee covenants and agrees that the
Leased Property shall not be used for any unlawful purpose. Lessee shall,
directly or indirectly with the cooperation of Lessor, but at Lessee’s sole cost
and expense, acquire and maintain all material licenses, certificates, permits
and other authorizations and approvals needed to operate the Leased Property in
its customary manner for the Primary Intended Use and any other use conducted on
the Leased Property as may be permitted from time to time hereunder. Lessee
further covenants and agrees that Lessee’s use of the Leased Property and
Lessee’s maintenance, alteration, and operation of the same, and all parts
thereof, shall at all times conform to all applicable Legal Requirements.

 

ARTICLE VIII

REPAIRS: RESTRICTIONS AND ANNUAL INSPECTIONS

 

8.1         Maintenance and Repair.

 

(a)          Lessee, at its expense, will keep the Leased Property and all
private roadways, sidewalks and curbs appurtenant thereto in reasonably good
order and repair (whether or not the need for such repairs occurs as a result of
Lessee’s use, any prior use, the elements, the age of the Leased Property or any
portion thereof), and, except as otherwise provided in Articles XIII and XIV,
with reasonable promptness, will make all necessary and appropriate repairs
thereto of every kind and nature, whether interior or exterior, structural or
non-structural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to or after the commencement of the Term of
this Lease (concealed or otherwise). All repairs shall, to the extent reasonably
achievable, be at least equivalent in quality to the original work and shall be
accomplished by Lessee or a party selected by Lessee. Lessee will not take or
omit to take any action the taking or omission of which might materially impair
the value or usefulness of the Leased Property or any part thereof for the
Primary Intended Use.

 

(b)          Except for the use of any insurance proceeds as set forth in
Sections 13.1 and 13.2 hereof, Lessor shall not under any circumstances be
required to build or rebuild any improvements on the Leased Property, or to make
any repairs, replacements, alterations, restorations, or renewals of any nature
or description to the Leased Property, whether ordinary or extraordinary,
structural or nonstructural, foreseen or unforeseen, or to make any expenditure
whatsoever with respect thereto in connection with this Lease, or to maintain
the Leased Property in any way.

 

 7

 

 

(c)          Nothing contained in this Lease and no action or inaction by Lessor
shall be construed as (i) constituting the consent or request of Lessor,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor to or for the performance of any particular labor or services or the
furnishing of any particular materials or other property for the construction,
alteration; addition, repair or demolition of or to the Leased Property or any
part thereof, or (ii) giving Lessee any right, power or permission to contract
for or permit the performance of any labor or services or the finishing of any
materials or other property in such fashion as would permit the making of any
claim against Lessor in respect thereof or to make any agreement that may
create, or in any way be the basis for, any right, title, interest, lien, claim
or other encumbrance upon the estate of Lessor in the Leased Property or any
portion thereof.

 

(d)          Unless Lessor shall convey any of the Leased Property to Lessee
pursuant to the provisions of this Lease, Lessee will, upon the expiration or
prior termination of this Lease, vacate and surrender the Leased Property to
Lessor in the condition in which the Leased Property was originally received
from Lessor, except for ordinary wear and tear (subject to the obligation of
Lessee to maintain the Property in good order and repair during the entire
Term), damage caused by the gross negligence or willful acts of Lessor, and
damage or destruction described in Article XIII or resulting from a Taking
described in Article XIV which Lessee is not required by the terms of this Lease
to repair or restore and except as repaired, rebuilt, restored, altered or added
to as permitted or required by the provisions of this Lease.

 

8.2          Encroachments; Restrictions. If any of the Improvements shall, at
any time, encroach upon any property, street or right-of-way adjacent to the
Leased Property, or shall violate the agreements or conditions contained in any
applicable Legal Requirement, lawful restrictive covenant or other agreement
affecting the Leased Property, or any part thereof, or shall impair the rights
of others under any easement or right-of-way to which the Leased Property is
subject, then promptly upon the request of Lessor, Lessee shall, at its expense,
subject to its right to contest the existence of any encroachment, violation or
impairment, (a) obtain valid and effective waivers or settlements of all claims,
liabilities and damages resulting from each such encroachment, violation or
impairment, whether the same shall affect Lessor or Lessee, or (b) make such
changes in the Improvements, and take such other actions, as Lessor in the good
faith exercise of its judgment deems reasonably practicable, to remove such
encroachment, or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
Facility for the Primary Intended Use substantially in the manner and to the
extent the Facility was operated prior to the assertion of such violation or
encroachment. Any such alteration shall be made in conformity with the
applicable requirements of Article IX. Lessee’s obligations under this Section
8.2 shall be in addition to and shall in no way discharge or diminish any
obligation of any insurer under any policy of title or other insurance and
Lessee shall be entitled to a credit for any sums recovered by Lessor under any
such policy of title or other insurance.

 

8.3          Annual Inspections. During each year of the Term after the first
anniversary of the Commencement Date, Lessor shall have the right to inspect the
Leased Property and all systems contained therein at any reasonable time to
determine Lessee’s compliance with its obligations under this Lease, including
those obligations set forth in Article VII herein. Lessee shall be responsible
for the costs of such inspections, which costs shall not exceed on an annual
basis the sum of $2,000.00.

 

 8

 

 

ARTICLE IX

CAPITAL ADDITIONS

 

9.1         Construction of Capital Additions to the Leased Property.

 

(a)          If no Event of Default shall have occurred and be continuing,
Lessee shall have the right, upon and subject to the terms and conditions set
forth below, to construct or install Capital Additions on the Leased Property
with the prior written consent of Lessor which consent shall not be unreasonably
withheld; provided that Lessee shall not be permitted to create any Encumbrance
on the Leased Property in connection with such Capital Addition without first
complying with Section 9.1(b) hereof. Prior to commencing construction of any
Capital Addition, Lessee shall submit to Lessor in writing a proposal setting
forth in reasonable detail any proposed Capital Addition and shall provide to
Lessor such plans and specifications, permits, licenses, contracts and other
information concerning the proposed Capital Addition as Lessor may reasonably
request. Without limiting the generality of the foregoing, such proposal shall
indicate the approximate projected cost of constructing such Capital Addition
and the use or uses to which it will be put.

 

(b)          Prior to commencing construction of any Capital Addition, Lessee
shall first request Lessor to provide funds to pay for such Capital Addition in
accordance with the provisions of Section 9.3. If Lessor declines or is unable
to provide such financing on terms acceptable to Lessee and Lessee rejects
Lessor’s offer of financing, Lessee may arrange or provide other financing,
subject to the provisions of Section 9.2. Notwithstanding any other provision of
this Article IX to the contrary, no prior written consent of Lessor shall be
required for Lessee to construct a Capital Addition unless the Capital Addition,
when aggregated with the costs of all other Capital Additions made by Lessee,
would exceed 25% of the Fair Market Value of the Leased Property or would
diminish the Fair Market Value of the Leased Property. Additionally, Lessor
shall reasonably cooperate with Lessee regarding the grant of any consents or
easements or the like necessary or appropriate in connection with any Capital
Addition. Further, no Capital Addition shall be made which would tie in or
connect any Leased Improvements on the Leased Property with any other
improvements on property adjacent to the Leased Property (and not part of the
Land covered by this Lease) including tie-ins of buildings or other structures
or utilities, unless Lessee shall have obtained the prior written approval of
Lessor, which approval shall not be unreasonably withheld. All proposed Capital
Additions shall be architecturally integrated and consistent with the Property.

 

9.2         Capital Additions Financed by Lessee. If Lessee provides or arranges
to finance any Capital Addition with a party other than Lessor or if Lessee pays
cash for any Capital Addition, this Lease shall be and hereby is amended to
provide as follows:

 

(a)          There shall be no adjustment in the Minimum Rent by reason of any
such Capital Addition.

 

(b)          Upon the expiration or earlier termination of this Lease, Lessor
shall compensate Lessee for all Capital Additions paid for or financed by Lessee
in any of the following ways:

 

 9

 

 

(i)          By purchasing all Capital Additions paid for by Lessee from Lessee
for cash in the amount of the Fair Market Added Value at the time of purchase by
Lessor of all such Capital Additions paid for or financed by Lessee; or

 

(ii)         Such other arrangement regarding such compensation as shall be
mutually acceptable to Lessor and Lessee.

 

Any amount owed by Lessee to Lessor under this Lease at such termination or
expiration may be deducted from any compensation for Capital Additions payable
by Lessor to Lessee under this Section 9.2.

 

9.3         Capital Additions Financed by Lessor.

 

(a)          Lessee shall request that Lessor provide or arrange financing for a
Capital Addition by providing to Lessor such information about the Capital
Addition as Lessor may reasonably request (a “Request”), including all
information referred to in Section 9.1 above. Lessor may, but shall be under no
obligation to provide or obtain the funds necessary to meet the Request. Within
30 days of receipt of a Request, Lessor shall notify Lessee as to whether it
will finance the proposed Capital Addition and, if so, the terms and conditions
upon which it would do so, including the terms of any amendment to this Lease.
In no event (i) shall the portion of the projected Capital Addition Cost
comprised of land, if any, materials, labor charges and fixtures be less than
90% of the total amount of such cost, or (ii) shall Lessee or any of its
Affiliates be entitled to any commission or development fee, directly or
indirectly, as a portion of the Capital Addition Cost. Any Capital Addition not
Financed by Lessor must still be approved in writing by Lessor pursuant to the
terms of Section 9.1 hereof, which consent will not be unreasonably withheld.
Lessee may withdraw its Request by notice to Lessor at any time before or after
receipt of Lessor’s terms and conditions.

 

(b)           If Lessor agrees to finance the proposed Capital Addition,
Lessor’s obligation to advance any funds shall be subject to receipt of all of
the following, in form and substance reasonably satisfactory to Lessor:

 

(i)          such loan documentation as may be required by Lessor;

 

(ii)         any information, certificates, licenses, permits or documents
requested by Lessor or any lender with whom Lessor has agreed or may agree to
provide financing which are necessary to confirm that Lessee will be able to use
the Capital Addition upon completion thereof in accordance with the Primary
Intended Use, including all required federal, state or local government licenses
and approvals;

 

(iii)        an Officer’s Certificate and, if requested, a certificate from
Lessee’s architect, setting forth in detail reasonably satisfactory to Lessor
the projected (or actual, if available) cost of the proposed Capital Addition;

 

(iv)        an amendment to this Lease, duly executed and acknowledged, in form
and substance satisfactory to Lessor and Lessee (the “Lease Amendment”), and
containing such provisions as may be necessary or appropriate due to the Capital
Addition, including any appropriate changes in the legal description of the Land
and the Rent, all such changes to be mutually agreed upon by Lessor and Lessee;

 



 10

 

 

(v)         a deed conveying title to Lessor to any land and improvements or
other rights acquired for the purpose of constructing the Capital Addition, free
and clear of any liens or encumbrances except those approved in writing by
Lessor and, both prior to and following completion of the Capital Addition, an
as-built survey thereof reasonably satisfactory to Lessor;

 

(vi)        endorsements to any outstanding policy of title insurance covering
the Leased Property or a supplemental policy of title insurance covering the
Leased Property reasonably satisfactory in form and substance to Lessor (A)
updating the same without any additional exceptions, except as may be permitted
by Lessor; and (B) increasing the coverage thereof by an amount equal to the
Fair Market Value of the Capital Addition (except to the extent covered by the
owner’s policy of title insurance referred to in subparagraph (vii) below);

 

(vii)       if required by Lessor, (A) an owner’s policy of title insurance
insuring fee simple title to any land conveyed to Lessor pursuant to
subparagraph (v), free and clear of all liens and encumbrances except those
approved by Lessor and (B) a lender’s policy of title insurance satisfactory in
form and substance to Lessor and the Lending Institution advancing any portion
of the Capital Addition Cost;

 

(viii)      if required by Lessor upon completion of the Capital Addition, an
M.A.I appraisal of the Leased Property; and

 

(ix)         such other certificates (including endorsements increasing the
insurance coverage, if any, at the time required by Section 12.1), documents,
customary opinions of Lessee’s counsel, appraisals, surveys, certified copies of
duly adopted resolutions of the Board of Directors of Lessee authorizing the
execution and delivery of the Lease Amendment and any other instruments as may
be reasonably required by Lessor.

 

(c)          Upon making a Request to Finance a Capital Addition, whether or not
such financing is actually consummated, Lessee shall pay or agree to pay
mutually agreed upon reasonable costs and expenses of Lessor and any Lending
Institution which has committed to finance such Capital Addition paid or
incurred in connection with the financing of the Capital Addition, including (i)
the fees and expenses of their respective counsel, (ii) the amount of any
recording or transfer taxes and fees, (iii) documentary stamp taxes, if any,
(iv) title insurance charges, appraisal fees, if any, and (v) commitment fees,
if any.

 

9.4          Remodeling and Non-Capital Additions. Lessee shall have the right
and the obligation to make additions, modifications or improvements to the
Leased Property which are not Capital Additions, from time to time as may
reasonably be necessary for its uses and purposes and to permit the Lessee to
comply fully with its obligations set forth in this Lease; provided that such
action will be undertaken expeditiously, in a workmanlike manner and will not
significantly alter the character or purpose or detract from the value or
operating efficiency of the Leased Property and will not significantly impair
the revenue producing capability of the Leased Property or adversely affect the
ability of the Lessee to comply with the provisions of this Lease. Title to all
non-Capital Additions, modifications and improvements shall, without payment by
Lessor at any time, be included under the terms of this Lease and, upon
expiration or earlier termination of this Lease, shall pass to and become the
property of Lessor.

 



 11

 

 

9.5           Salvage. All materials which are scrapped or removed in connection
with the making of either Capital Additions permitted by Section 9.1 or repairs
required by Article VIII shall be or become the property of Lessor; provided
that Lessor may require Lessee to dispose of such materials and remit the net
proceeds thereof to Lessor within 15 days of such disposal.

 

ARTICLE X

LIENS

 

Subject to the provisions of Article XI relating to permitted contests, Lessee
will not directly or indirectly create or suffer to exist and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Leased Property or any attachment, levy, claim or
encumbrance in respect of the Rent, not including, however, (a) this Lease, (b)
the matters, if any, set forth in Exhibit B attached hereto, (c) restrictions,
liens and other encumbrances which are consented to in writing by Lessor, or any
easements granted pursuant to the provisions of Section 6.3 of this Lease, (d)
liens for those taxes of Lessor which Lessee is not required to pay hereunder,
(e) subleases permitted by Article XXIV, (f) liens for Impositions or for sums
resulting from noncompliance with Legal Requirements so long as (1) the same are
not yet payable or are payable without the addition of any fine or penalty or
(2) such liens are in the process of being contested as permitted by Article XI.
(g) liens of mechanics, laborers, materialmen, suppliers or vendors for sums
either disputed or not yet due, provided that (1) the payment of such sums shall
not be postponed for more than 60 days after the completion of the action
(including any appeal from any judgment rendered therein) giving rise to such
lien and such reserve or other appropriate provisions as shall be required by
law or generally accepted accounting principles shall have been made therefor or
(2) any such liens are in the process of being contested as permitted by Article
XI, and (h) any Encumbrance placed on the Leased Property by Lessor.

 

ARTICLE XI

PERMITTED CONTESTS

 

Lessee, after ten days’ prior written notice to Lessor, on its own or on
Lessor’s behalf (or in Lessor’s name), but at Lessee’s expense, may contest, by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount, validity or application, in whole or in part, of any Imposition,
Legal Requirement, Insurance Requirement, lien, attachment, levy, encumbrance,
charge or claim (collectively, “Charge”) not otherwise permitted by Article X,
which is required to be paid or discharged by Lessee; provided that (a) in the
case of an unpaid Charge, the commencement and continuation of such proceedings,
or the posting of a bond or certificate of deposit as may be permitted by
applicable law, shall suspend the collection thereof from Lessor and from the
Leased Property; (b) neither the Leased Property nor any Rent therefrom nor any
part thereof or interest therein would be in any immediate danger of being sold,
forfeited, attached or lost; (c) Lessor would not be in any immediate danger of
civil or criminal liability for failure to comply therewith pending the outcome
of such proceedings; (d) in the event that any such contest shall involve a sum
of money or potential loss in excess of $50,000.00, then Lessee shall deliver to
Lessor and its counsel an Officer’s Certificate as to the matters set forth in
clauses (a), (b) and (c); (e) in the case of an Insurance Requirement, the
coverage required by Article XII shall be maintained; and (f) if such contest be
finally resolved against Lessor or Lessee, Lessee shall, as Additional Charges
due hereunder, promptly pay the amount required to be paid, together with all
interest and penalties accrued thereon, or otherwise comply with the applicable
Charge; provided further that nothing contained herein shall be construed to
permit Lessee to contest the payment of Rent, or any other sums payable by
Lessee to Lessor hereunder. Lessor, at Lessee’s expense, shall execute and
deliver to Lessee such authorizations and other documents as may reasonably be
required in any such contest and, if reasonably requested by Lessee or if Lessor
so desires and then at its own expense, Lessor shall join as a party therein.
Lessor shall do all things reasonably requested by Lessee in connection with
such action. Lessee shall indemnify and save Lessor harmless against any
liability, cost or expense of any kind that may be imposed upon Lessor in
connection with any such contest and any loss resulting therefrom.

 



 12

 

 

ARTICLE XII

INSURANCE

 

12.1         General Insurance Requirements. During the Term of this Lease,
Lessee shall at all times keep the Leased Property, and all property located in
or on the Leased Property insured with the kinds and amounts of insurance
required by the Ground Lease and as described below and written by companies
reasonably acceptable to Lessor authorized to do insurance business in the state
in which the Leased Property is located. The policies must name Lessor together
with any other parties required by the Ground Lease, as an additional insured
and losses shall be payable to Lessor and/or Lessee as provided in Article XIII.
In addition, the policies shall name as an additional insured the holder
(“Facility Mortgagee”) of any mortgage, deed of trust or other security
agreement securing any Encumbrance placed on the Leased Property in accordance
with the provisions of Article XXXII (“Facility Mortgage”), if any, by way of a
standard form of mortgagee’s loss payable endorsement. Any loss adjustment in
excess of $100,000.00 shall require the written consent of Lessor, each affected
Facility Mortgagee and, if necessary or appropriate, the landlord under the
Ground Lease. Evidence of insurance shall be deposited with Lessor and, if
requested, with any Facility Mortgagee(s). If any provision of any Facility
Mortgage which constitutes a first lien on the Leased Property requires deposits
of insurance to be made with such Facility Mortgagee, Lessee shall either pay to
Lessor monthly the amounts required and Lessor shall transfer such amounts to
such Facility Mortgagee or, pursuant to written direction by Lessor, Lessee
shall make such deposits directly with such Facility Mortgagee. The policies on
the Leased Property, including the Leased Improvements, the Fixtures and the
Personal Property, shall insure against the following risks:

 

(a)          Loss or damage by fire, vandalism and malicious mischief, extended
coverage perils commonly known as “All Risk” and all physical loss perils,
including sprinkler leakage, in an amount not less than 90% of the then Full
Replacement Cost thereof (as defined below in Section 12.2) with a replacement
cost endorsement sufficient to prevent Lessee from becoming a co-insurer
together with an agreed value endorsement;

 

(b)          Loss or damage by explosion of steam boilers, pressure vessels or
similar apparatus now or hereafter installed in the Facility, in such limits
with respect to any one accident as may be reasonably requested by Lessor from
time to time;

 

(c)          Loss of rental under a rental value insurance policy covering risk
of loss during the first 12 months of reconstruction necessitated by the
occurrence of any of the hazards described in Sections 12.1(a) or 12.1(b), in an
amount sufficient to prevent Lessee from becoming a co-insurer; provided that in
the event that Lessee shall not be in default hereunder and Lessor shall receive
any proceeds from such rental insurance which, when added to rental amounts
received with respect to the applicable time period, exceed the amount of rental
owed by Lessee hereunder, Lessor shall immediately pay such excess to Lessee;

 

(d)          Loss or damage by hurricane and earthquake in the amount of the
Full Replacement Cost, after deductible;

 



 13

 

 

(e)          Claims for personal injury or property damage under a policy of
comprehensive general public liability insurance including insurance against
assumed or contractual liability including indemnities under this Lease, with
amounts not less than $5,000,000.00 per occurrence in respect of bodily injury
and death and $10,000,000.00 for property damage; provided that if it becomes
customary for tenants occupying similar buildings in the same City where the
Leased Property is located to be required to provide liability coverage with
higher limits than the foregoing, then Lessee shall provide Lessor with an
insurance policy with coverage limits that are not less than such customary
limits;

 

(f)          Flood (when the Leased Property is located in whole or in part
within a designated flood plain area) and such other hazards and in such amounts
as may be customary for comparable properties in the area and if available from
insurance companies authorized to do business in the state in which the Leased
Property is located.

 

(g)          If Lessee shall engage or cause to be engaged any contractor to
perform work on the Leased Property, Lessee shall require such contractor to
carry and maintain insurance coverage comparable to the foregoing requirements,
at no expense to Lessor; provided that Lessee may allow any such contractor to
carry or maintain alternative coverage in reasonable amounts upon Lessor’s prior
written consent, which shall not be unreasonably withheld.

 

12.2        Replacement Cost. The term “Full Replacement Cost” as used herein
shall mean the actual replacement cost of the Facility from time to time,
including increased cost of construction endorsement, less exclusions provided
in the normal fire insurance policy. In the event Lessor or Lessee believes that
the Full Replacement Cost has increased or decreased at any time during the
Term, it shall have the right at its own expense to have such Full Replacement
Cost redetermined by the insurance company which is then providing the largest
amount of casualty insurance carried on the Leased Property, hereinafter
referred to as the “impartial appraiser”. The party desiring to have the Full
Replacement Cost so redetermined shall forthwith, on receipt of such
determination by the impartial appraiser, give written notice thereof to the
other party hereto. The determination of such impartial appraiser shall be final
and binding on the parties hereto, and Lessee shall forthwith increase, or may
decrease, the amount of the insurance carried pursuant to this Article to the
amount so determined by the impartial appraiser.

 

12.3        Additional Insurance. In addition to the insurance described above,
Lessee shall maintain such additional insurance as may be reasonably required
from time to time by any Facility Mortgagee which is consistent with insurance
coverage for similar buildings in the county and state where the Leased Property
is located, or required pursuant to any applicable Legal Requirement and shall
at all times maintain adequate worker’s compensation insurance coverage for all
persons employed by Lessee on the Leased Property, in accordance with all
applicable Legal Requirements.

 

12.4        Waiver of Subrogation. All insurance policies carried by either
party covering the Leased Property, the Fixtures, the Facility and/or the
Personal Property, including contents, fire and casualty insurance, shall
expressly waive any right of subrogation on the part of the insurer against the
other party. The parties hereto agree that their policies will include such a
waiver clause or endorsement so long as the same is obtainable without extra
cost, and in the event of such an extra charge the other party, at its election,
may request and pay the same, but shall not be obligated to do so.

 



 14

 

 

12.5        Form of Insurance. All of the policies of insurance referred to in
this Section shall be written in form reasonably satisfactory to Lessor and in
compliance with the requirements of the Ground Lease by insurance companies
reasonably satisfactory to Lessor; provided that the deductibles for insurance
required by Sections 12.1(a) and (b) shall be no greater than $50,000.00 and the
deductible for coverage required by Section 12.1(c) shall be no greater than
$100,000.00. Lessee shall pay all premiums therefor, and deliver such policies
or certificates thereof to Lessor prior to their effective date (and, with
respect to any renewal policy, at least 30 days prior to the expiration of the
existing policy). In the event of the failure of Lessee to effect such insurance
in the names herein called for or to pay the premiums therefor, or to deliver
such policies or certificates thereof to Lessor at the times required, Lessor
shall be entitled, but shall have no obligation, to enact such insurance and pay
the premiums therefor, which premiums shall be repayable by Lessee to Lessor
upon written demand therefor, and failure to repay the same shall constitute an
Event of Default within the meaning of Section 15.1(c). Each insurer mentioned
in this Section shall agree, by endorsement on the policy or policies issued by
it, or by independent instrument furnished to Lessor, that it will give to
Lessor prior written notice before the policy or policies in question shall be
altered, allowed to expire or canceled.

 

12.6         Change in Limits. In the event that Lessor shall at any time
reasonably and in good faith believe the limits of the personal injury, property
damage or general public liability insurance then carried to be insufficient,
the parties shall endeavor to agree on the proper and reasonable limits for such
insurance to be carried and such insurance shall thereafter be carried with the
limits thus agreed on until further change pursuant to the provisions of this
Section. If the parties shall be unable to agree thereon, the proper and
reasonable limits for such insurance shall be determined by an impartial third
party selected by the parties the costs of which shall be divided equally
between the parties. Such redeterminations, whether made by the parties or by
arbitration, shall be made no more frequently than every two years. Nothing
herein shall permit the amount of insurance to be reduced below the amount or
amounts reasonably required by any Facility Mortgagee or the amounts required by
the Ground Lease.

 

12.7         Blanket Policy. Notwithstanding anything to the contrary contained
in this Section, Lessee’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Lessee; provided that the coverage afforded
Lessor will not be reduced or diminished or otherwise be different from that
which would exist under separate policies meeting all other requirements of this
Lease; provided further that the requirements of this Article XII are otherwise
satisfied.

 

12.8         No Separate Insurance. Without the prior written consent of Lessor,
Lessee shall not, on Lessee’s own initiative or pursuant to the request or
requirement of any third party, take out separate insurance concurrent in form
or contributing in the event of loss with that required in this Article XII to
be furnished by, or which may reasonably be required by a Facility Mortgagee to
be furnished by, Lessee, or increase the amounts of any then-existing insurance
required under this Article XII by securing an additional policy or additional
policies, unless all parties having an insurable interest in the subject matter
of the insurance, including in all cases Lessor and all Facility Mortgagees, are
included therein as additional insureds and the loss is payable under said
insurance in the same manner as losses are required to be payable under this
Lease. Lessee shall immediately notify Lessor of the taking out of any such
separate insurance or of the increasing of any of the amounts of the
then-existing insurance required under this Article XII by securing an
additional policy or additional policies.

 



 15

 

 

ARTICLE XIII

FIRE AND CASUALTY

 

13.1        Insurance Proceeds. All proceeds payable by reason of any loss or
damage to the Leased Property or any portion thereof, and insured under any
policy of insurance required by Article XII of this Lease shall be paid to
Lessor and held by Lessor in trust (subject to the provisions of Section 13.7)
and shall be made available for reconstruction or repair, as the case may be, of
any damage to or destruction of the Leased Property, or any portion thereof, and
shall be paid out by Lessor from time to time for the reasonable cost of such
reconstruction or repair in accordance with this Article XIII after Lessee has
expended an amount equal to or exceeding the deductible under any applicable
insurance policy. Any excess proceeds of insurance remaining after the
completion of the restoration or reconstruction of the Leased Property shall be
retained by Lessee free and clear upon completion of any such repair and
restoration except as otherwise specifically provided below in this Article
XIII; provided that in the event neither Lessor or Lessee is required or elects
to repair or restore the Leased Property, then all such insurance proceeds shall
be retained by Lessor. All salvage resulting from any risk covered by insurance
shall belong to Lessee, including any salvage relating to Capital Additions paid
for by Lessee.

 

13.2       Reconstruction in the Event of Damage or Destruction Covered by
Insurance.

 

(a)          Except as provided in Section 13.7 or as may be otherwise required
by the Ground Lease, if during the Term, the Facility is totally or partially
destroyed from a risk covered by the insurance described in Article XII and the
Facility thereby is rendered Unsuitable for its Primary Intended Use, Lessee
shall have the option, by giving notice to Lessor within 60 days following the
date of such destruction, to (i) apply all proceeds payable with respect thereto
to restore the Facility to substantially the same condition as existed
immediately before the damage or destruction, or (ii) offer (A) to acquire the
Leased Property from Lessor for a purchase price equal to the Minimum Repurchase
Price of the Leased Property immediately prior to such damage or destruction or
(B) to substitute a new property pursuant to and in accordance with the
provisions of Article XX. In the event Lessor does not accept Lessee’s offer to
so purchase or substitute for the Leased Property, Lessee shall, by giving
notice to Lessor within 30 days after receipt of Lessor’s notice, withdraw its
offer to purchase or substitute for the Leased Property and proceed to restore
the Facility to substantially the same condition as existed immediately before
the damage or destruction.

 

(b)          Except as provided in Section 13.7, if during the Term, the
Facility is partially destroyed from a risk covered by the insurance described
in Article XII, but the Facility is not thereby rendered Unsuitable for its
Primary Intended Use, Lessee shall restore the Facility to substantially the
same condition as existed immediately before the damage or destruction. Such
damage or destruction shall not terminate this Lease; provided that if Lessee
cannot within a reasonable time obtain all necessary governmental approvals,
including building permits, licenses, conditional use permits and any
certificates of need, after diligent efforts to do so, in order to be able to
perform all required repair and restoration work and to operate the Facility for
its Primary Intended Use in substantially the same manner as immediately prior
to such damage or destruction, Lessee may either (i) offer pursuant to Article
XX to substitute a new property, substantially equivalent to the Leased Property
immediately before such damage or destruction, or (ii) after the fourth
anniversary of the Commencement Date, offer to purchase the Leased Property for
a purchase price equal to the Minimum Repurchase Price of the Leased Property
immediately prior to such damage or destruction.

 

(c)          In the event Lessor accepts Lessee’s offer to purchase the Leased
Property or to provide a Substitute Property, this Lease shall terminate upon
payment of the purchase price and execution and delivery of all appropriate
documentation, or execution and delivery of all documents required in connection
with a Substitute Property under Article XX, and Lessor shall remit to Lessee,
or allow Lessee a credit toward the purchase price in an amount equal to, all
insurance proceeds being held in trust by Lessor.

 



 16

 

 

13.3        Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance. Except as provided in Section 13.7 below, if during the Term the
Facility is totally or materially destroyed from a risk (including earthquake)
not covered by the insurance described in Article XII, whether or not such
damage or destruction renders the Facility Unsuitable for Its Primary Intended
Use; Lessee at its option shall either (a) restore the Facility to substantially
the same condition it was in immediately before such damage or destruction and
such damage or destruction shall not terminate this Lease, or (b) acquire the
Leased Property from Lessor for a purchase price equal to the Minimum Repurchase
Price immediately prior to such damage or destruction or (c) if all of the
criteria for such substitution are satisfied, offer to substitute a new property
substantially equivalent to the Leased Property immediately before such damage
or destruction pursuant to the provisions of Article XX. If such damage or
destruction is not material in the reasonable opinion of Lessor, Lessee shall
restore the Leased Property.

 

13.4        Lessee’s Property. Lessee shall use any insurance proceeds payable
by reason of any loss of or damage to any of the Personal Property to restore
such personal property to the Leased Property with items of substantially
equivalent value to the items being replaced.

 

13.5        Restoration of Lessee’s Property. If Lessee is required or elects to
restore the Facility as provided in Sections 13-2 or 13.3, Lessee shall also
restore the Personal Property as required pursuant to Section 13.4 and all
Capital Additions paid for or financed by Lessor. Insurance proceeds payable by
reason of damage to Capital Additions paid for or financed by Lessor shall be
paid to Lessor and Lessor shall hold such insurance proceeds in trust to pay the
cost of repairing or replacing such Capital Additions in the event Lessee does
not terminate this Lease or purchase or substitute for the Leased Property as
provided in Section 13.2 above.

 

13.6        No Abatement of Rent. This Lease shall remain in full force and
effect and Lessee’s obligation to make rental payments and to pay all other
charges required by this Lease shall remain unabated during any period required
for repair and restoration.

 

13.7        Damage Near End of Term. Notwithstanding any provisions of Sections
13.2 or 13.3 to the contrary, if damage to or destruction of the Facility occurs
during the last 12 months of the Term, and if such damage or destruction cannot
be fully repaired and restored within the lesser of (i) six months or (ii) the
period remaining in the Term immediately following the date of loss, either
party shall have the right to terminate this Lease by giving notice to the other
within 30 days after the date of damage or destruction, in which event Lessor
shall be entitled to retain the insurance proceeds and Lessee shall pay to
Lessor on demand the amount of any deductible or uninsured loss arising in
connection therewith; provided that any such notice given by Lessor shall be
void and of no force and effect if Lessee exercises an available option to
extend the Term for one Extended Term, or one additional Extended Term, as the
case may be, within 30 days following receipt of such termination notice.

 

13.8        Waiver. Lessee hereby waives any statutory or common law rights of
termination which may arise by reason of any damage or destruction of the
Facility.

 



 17

 

 

ARTICLE XIV

CONDEMNATION

 

14.1         Parties’ Rights and Obligations. If during the Term there is any
Taking of all or any part of the Leased Property or any interest in this Lease
by Condemnation, the rights and obligations of the parties shall be determined
by this Article XIV, subject to the terms of Section 14 of the Ground Lease.

 

14.2         Total Taking. If there is a Taking of all of the Leased Property by
Condemnation, this Lease shall terminate on the Date of Taking, and the Minimum
Rent and all Additional Charges paid or payable hereunder shall be apportioned
and paid to the Date of Taking.

 

14.3         Partial Taking. If there is a Taking of a portion of the Leased
Property by Condemnation such that the Facility is not thereby rendered
Unsuitable for Its Primary Intended Use, this Lease shall remain in effect. If,
however, the Facility is thereby rendered Unsuitable for Its Primary Intended
Use, Lessee shall have the right subject to the terms of the Ground Lease (a) to
take such proceeds of any Award as shall be necessary and restore the Facility,
at its own expense, to the extent possible, to substantially the same condition
as existed immediately before the partial Taking, or (b) to offer (i) to acquire
the Leased Property from Lessor for a purchase price equal to the Minimum
Repurchase Price of the Leased Property immediately prior to such partial
Taking, in which event this Lease shall terminate upon payment of the purchase
price, or (ii) to substitute a new property pursuant to and in accordance with
the provisions of Article XX or (c) terminate this Lease. Lessee shall exercise
its option by giving Lessor notice thereof within 60 days after Lessee receives
notice of the Taking. In the event Lessor does not accept Lessee’s offer to so
purchase or substitute for the Leased Property within 30 days after receipt of
the notice described in the preceding sentence, Lessee may either (a) withdraw
its offer to purchase or substitute for the Leased Property and proceed to
restore the Facility, to the extent possible, to substantially the same
condition as existed immediately before the partial Taking, or (b) terminate the
offer and this Lease by written notice to Lessor.

 

14.4         Restoration. If there is a partial Taking of the Leased Property
and this Lease remains in full force and effect pursuant to Section 14.3, Lessee
shall accomplish all necessary restoration.

 

14.5         Award Distribution. In the event Lessor accepts Lessee’s offer to
purchase the Leased Property, or to substitute a new property for the Leased
Property, the entire Award shall belong to Lessee and Lessor agrees to assign to
Lessee all of its rights thereto. Except as otherwise provided in Section 14.3
above, in any other event, the entire Award shall belong to and be paid to
Lessor, except that, if this Lease is terminated, and subject to the rights of
the Facility Mortgagee, Lessee shall be entitled to receive from the Award, if
and to the extent such Award includes such items, the following: any sum
attributable to the Capital Additions for which Lessee would be entitled to
reimbursement at the end of the Term pursuant to the provisions of Section
9.2(b). If Lessee is required or elects to restore the Facility, Lessor agrees
that, subject to the rights of the Facility Mortgagees, its portion of the Award
shall be used for such restoration and it shall hold such portion of the Award
in trust, for application to the cost of the restoration.

 

14.6        Temporary Taking. The Taking of the Leased Property, or any part
thereof, by military or other public authority shall constitute a Taking by
Condemnation only when the use and occupancy by the Taking authority has
continued for longer than six months. During any such six-month period all the
provisions of this Lease shall remain in full force and effect and the Rent
shall not be abated or reduced during such period of Taking; provided that
Lessee will receive any compensation from the Taking authority as a result of
such temporary Taking.

 



 18

 

 

ARTICLE XV

DEFAULT

 

15.1        Events of Default. The occurrence of any one or more of the
following events shall constitute events of default (individually, an “Event of
Default” and, collectively, “Events of Default”) hereunder:

 

(a)           An event of default shall occur under any other lease between
Lessor or any of its Affiliates and Lessee, HEALTHSOUTH Medical Center, Inc., or
HEALTHSOUTH of Virginia, Inc..

 

(b)           if Lessee shall fail to make a payment of the Rent payable by
Lessee under this Lease when the same becomes due and payable and such failure
continues for a period of ten days after written notice from Lessor to Lessee,
or, after Lessor has provided such ten days’ prior written notice twice in any
twelve-month period, then if Lessee shall fail to make a payment of the Rent
when the same becomes due and payable, or

 

(c)           if Lessee shall fail to observe or perform any other term,
covenant or condition of this Lease and such failure is not cured by Lessee
within a period of 30 days after receipt by Lessee of notice thereof from
Lessor, unless such faillite cannot with due diligence be cured within a period
of 30 days, in which case such failure shall not be deemed to continue if Lessee
proceeds promptly and with due diligence to cure the failure and diligently
completes the curing thereof (as soon as reasonably possible), or

 

(d)          if Lessee shall:

 

(i)          admit in writing its inability to pay its debts generally as they
become due,

 

(ii)         file a petition in bankruptcy or a petition to take advantage of
any insolvency law,

 

(iii)        make an assignment for the benefit of its creditors,

 

(iv)        consent to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or

 

(v)         file a petition or answer seeking reorganization or arrangement
under the Federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof, or

 

(e)           if Lessee shall default beyond any applicable grace period
contained in any major credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000.00 and the same shall
be accelerated by the lender or other applicable party, or

 

 19

 

 

(f)          if any of the representations or warranties made by Seller in the
Purchase and Sale Agreement or in certificates delivered in connection therewith
prove to have been untrue in any material respect when made, and which is not
cured within 30 days after receipt by Lessee of written notice thereof from
Lessor, or

 

(g)          if Lessee shall fail to pay or perform any obligation of the Lessor
under the Ground Lease which Lessee is obligated to play or perform pursuant to
Section 3.5 hereof in a timely manner and such failure continues after written
notice of such default to Lessee from the Lessor or the landlord under the
Ground Lease and such default continues beyond any applicable cure period set
forth in the Ground Lease, or

 

(h)          if an event of default shall occur and continue beyond any
applicable cure period under the Lease Assignment between Lessor and Lessee.

 

15.2        Remedies. If an Event of Default shall have occurred, Lessor shall
have the right at its election, then or at any time thereafter, to pursue any
one or more of the following remedies, in addition to any remedies which may be
permitted by law or by other provisions of this Lease, without further notice or
demand, except as hereinafter provided:

 

(a)          Without any notice or demand whatsoever, Lessor may take any one or
more actions permissible at law to ensure performance by Lessee of Lessee’s
covenants and obligations under this Lease. In this regard, it is agreed that if
Lessee abandons or vacates the Leased Property, Lessor may enter upon and take
possession of such Leased Property in order to protect it from deterioration and
continue to demand from Lessee the monthly rentals and other charges provided in
this Lease. Lessor shall use reasonable efforts to relet but shall have no
absolute obligation to relet. If Lessor does, at its sole discretion, elect to
relet the Leased Property, such action by Lessor shall not be deemed as an
acceptance of Lessee’s surrender of the Leased Property unless Lessor expressly
notifies Lessee of such acceptance in writing, Lessee hereby acknowledging that
Lessor shall otherwise be reletting as Lessee’s agent. It is further agreed in
this regard that in the event of any Event of Default described in this Article
XV, Lessor shall have the right to enter upon the Leased Property and do
whatever Lessee is obligated to do under the terms of this Lease; and Lessee
agrees to reimburse Lessor on demand for any reasonable expenses which Lessor
may incur in thus effecting compliance with Lessee’s obligations under this
Lease, and further agrees that Lessor shall not be liable for any damages
resulting to the Lessee from such action provided that Lessor is not negligent.

 

(b)          Lessor may terminate this Lease by written notice to Lessee, in
which event Lessee shall immediately surrender the Leased Property to Lessor,
and if Lessee fails to do so, Lessor may, without prejudice to any other remedy
which Lessor may have for possession or arrearage in rent (including any
interest which may have accrued pursuant to Section 2.3 of this Lease or
otherwise), enter upon and take possession of the Leased Property and expel or
remove Lessee and any other person who may be occupying said premises or any
part thereof. In addition, Lessee agrees to pay to Lessor on demand the amount
of all loss and damage which Lessor may suffer by reason of any termination
effected pursuant to this subsection (b), said loss and damage to be determined,
at Lessor’s option, by either of the following alternative measures of damages:

 



 20

 

 

(i)          Although Lessor shall be under no absolute obligation to attempt
and shall be obligated only to use reasonable efforts, to relet the Leased
Property, until the Leased Property is relet Lessee shall pay to Lessor on or
before the first day of each calendar month the monthly rentals and other
charges provided in this Lease. After the Leased Property has been relet by
Lessor, Lessee shall pay to Lessor on the 10th day of each calendar month the
difference between the monthly rentals and other charges provided in this Lease
for the preceding calendar month and that actually collected by Lessor for such
month; provided that such collections are less than the rental and other charges
due under this Lease. If it is necessary for Lessor to bring suit in order to
collect any deficiency, Lessor shall have a right to allow such deficiencies to
accumulate and to bring an action on several or all of the accrued deficiencies
at one time. Any such suit shall not prejudice in any way the right of Lessor to
bring a similar action for any subsequent deficiency or deficiencies. Any amount
collected by Lessor from subsequent tenants for any calendar month in excess of
the monthly rentals and other charges provided in this Lease shall be credited
to Lessee in reduction of Lessee’s liability for any calendar month for which
the amount collected by Lessor will be less than the monthly rentals and other
charges provided in this Lease; but Lessee shall have no right to such excess
other than the above described credit; or

 

(ii)         When Lessor desires, Lessor may demand a final settlement not to
exceed the Minimum Repurchase Price at the time of such final settlement. Upon
demand for a final settlement, Lessor shall have a right to, and Lessee hereby
agrees to pay, the difference between the total of all monthly rentals and other
charges provided in this Lease for the remainder of the Term and the reasonable
rental value of the Leased Property for such period (including a reasonable time
to relet the Leased Property), as determined pursuant to the provisions of
Article XXVIII hereof, such difference to be discounted to present value at a
rate equal to the lowest rate of capitalization (highest present worth)
reasonably consistent with industry standards at the time of such determination
and allowed by applicable law.

 

The rights and remedies of Lessor hereunder are cumulative, and pursuit of any
of the above remedies shall not preclude pursuit of any other remedies
prescribed in other sections of this Lease and any other remedies provided by
law or equity. Forbearance by Lessor to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Event of Default.

 

15.3         Additional Expenses. In addition to payments required pursuant to
subsections (a) and (b) of Section 15.2 above, Lessee shall compensate Lessor
for all reasonable expenses incurred by Lessor in repossessing the Leased
Property (including any increase in insurance premiums caused by the vacancy of
the Leased Property), all reasonable expenses incurred by Lessor in reletting
(including repairs, remodeling, replacements, advertisements and brokerage
fees), all reasonable concessions granted to a new tenant upon reletting
(including renewal options), all fees and expenses incurred by Lessor as a
direct or indirect result of any appropriate action by a Facility Mortgagee, any
expenses of Lessor incurred for the installation of separate lines or meters for
any public utilities not previously metered separately from adjacent property of
Lessee and a reasonable allowance for Lessor’s administrative efforts, salaries
and overhead attributable directly or indirectly to Lessee’s default and
Lessor’s pursuing the rights and remedies provided herein and under applicable
law.

 

15.4        Waiver. If this Lease is terminated pursuant to law or the
provisions of this Article XV, Section 15.1, Lessee waives, to the extent
permitted by applicable law, (a) any right of redemption, reentry or
repossession and (b) the benefit of any laws now or hereafter in force exempting
property from liability for rent or for debt.

 



 21

 

 

15.5        Application of Funds. All payments otherwise payable to Lessee which
are received by Lessor under any of the provisions of this Lease during the
existence or continuance of any Event of Default shall be applied to Lessee’s
obligations in the order which Lessor may reasonably determine or as may be
prescribed by the laws of the state in which the Facility is located.

 

15.6        Notices by Lessor. The provisions of this Article XV concerning
notices shall be liberally construed insofar as the contents of such notices are
concerned, and any such notice shall be sufficient if it shall generally apprise
Lessee of the nature and approximate extent of any default.

 

ARTICLE XVI

LESSOR’S RIGHT TO CURE

 

If Lessee, without the prior written consent of Lessor, shall fail to make any
payment, or to perform any act required to be made or performed under this Lease
and to cure the same within the relevant time periods provided in Section 15.1,
Lessor, without waiving or releasing any obligation or Event of Default, may
(but shall be under no obligation to) make such payment or perform such act for
the account and at the expense of Lessee, and may, to the extent permitted by
law, enter upon the Leased Property for such purpose and take all such action
thereon as, in Lessor’s opinion, may be necessary or appropriate therefor. No
such entry shall be deemed an eviction of Lessee. All sums so paid by Lessor,
together with a late charge thereon (to the extent permitted by law) at the
Overdue Rate from the date on which such sums or expenses are paid or incurred
by Lessor, and all costs and expenses (including reasonable attorneys’ fees and
expenses, in each case, to the extent permitted by law) so incurred shall be
paid by Lessee to Lessor on demand. The obligations of Lessee and rights of
Lessor contained in this Article shall survive the expiration or earlier
termination of this Lease.

 

ARTICLE XVII

PURCHASE OF THE LEASED PROPERTY

 

In the event Lessee purchases the Leased Property from Lessor pursuant to any of
the terms of this Lease, Lessor shall, upon receipt from Lessee of the
applicable purchase price, together with full payment of any unpaid Rent due and
payable with respect to any period ending on or before the date of the purchase
and any other amounts owing to Lessor hereunder, deliver to Lessee an
appropriate special warranty deed or assignment of ground lease (in
substantially the same form used to convey the Leased Property to Lessor) and
any other documents reasonably requested by Lessee to convey the interest of
Lessor in and to the Leased Property, subject only to the Permitted Exceptions
and the Permitted Liens, to Lessee, and such other standard documents usually
and customarily prepared in connection with such transfers, free and clear of
all encumbrances other than (a) those that Lessee has agreed hereunder to pay or
discharge, (b) those mortgage liens, if any, which Lessee has agreed in writing
to accept and to take title subject to, (c) any other Encumbrances permitted to
be imposed on the Leased Property under the provisions of Article XXXII which
are assumable at no cost to Lessee, and (d) any matters affecting the Leased
Property on or as of the Commencement Date. The difference between the
applicable purchase price and the total of the encumbrances assigned or taken
subject to shall be paid in cash to Lessor, or as Lessor may direct, in federal
or other immediately available funds except as otherwise mutually agreed by
Lessor and Lessee. The closing of any such sale shall be contingent upon and
subject to Lessee obtaining all required governmental consents and approvals for
such transfer. If such sale shall fail to be consummated by reason of the
inability of Lessee to obtain all such approvals and consents, any options to
extend the Term which otherwise would have expired during the period from the
date when Lessee elected or became obligated to purchase the Leased Property
until Lessee’s inability to obtain the approvals and consents is confirmed shall
be deemed to remain in effect for 30 days after the end of such period. All
expenses of such conveyance, including the cost of title examination or standard
coverage title insurance, attorneys’ fees incurred by Lessor in connection with
such conveyance, and transfer taxes, shall be paid by Lessor. Recording fees and
similar charges shall be paid for by Lessee. Additionally, any sale to Lessee
shall be subject to delivery of an opinion of Lessor’s counsel confirming that
(i) the sale will not result in ordinary recapture income to the Lessor pursuant
to Code Section 1245 or 1250 or any other Code provision, (ii) the sale will
result in income, if any, to the Lessor of a type described in Code Section
856(c)(2) or (3) and will not result in income of the types described in Code
Section 856(c)(4) or result in the tax imposed under Code Section 857(b)(6), and
(iii) the sale, together with all other substitutions and sales made or
requested by Lessee pursuant to any other leases with Lessor of properties
hereto or any other transfers of the Leased Property or the properties leased
under other such operating leases, during the relevant time period, will not
jeopardize the qualification of Lessor as a real estate investment trust under
Code Sections 856-860.

 



 22

 

 

ARTICLE XVIII

HOLDING OVER

 

If Lessee shall for any reason remain in possession of the Leased Property after
the expiration of the Term or any earlier termination of the Term hereof, such
possession shall be as a tenancy at will during which time Lessee shall pay as
rental each month, (a) 150% of the aggregate of 1/12 of the aggregate Minimum
Rent payable with respect to the last complete year prior to the expiration of
the Term; plus (b) all Additional Charges accruing during the month; and plus
(c) all other sums, if any, payable pursuant to the provisions of this Lease
with respect to the Leased Property. During such period of tenancy, Lessee and
Lessor shall be obligated to perform and observe all of the terms, covenants and
conditions of this Lease and to continue its occupancy and use of the Leased
Property. Nothing contained herein shall constitute the consent, express or
implied, of Lessor to the holding over of Lessee after the expiration or earlier
termination of this Lease.

 

ARTICLE XIX

ABANDONMENT

 

19.1        Discontinuance of Operations on the Leased Property; Substitution.
If Lessee has discontinued use of the Leased Property for its Primary Intended
Use for 90 consecutive days without Lessor’s prior written consent for
alterations or remodeling pursuant to Article IX or otherwise, Lessee, if Lessor
has not terminated this Lease as provided in Section 15.1, will offer to
substitute a new property or properties pursuant to and in accordance with the
provisions of Article XX, on the first Payment Date occurring not less than 120
days after the date of such discontinuance of business operations.

 

19.2        Obsolescence of the Leased Property; Offer to Purchase. If, in the
reasonable good faith judgment of Lessee, the Leased Property becomes uneconomic
or Unsuitable for Its Primary Intended Use, all as set forth in an Officer’s
Certificate delivered to Lessor, Lessee, if Lessor has not terminated this Lease
as provided in Section 15.1, may after the fifteenth anniversary of the
Commencement Date, offer to purchase the Leased Property for a purchase, price
equal to the Minimum Repurchase Price on the first Payment Date occurring not
less than 120 days after the date of such Officer’s Certificate.

 



 23

 

 

19.3         Conveyance of Leased Property. In the event Lessee elects to
purchase the Leased Property pursuant to Section 19.2, then on the first Payment
Date occurring not less than 120 days after the date of the Officer’s
Certificate referenced in Section 19.2, Lessor shall, upon receipt from Lessee
of the purchase price provided for above and any Rent or other sums then due and
payable under this Lease (excluding the installment of Minimum Rent due on the
date of conveyance), convey the Leased Property to Lessee on such date in
accordance with the provisions of Article XVII and this Lease shall thereupon
terminate as to the Leased Property.

 

ARTICLE XX

SUBSTITUTION OF PROPERTY

 

20.1       Substitution of Property for the Leased Property.

 

(a)          In the event a right or requirement of substitution of the Leased
Property arises as a result of (i) damage or destruction of the Leased Property
as set forth in Article XIII hereof or (ii) a Taking of a portion of the Leased
Property as set forth in Section 14.3 hereof, or (iii) the discontinuance of the
use of the Leased Property as set forth in Section 19.1 hereof, Lessee, if no
Event of Default shall have occurred and be continuing, shall have the right
subject to the conditions set forth below in this Article XX, upon notice to
Lessor, to substitute one or more properties (collectively referred to as
“Substitute Properties” or individually as a “Substitute Property”) on a monthly
Payment Date specified in such notice (the “Substitution Date”) occurring not
less than 90 days after receipt by Lessor of such notice. The notice shall be in
the form of an Officer’s Certificate and shall specify the reason(s) for the
proposed substitution and the proposed Substitution Date. Notwithstanding
anything contained herein to the contrary, any other substitution for the Leased
Property shall require the prior written consent of Lessor which shall be within
the sole discretion of Lessor.

 

(b)          If Lessee gives the notice referred to in Section 20.1(a) above,
Lessee shall present to Lessor one or more properties (or groups of properties)
each of which property (or groups of properties) shall provide Lessor with a
yield (i.e., an annual return on its equity in such property) substantially
equivalent to Lessor’s yield from the Leased Property at the time of such
proposed substitution (or in the case of substitution because of damage or
destruction, the yield immediately prior to such damage or destruction) and as
reasonably projected over the remaining Term of this Lease and shall have a Fair
Market Value substantially equivalent to the Fair Market Value of the Leased
Property. Lessor shall have a period of 90 days within which to review such
information and either accept or reject the Substitute Properties so presented
unless Lessee is required by a court order or administrative action to divest or
otherwise dispose of the Leased Property within a shorter time period, in which
case the time period shall be shortened appropriately to meet the reasonable
needs of Lessee, but in no event shall said period be less than 15 Business Days
after Lessor’s receipt of said notice (subject to further extension for any
period of time in which Lessor is not timely provided with the information
provided for in Section 20.2 and Section 20.3 below); provided that if Lessor
shall contend that the Substitute Properties fail to meet all the conditions for
substitution set forth in this Article XX, including the provisions of Sections
20.1(d), (e) and (f) below, the matter shall be submitted to arbitration in
accordance with Article XXXI and the time periods for Lessor’s approval or
rejection shall be tolled during the period of such arbitration.

 



 24

 

 

(c)          In the event that, on or before the expiration of the applicable
time period for Lessor’s review, Lessor has rejected all of the Substitute
Properties so presented, then Lessee shall, for a period of 60 days after the
expiration of such period, have the right to terminate this Lease as to the
Leased Property upon notice to Lessor accompanied by an offer to purchase the
Leased Property on the first Payment Date occurring at least 90 days after the
date of such notice, as specified in such notice, for a purchase price equal to
the greater of the Fair Market Value Purchase Price or the Minimum Repurchase
Price, and this Lease shall terminate on the purchase date.

 

(d)          Lessee’s right to offer substitution as set forth in this Article
is subject to the conditions set forth in Section 20.2 below, and to the
delivery of an opinion of counsel for Lessor confirming that (i) the
substitution of the Substitute Property for the Leased Property will qualify as
an exchange solely of property of a like-kind under Section 1031 of the Code, in
which, generally, except for “boot” such as cash needed to equalize exchange
values or discharge indebtedness, no gain or loss is recognized to the Lessor,
(ii) the substitution or sale will not result in ordinary recapture income to
the Lessor pursuant to Code Section 1245 or 1250 or any other Code provision,
(iii) the substitution or sale will result in income, if any, to the Lessor of a
type described in Code Section 856(c)(2) or (3) and will not result in income of
the types described in Code Section 856(c)(4) or result in the tax imposed under
Code Section 857(b)(6), and (iv) the substitution or sale, together with all
other substitutions and sales made or requested by Lessee pursuant to any other
leases with Lessor of properties hereto or any other transfers of the Leased
Property or the properties leased under other such operating leases, during the
relevant time period, will not jeopardize the qualification of Lessor as a real
estate investment trust under Code Sections 856-860.

 

(e)          In the event that the equity value of the Substitute Property or
group of Substitute Properties (i.e., the Fair Market Value of the Substitute
Property or group of Substitute Properties minus the encumbrances subject to
which the Lessor will take the Substitute Property or group of Substitute
Properties) as of the Substitution Date is greater than the equity value of the
Leased Property (i.e., the Fair Market Value of the Leased Property minus the
encumbrances subject to which the Lessee will take the Leased Property) as of
the Substitution Date (or in the case of damage or destruction, the Fair Market
Value immediately prior to such damage or destruction), Lessor shall pay to
Lessee an amount equal to the difference, subject to the limitation set forth
below; in the event that said equity value of the Substitute Property or group
of Substitute Properties is less than said equity value of the Leased Property,
Lessee shall pay to Lessor an amount equal to the difference, subject to the
limitation set forth below; provided that neither Lessor nor Lessee shall be
obligated to consummate such substitution if such party would be required to
make a payment to the other in excess of an amount equal to ten percent of said
Fair Market Value of the Leased Property (the amount of cash paid by one party
to the other being hereinafter referred to as the “Cash Adjustment”).

 

(f)          The Rent for such Substitute Property in all respects shall provide
Lessor with a substantially equivalent yield at the time of such substitution
(i.e., annual return on its investment in such Substitute Property) to the
Current Yield (and reasonably expected to be received thereafter throughout the
Term of this Lease) from the Leased Property, taking into account the Cash
Adjustment paid or received by Lessor and any other relevant factors.

 

(g)          The Minimum Repurchase Price of the Substitute Property shall be an
amount equal to the Minimum Repurchase Price of the Leased Property (i)
increased by any Cash Adjustment paid by Lessor pursuant to paragraph (e) above,
or (ii) decreased by any Cash Adjustment paid by Lessee pursuant to paragraph
(e) above.

 



 25

 

 

20.2        Conditions to Substitution. On the Substitution Date, the Substitute
Property will become the Leased Property hereunder upon delivery by Lessee to
Lessor of the following items in form and substance reasonably satisfactory to
Lessor:

 

(a)          an Officer’s Certificate certifying that (i) the Substitute
Property has been accepted by Lessee for all purposes of this Lease and there
has been no material damage to the improvements located on the Substitute
Property nor is any condemnation or eminent domain proceeding pending with
respect thereto; (ii) all permits, licenses and certificates (including a
permanent, unconditional certificate of occupancy and, to the extent permitted
by law, all certificates of need and licenses) which are necessary to permit the
use of the Substitute Property in accordance with the provisions of this Lease
have been obtained and are in full force and effect; (iii) under applicable
zoning and use laws, ordinances, rules and regulations the Substitute Property
may be used for the purposes contemplated by Lessee and all necessary
subdivision approvals have been obtained; (iv) there are no mechanic’s or
materialmen’s liens outstanding or threatened to the knowledge of Lessee against
the Substitute Property arising out of or in connection with the construction of
the improvements thereon, other than those being contested by Lessee pursuant to
Article XI; (v) any mechanic’s or materialmen’s liens being contested by Lessee
will be promptly paid by Lessee if such contest is resolved in favor of the
mechanic or materialman; (vi) to the best knowledge of Lessee, there exists no
Event of Default under this Lease, and no defense, offset or claim exists with
respect to any sums to be paid by Lessee hereunder; and (vii) any exceptions to
Lessor’s title to the Substitute Property do not materially interfere with the
intended use of the Substitute Property by Lessee;

 

(b)          a special warranty deed with warranties against claims arising
under Lessee conveying to Lessor title to the Substitute Property free and clear
of any liens and encumbrances except those approved in writing or assumed by
Lessor;

 

(c)          a lease duly executed, acknowledged and delivered by Lessee,
containing the same terms and conditions as are contained herein except that (i)
the legal description of the Land shall refer to the Substitute Property, (ii)
the Minimum Repurchase Price, Rent and any Additional Charges for the Substitute
Property shall be consistent with the requirements of Section 20.1 and (iii)
such other changes therein as may be necessary or appropriate under the
circumstances shall be made;

 

(d)          counterparts of a standard owner’s or lessee’s (as applicable)
policy of title insurance covering the Substitute Property (or a valid, binding,
unconditional commitment therefor), dated the Substitution Date, in current form
and including mechanics’ and materialmen’s lien coverage, issued to Lessor by a
title insurance company reasonably satisfactory to Lessor. Such policy shall (i)
insure (A) Lessor’s fee title to the Substitute Property’, subject to no liens
or encumbrances except those approved or assumed by Lessor, and (B) that any
restrictions affecting the Substitute Property have not been violated and that a
further violation thereof will not result in a forfeiture or reversion of title,
(ii) be in an amount at least equal to the Fair Market Value of the Substitute
Property, and (iii) contain such endorsements as may be reasonably requested by
Lessor;

 

(e)          certificates of insurance with respect to the Substitute Property
fulfilling the requirements of Article XII;

 

(f)          current appraisals or other evidence satisfactory to Lessor, in its
sole discretion, as to the current Fair Market Values of such Substitute
Property;

 



 26

 

 

(g)          all available revenue data relating to the Substitute Property for
the period from the date of opening for business of the Facility on such
Substitute Property to the date of Lessee’s most recent Fiscal-Year end, or for
the most recent three years, whichever is less; and

 

(h)          such other certificates, documents, opinions of counsel (which may
be in-house counsel), and other instruments as may be reasonably required by
Lessor.

 

20.3         Conveyance to Lessee. On the Substitution Date or the date
specified in the notice given pursuant to Section 20.1 Lessor will convey the
Leased Property to Lessee in accordance with the provisions of Article XVII
(except as to payment of any expenses in connection therewith which shall be
governed by Section 20.4 below) upon either (a) payment in cash therefor or (b)
conveyance to Lessor of the Substitute Property, as appropriate.

 

20.4         Expenses. Lessee shall pay or cause to be paid, on demand, all
reasonable costs and expenses paid or incurred by Lessor in connection with the
substitution and conveyance of the Leased Property and the Substitute Property,
including (a) fees and expenses of Lessor’s counsel, (b) the amount of any
recording taxes and filing fees, (c) the cost of preparing and recording, if
appropriate, a release of the Leased Property from the lien of any mortgage, (d)
broker’s fees and commissions for Lessee, if any, (e) documentary stamp and
transfer taxes, if any, (f) title insurance charges, and (g) escrow fees, if
any.

 

ARTICLE XXI

RISK OF LOSS

 

Except as otherwise provided in this Lease, during the Term of this Lease, the
risk of loss or of decrease in the enjoyment and beneficial use of the Leased
Property in consequence of the damage or destruction thereof by fire, the
elements, casualties, thefts, riots, wars or otherwise, or in consequence of
foreclosures, attachments, levies or executions (other than by Lessor and those
claiming from, through or under Lessor) is assumed by Lessee and, Lessor shall
in no event be answerable or accountable therefor nor shall any of the events
mentioned in this Section entitle Lessee to any abatement of Rent except as
specifically provided in this Lease.

 

ARTICLE XXII

INDEMNIFICATION

 

Notwithstanding the existence of any insurance or self insurance provided for in
Article XII, and without regard to the policy limits of any such insurance or
self insurance, Lessee will protect, indemnify, save harmless and defend Lessor
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including reasonable attorneys’ fees and
expenses), to the extent permitted by law, imposed upon or incurred by or
asserted against Lessor by reason of: (a) any accident, injury to or death of
persons or loss to property occurring on or about the Leased Property, including
any claims of malpractice, (b) any use, misuse, no use, condition, maintenance
or repair by Lessee of the Leased Property, (c) any Impositions (which are the
obligations of Lessee to pay pursuant to the applicable provisions of this
Lease), (d) any failure on the part of Lessee to perform or comply with any of
the terms of this Lease, (e) the non-performance of any of the terms and
provisions of any and all existing and future subleases of the Leased Property
to be performed by Lessee as landlord thereunder and (f) the violation of any
Hazardous Materials Law. Any amounts which become payable by Lessee under this
Section shall be paid within 20 days after liability therefor on the part of
Lessor is finally determined by litigation or otherwise (including the
expiration of any time for appeals) and, if not timely paid, shall bear interest
(to the extent permitted by law) at the Overdue Rate from the date of such
determination to the date of payment. Lessee, at its expense, shall contest,
resist and defend any such claim, action or proceeding asserted or instituted
against Lessor or may compromise or otherwise dispose of the same as Lessee sees
fit. Lessor shall cooperate with Lessee in a reasonable manner to permit Lessee
to satisfy Lessee’s obligations hereunder, including the execution of any
instruments or documents reasonably requested by Lessee. Nothing herein shall be
construed as indemnifying Lessor or its agents for their own negligent acts or
omissions or willful misconduct. Lessee’s liability for a breach of the
provisions of this Article shall survive any termination of this Lease.

 



 27

 

 

ARTICLE XXIII 

SUBLETTING AND ASSIGNMENT

 

23.1         Subletting and Assignment. Subject to the rights of the Sublessee
under the Sublease and the provisions of Section 23.3 below and any other
express conditions or limitations set forth herein, Lessee may, without the
consent of Lessor, sublet all or any part of the Leased Property consistently
with the Primary Intended Use. Lessor shall not unreasonably withhold its
consent to any other or further subletting or assignment; provided that (a) in
the case of a subletting, the sublessee shall comply with the provisions of
Section 23.2, (b) in the case of an assignment, the assignee shall assume in
writing and agree to keep and perform all of the terms of this Lease on the part
of Lessee to be kept and performed and shall be and become jointly and severally
liable with Lessee for the performance thereof, (c) an original counterpart of
each such sublease and assignment and assumption, duly executed by Lessee and
such sublessee or assignee, as the case may be, in form and substance reasonably
satisfactory to Lessor, shall be delivered promptly to Lessor, and (d) in case
of either an assignment or subletting, Lessee shall remain primarily liable, as
principal rather than as surety, for the prompt payment of the Rent and for the
performance and observance of all of the covenants and conditions to be
performed by Lessee hereunder.

 

23.2         Non-Disturbance, Subordination and Attornment. Lessee shall insert
in each sublease permitted under Section 23.1 provisions to the effect that (a)
such sublease is subject and subordinate to all of the terms and provisions of
this Lease and to the rights of Lessor hereunder, (b) in the event this Lease
shall terminate before the expiration of such sublease, the sublessee thereunder
will, at Lessor’s option, attorn to Lessor and waive any right the sublessee may
have to terminate the sublease or to surrender possession thereunder as a result
of the termination of this Lease and (c) in the event the sublessee receives a
written notice from Lessor or Lessor’s assignees, if any, stating that Lessee is
in default under this Lease, the sublessee, including Sublessee, shall
thereafter be obligated to pay all rentals accruing under said sublease directly
to the party giving such notice, or as such party may direct. All rentals
received from the sublessee, including Sublessee, by Lessor or Lessor’s
assignees, if any, as the case may be, shall be credited against amounts owing
by Lessee under this Lease. Lessor agrees that notwithstanding any default,
termination, expiration, sale, entry or other act or omission of Lessee pursuant
to the terms of this Lease, or at law or in equity, any tenant’s or the
Sublessee’s possession shall not be disturbed unless such possession may
otherwise be terminated pursuant to the terms of the applicable sublease or the
Sublease. Lessor hereby agrees, upon Lessee’s request, to execute a
nondisturbance agreement in favor of any sublessee, including Sublessee, under
any sublease permitted under Section 23.1 above; provided that any such
sublessee, including Sublessee, has acknowledged all of the foregoing provisions
and executed all documents required by this Section 23.2.

 



 28

 

 

ARTICLE XXIV

OFFICER’S CERTIFICATES AND FINANCIAL STATEMENTS

 

(a)           At any time and from time to time within 20 days following written
request by Lessor, Lessee will furnish to Lessor an Officer’s Certificate
certifying that this Lease is unmodified and in full force and effect (or that
this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid. Any such Officer’s
Certificate furnished pursuant to this Article maybe relied upon by Lessor and
any prospective purchaser of the Leased Property.

 

(b)           Lessee will furnish or cause to furnish the following statements
to Lessor; provided that Lessor shall keep confidential items furnished by
Lessee which are not generally available to the public:

 

(i)          within 120 days after the end of each of Lessee’s fiscal years (A)
a copy of the Consolidated Financial Statements for the preceding fiscal year of
Lessee, (B) an Officer’s Certificate stating that to the best of the signer’s
knowledge and belief, Lessee is not in default in the performance or observance
of any of the terms of this Lease or any loan or credit facility which by its
terms would permit an outstanding balance equal to or greater than
$50,000,000.00, or, if Lessee shall be in default to its knowledge, specifying
all such defaults, the nature thereof and the steps being taken to remedy the
same, and (C) a statement of revenues and expenses of the Leased Property for
the previous 12-month period in detail reasonably satisfactory to Lessor, and

 

(ii)         with reasonable promptness, such other information respecting the
financial condition and affairs of Lessee as Lessor may reasonably request from
time to time.

 

ARTICLE XXV

INSPECTION

 

Lessee shall permit Lessor and its authorized representatives to inspect the
Leased Property during usual business hours subject to any security, health,
safety or confidentiality requirements of Lessee, any governmental agency, any
Insurance Requirements relating to the Leased Property, or imposed by law or
applicable regulations.

 

ARTICLE XXVI

QUIET ENJOYMENT

 

So long as Lessee shall pay all Rent as the same becomes due and shall fully
comply with all of the terms of this Lease and fully perform its obligations
hereunder, Lessee shall peaceably and quietly have, hold and enjoy the Leased
Property for the Term hereof, free of any claim or other action by Lessor or
anyone claiming by, through or under Lessor, but subject to all liens and
encumbrances of record as of the date hereof or hereafter consented to by
Lessee. No failure by Lessor to comply with the foregoing covenant shall give
Lessee any right to cancel or terminate this Lease, or to fail to pay any other
sum payable under this Lease, or to fail to perform any other obligation of
Lessee hereunder. Notwithstanding the foregoing, Lessee shall have the right by
separate and independent action to pursue any claim or seek any damages it may
have against Lessor as a result of a breach by Lessor of the covenant of quiet
enjoyment contained in this Article.

 



 29

 

 

ARTICLE XXVII

NOTICES

 

All notices, demands, requests, consents, approvals and other communications or
documents to be provided under this Lease shall be in writing and shall be given
to the party at its address or telecopy number set forth below or such other
address or telecopy number as the party may later specify for that purpose by
notice to the other party. Each notice shall, for all purposes shall be deemed
given and received:

 

(i)          If given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by that transmitting party during normal business hours on any Business
Day or on the next Business Day if not confirmed during normal business hours;

 

(ii)         If hand delivered to a party when the copy of the notice is
delivered;

 

(iii)        If given by nationally recognized and reputable overnight delivery
service, the day on which the notice is actually received by the party; or

 

(iv)        If given by certified mail, return receipt requested, postage
prepaid, two Business Days after posted with the United States Postal Service,
at the address of the party specified below:

 

If to Lessor:

 

CAPSTONE CAPITAL OF PENNSYLVANIA, INC. 

% CAPSTONE CAPITAL CORPORATION

1000 Urban Center Drive Suite 630 

Birmingham, Alabama 35242

Attention: John W. McRoberts, President

Telephone: (205) 967-2092

Telecopy: (205) 967-9066 

 

With a copy to:

 

Mr. Thomas A. Ansley

Sirote & Permutt, P.C. 

2222 Arlington Avenue South

Birmingham, Alabama 35205

Telephone: (205) 930-5300

Telecopy: (205) 930-5301

 



 30

 

 

If intended for Lessee:

 

HEALTHSOUTH Corporation

Two Perimeter Park South

Suite 224W 

Birmingham, Alabama 35243 

Attention: C. Richard Byrd, III, Vice President - Real Estate

Telephone: (205) 967-7116

Telecopy: (205) 969-4739

 

With a copy to:

 

Mr. William W. Horton 

Senior Vice President and Corporate Counsel 

HEALTHSOUTH Corporation 

Two Perimeter Park South 

Suite 224W 

Birmingham, Alabama 35243

Telephone: (205) 967-7116

Telecopy: (205) 969-4732

 

ARTICLE XXVIII

APPRAISAL

 

In the event that it becomes necessary to determine the Fair Market Value, Fair
Market Value Purchase Price, the Fair Market Added Value, the Minimum Repurchase
Price or the Fair Market Rental Value of the Leased Property or a Substitute
Property for any purpose of this Lease, the party required or permitted to give
notice of such required determination shall include in the notice the name of a
person selected to act as an appraiser on its behalf. Within ten days after
receipt of any such notice, Lessor (or Lessee, as the case may be) shall by
notice to Lessee (or Lessor, as the case may be) appoint a second person as an
appraiser on its behalf. The appraisers thus appointed (each of whom must be a
member of the American Institute of Real Estate Appraisers or any successor
organization thereto) shall, within 45 days after the date of the notice
appointing the first appraiser, proceed to appraise the Leased Property or the
Substitute Property, as the case may be, to determine any of the foregoing
values as of the relevant date (giving effect to the impact, if any, of
inflation from the date of their decision to the relevant date); provided that
if only one appraiser shall have been so appointed, or if two appraisers shall
have been so appointed but only one such appraiser shall have made such
determination within 50 days after the making of Lessee’s or Lessor’s request,
then the determination of such appraiser shall be final and binding upon the
parties. If two appraisers shall have been appointed and shall have made their
determinations within the respective requisite periods set forth above and if
the difference between the amounts so determined shall not exceed ten percent of
the lesser of such amounts, then the Fair Market Value or Fair Market Added
Value or the Fair Market Rental Value shall be an amount equal to 50% of the sum
of the amounts so determined. If the difference between the amounts so
determined shall exceed 10 % of the lesser of such amounts, then such two
appraisers shall have 20 days to appoint a third appraiser, but if such
appraisers fail to do so, then either party may request the American Arbitration
Association or any successor organization thereto to appoint an appraiser within
20 days of such request, and both parties shall be bound by any appointment so
made within such 20-day period. If no such appraiser shall have been appointed
within such 20 days or within 90 days of the original request for a
determination of Fair Market Value or Fair Market Added Value or the Fair Market
Rental Value, whichever is earlier, either Lessor or Lessee may apply to any
court having jurisdiction to have appointment made by such court. Any appraiser
appointed, by the American Arbitration Association or by such court, shall be
instructed to determine the Fair Market Value or Fair Market Added Value or the
Fair Market Rental Value within 30 days after appointment of such appraiser. The
determination of the appraiser which differs most in terms of dollar amount from
the determinations of the other two appraisers shall be excluded, and 50% of the
sum of the remaining two determinations shall be final and binding upon Lessor
and Lessee as the Fair Market Value or Fair Market Added Value or the Fair
Market Rental Value for such interest. However, in the event that following the
appraisal performed by said third appraiser, the dollar amount of two of such
appraisals are higher and lower, respectively, than the dollar amount of the
remaining appraisal in equal degrees, the determinations of both the highest and
lowest appraisal, respectively, shall be rejected and the determination of the
remaining appraisal shall be final and binding upon Lessor and Lessee as the
Fair Market Value or Fair Market Added Value or the Fair Market Rental Value for
such interest. This provision for determination by appraisal shall be
specifically enforceable to the extent such remedy is available under applicable
law, and any determination hereunder shall be final and binding upon the parties
except as otherwise provided by applicable law. Lessor and Lessee shall each pay
the fees and expenses of the appraiser appointed by it and each shall pay
one-half of the fees and expenses of the third appraiser and one-half of all
other costs and expenses incurred in connection with each appraisal.

 



 31

 

 

ARTICLE XXIX

PURCHASE RIGHTS

 

29.1         First Refusal to Purchase. During the Term hereof, provided that
Lessee is not in material default at such time, Lessee shall have a first
refusal option to purchase the Leased Property upon the same terms and
conditions as Lessor, or its successors and assigns, shall propose to sell the
Leased Property, or shall have received an offer from a third party to purchase
the Leased Property, which offer Lessor intends to accept (or has accepted
subject to Lessee’s right of first refusal granted herein). If, during the Term,
Lessor reaches such agreement with a third party or proposes to offer the Leased
Property for sale, Lessor shall promptly provide Lessee with a copy of such
offer. Lessee shall have 30 days after receipt of such notice from Lessor within
which time to exercise Lessee’s option to purchase. If Lessee exercises its
option, then such purchase shall be consummated within the time set forth in the
third-party offer and in accordance with the provisions of Article XVII hereof
to the extent not inconsistent herewith. If Lessee shall not exercise Lessee’s
option to purchase within said 30-day period after receipt of said notice from
Lessor, Lessor shall be free for a period of 90 days after the expiration of
said 30-day period to sell the Leased Property to the third party at the price
and terms set forth in such offer. Whether or not such sale is consummated,
Lessee shall be entitled to exercise its right of first refusal as provided in
this Article, as to any subsequent sale of the Leased Property during the Term
of this Lease.

 

29.2         Option to Purchase the Personal Property. Unless the Leased
Property is conveyed to Lessee pursuant to the terms hereof, Lessor shall have
the option to purchase the Personal Property at the expiration or earlier
termination of this Lease upon ten days prior written notice to Lessee. The
purchase price for the Personal Property shall be an amount equal to the
then-current book value (original cost less accumulated depreciation on the
books of Lessee pertaining thereto) subject to and with appropriate price
adjustments for all equipment leases, conditional sales contracts, security
interests and other encumbrances to which the Personal Property is subject.

 



 32

 

 

29.3        Negative Pledge. Lessee shall not, and shall not permit any of its
Affiliates to, create, incur, permit or suffer to exist any lien upon the
Personal Property or the Leased Property now owned or hereafter acquired, except
for Permitted Liens.

 

ARTICLE XXX

DEFAULT BY LESSOR

 

30.1        Default by Lessor. Lessor shall be in default of its obligations
under this Lease if Lessor shall fail to observe or perform any term, covenant
or condition of this Lease on its part to be performed and such failure shall
continue for a period of 30 days after written notice thereof from Lessee,
unless such failure cannot with due diligence be cured within a period of 30
days, in which case such failure shall not be deemed to continue if Lessor,
within said 30-day period, proceeds promptly and with due diligence to cure the
failure and diligently completes the curing thereof. The time within which
Lessor shall be obligated to cure any such failure shall also be subject to
extension of time due to the occurrence of any Unavoidable Delay. In the event
Lessor fails to cure any such default, Lessee, without waiving or releasing any
obligations hereunder, and in addition to all other remedies available to Lessee
hereunder or at law or in equity, may purchase the Leased Property from Lessor
for a purchase price equal to the greater of the Fair Market Value Purchase
Price or the Minimum Repurchase Price of the Leased Property minus an amount
equal to any damage suffered by Lessee by reason of such default. In the event
Lessee elects to purchase the Leased Property, it shall deliver a notice thereof
to Lessor specifying a Payment Date occurring no less than 90 days subsequent to
the date of such notice on which it shall purchase the Leased Property, and the
same shall be thereupon conveyed in accordance with the provisions of Article
XVII. Any sums owed Lessee by Lessor hereunder shall bear interest at the
Overdue Rate from the date due and payable until the date paid.

 

30.2        Lessee’s Right to Cure. Subject to the provisions of Section 30.1,
if Lessor shall breach any covenant to be performed by it under this Lease,
Lessee, after notice to and demand upon Lessor in accordance with Section 30.1,
without waiving or releasing any obligation of Lessor hereunder, and in addition
to all other remedies available hereunder and at law or in equity to Lessee, may
(but shall be under no obligation at any time thereafter to) make such payment
or perform such act for the account and at the expense of Lessor. All sums so
paid by Lessee and all costs and expenses (including reasonable attorneys’ fees)
so incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Lessee, shall be paid by
Lessor to Lessee on demand or set off against the Rent. The rights of Lessee
hereunder to cure and to secure payment from Lessor in accordance with this
Section 30.2 shall survive the termination of this Lease.

 

ARTICLE XXXI

ARBITRATION

 

31.1        Controversies. Except with respect to the payment of Minimum Rent
hereunder, in case any controversy shall arise between the parties hereto as to
any of the requirements of this Lease or the performance thereof which
controversy the parties shall be unable to settle by agreement or as otherwise
provided herein, such controversy shall be determined by arbitration to be
initiated and conducted as provided in this Article XXXI.

 

31.2        Appointment of Arbitrators. The party or parties requesting
arbitration shall serve upon the other a written demand therefor specifying the
matter to be submitted to arbitration, and nominating an arbitrator. Within 20
days after receipt of such written demand and notification, the other party
shall, in writing, nominate a competent disinterested person and the two
arbitrators so designated shall, within ten days thereafter, select a third
arbitrator and give immediate written notice of such selection to the parties
and shall fix in said notice a time and place for the first meeting of the
arbitrators, which meeting shall be held as soon as conveniently possible after
the selection of all arbitrators, at which time and place the parties to the
controversy may appear and be heard.

 



 33

 

 

31.3        Third Arbitrator. In case the notified party or parties shall fail
to make a selection upon notice, as aforesaid, or in case the first two
arbitrators selected shall fail to agree upon a third arbitrator within ten days
after their selection, then such arbitrator or arbitrators may, upon application
made by either of the parties to the controversy, after 20 days’ written notice
thereof to the other party or parties, have a third arbitrator appointed by any
judge of any United States court of record having jurisdiction in the state in
which the Leased Property is located or, if such office shall not then exist, by
a judge holding an office most nearly corresponding thereto.

 

31.4        Arbitration Procedure. Said arbitrators shall give each of the
parties not less than ten days’ written notice of the time and place of each
meeting at which the parties or any of them may appear and be heard and after
hearing the parties in regard to the matter in dispute and taking such other
testimony and making such other examinations and investigations as justice shall
require and as the arbitrators may deem necessary, they shall decide the
questions submitted to them. The decision of said arbitrators in writing signed
by a majority of them shall be final and binding upon the parties to such
controversy. In rendering such decisions and award, the arbitrators shall not
add to, subtract from or otherwise modify the provisions of this Lease.

 

31.5        Expenses. The expenses of such arbitration shall be divided between
Lessor and Lessee unless otherwise specified in the decision of the arbitrators.
Each party in interest shall pay the fees and expenses of its own counsel.

 

ARTICLE XXXII

FINANCING OF THE LEASED PROPERTY

 

Lessor agrees that it will not grant or create any mortgage, deed of trust,
lien, encumbrance or other title retention agreement (“Encumbrance”) upon the
Leased Property unless the holder of each such Encumbrance shall simultaneously
with or prior to recording the Encumbrance agrees (a) to give Lessee the same
notice, if any, given to Lessor of any default or acceleration of any obligation
underlying any such Encumbrance or any sale in foreclosure of such Encumbrance,
(b) to permit Lessee to appear with its representatives and to bid at any public
foreclosure sale with respect to any such Encumbrance and (c) to enter into an
agreement with Lessee containing the provisions described in Article XXXIII of
this Lease. Lessee agrees to execute and deliver to Lessor or the holder of an
Encumbrance any written agreement required by this Article within ten days of
written request thereof by Lessor or the holder of an Encumbrance.

 



 34

 

 

Lessee hereby consents to the assignment of and grant of a security interest and
lien in this Lease together with the other documents and instruments delivered
to Lessor by Lessee pursuant hereto and in connection herewith (collectively,
the “Assigned Documents”), including all rights of Lessor in, to and under each
Assigned Document, by Lessor to NationsBank of Georgia, National Association, as
Agent (the “Agent”) for itself and the other lenders from time to time parties
to that certain Revolving Credit and Reimbursement Agreement dated as of June
22, 1994, among Lessor, the lenders party thereto (the “Lenders”) and the Agent,
as amended by that certain Amendment Agreement No. I to Revolving Credit and
Reimbursement Agreement and Certain Other Loan Documents dated as of October 26,
1994, and by that certain Amendment Agreement No. 2 to Revolving Credit and
Reimbursement Agreement and Certain Other Loan Documents dated as of March 17,
1995 (as so amended and as it may be further amended, modified or supplemented
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
established a revolving credit facility and letter of credit facility in favor
of Lessor. Lessee hereby further agrees to execute a Consent to Assignment in
substantially the form attached hereto as Exhibit E. Lessee further agrees that
in connection with the execution of any such assignment by Lessor, Lessee will
execute and deliver to the Agent a tenant estoppel certificate in substantially
the form attached hereto as Exhibit F.

 

ARTICLE XXXIII

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE

 

At the request from time to time by one or more holders of an Encumbrance that
may hereafter be placed upon the Leased Property or any part thereof, and any
and all renewals, replacements, modifications, consolidations, spreaders and
extensions thereof, Lessee will subordinate this Lease and all of Lessee’s
rights and estate hereunder to each such Encumbrance and agree with each such
holder; provided that Lessee will attorn to and recognize such holder (or the
purchaser at any foreclosure sale or any sale under a power of sale contained in
any such Encumbrance or a holder by a deed in lieu of foreclosure, as the case
may be) as Lessor under this Lease for the balance of the Term then remaining,
subject to all of the terms and provisions of this Lease; provided further that
each such institutional holder simultaneously with or prior to recording any
such Encumbrance executes and delivers a written agreement in recordable form
(a) consenting to this Lease and agreeing that, notwithstanding any such other
lease, mortgage, deed of trust, right, title or interest, or any default,
expiration, termination, foreclosure, sale, entry or other act or omission
under, pursuant to or affecting any of the foregoing, Lessee shall not be
disturbed in peaceful enjoyment of the Leased Property nor shall this Lease be
terminated or canceled at any time, except in the event Lessor shall have the
right to terminate this Lease under the terms and provisions expressly set forth
herein; (b) agreeing that it will be bound by all the terms of this Lease,
perform and observe all of Lessor’s obligations set forth herein; and (c)
agreeing that all proceeds of the casualty insurance described in Article XIII
of this Lease and all Awards described in Article XIV will be made available to
Lessor for restoration of the Leased Property as and to the extent required by
this Lease, subject only to reasonable regulation regarding the manner of
disbursement and application thereof. Lessee agrees to execute and deliver to
Lessor or the holder of an Encumbrance any written agreement required by this
Article within ten days of written request thereof by Lessor or the holder of an
Encumbrance. Lessee agrees to execute at the request from time to time of Lessor
or an institutional investor a certificate setting forth any. defaults of Lessor
hereunder and the dates through which Rent has been paid and such other matters
as may be reasonably requested.

 



 35

 

 

ARTICLE XXXIV

EXTENDED TERMS

 

If no Event of Default shall have occurred and be continuing, Lessee is hereby
granted the right to extend the Term of this Lease for two consecutive five-year
periods (each period, an “Extended Term”) for a maximum possible Term of 25
years, by giving written notice to Lessor of each such extension by not later
than November 30, 2010, for the first Extended Term, and November 30, 2015, for
the second Extended Term; subject, however, to the provisions of Section 13.7
hereof. Lessor agrees to use its best efforts to provide Lessee with prior
written notice at least 90 days prior to the foregoing dates. Upon receipt of
the notice to1 extend from Lessee, Lessor shall provide the notice necessary to
extend the term of the Ground Lease pursuant to the terms of Section 2 of the
Ground Lease; provided that Lessee may not exercise its option for more than one
Extended Term at a time. During each Extended Term, all of the terms and
conditions of this Lease shall continue in full force and effect, except that
the Minimum Rent for and during each of the Extended Terms shall be the Fair
Market Rental Value on the first day of such Extended Term. In any event, the
Minimum Rent shall continue to be adjusted throughout each of the Extended Terms
pursuant to the provisions of Section 2.1(b) hereof.

 

ARTICLE XXXV

MISCELLANEOUS

 

35.1        No Waiver. No failure by Lessor or Lessee to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or any such term. To the extent permitted by law, no waiver of
any breach shall affect or alter this Lease, which shall continue in full force
and effect with respect to any other then existing or subsequent breach.

 

35.2        Remedies Cumulative. To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Lessor or Lessee now or
hereafter provided either in this Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Lessor or Lessee of
any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Lessor or Lessee of any or all of such
other rights, powers and remedies.

 

35.3        Surrender. No surrender to Lessor of this Lease or of the Leased
Property or any part thereof, or of any interest therein, shall be valid or
effective unless agreed to and accepted in writing by Lessor and no act by
Lessor or any representative or agent of Lessor, other than such a written
acceptance by Lessor, shall constitute an acceptance of any such surrender.

 

35.4        No Merger of Title. There shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
Indirectly, (a) this Lease or the leasehold estate created hereby or any
interest in this Lease or (b) such leasehold estate and the fee estate in the
Leased Property.

 

35.5        Transfers by Lessor. If Lessor or any successor owner of the Leased
Property shall convey the Leased Property in accordance with the terms hereof,
other than as security for a debt, the grantee or transferee of the Leased
Property shall expressly assume all obligations of Lessor hereunder arising or
accruing from and after the date of such conveyance or transfer, and shall be
reasonably capable of performing the obligations of Lessor hereunder and Lessor
or such successor owner, as the case may be, shall thereupon be released from
all future liabilities and obligations of Lessor under this Lease arising or
accruing from and after the date of such conveyance or other transfer and all
such future liabilities and obligations shall thereupon be binding upon the new
owner.

 



 36

 

 

35.6        General. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Lessee and Lessor
against the other arising out of or relating to this Lease and arising prior to
any date of termination of this Lease shall survive such termination. If any
term or provision of this Lease or any application thereof shall be invalid or
unenforceable, the remainder of this Lease and any other application of such
term or provision shall not be affected thereby. If any late charges provided
for in any provision of this Lease are based upon a rate in excess of the
maximum rate permitted by applicable law, the parties agree that such charges
shall be fixed at the maximum permissible rate. Neither this Lease nor any
provision hereof may be changed, waived, discharged or terminated except by an
instrument in writing and in recordable form signed by Lessor and Lessee. All
the terms and provisions of this Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
headings in this Lease are for convenience of reference only and shall not limit
or otherwise affect the meaning hereof. This Lease shall be governed by and
construed in accordance with the laws of Alabama, but not including its conflict
of laws rules. This Lease may be executed in one or more counterparts, each of
which shall be an original but, when taken together, shall constitute but one
document.

 

35.7        Memorandum of Lease. Lessor and Lessee shall, promptly upon the
request of either, enter into a short form memorandum of this Lease in form
suitable for recording under the laws of the state in which the Leased Property
is located in which reference to this Lease, and all options contained herein,
shall be made.

 

35.8        Transfer of Licenses. Upon the expiration or earlier termination of
the Term, Lessee shall take all action necessary to effect or useful in
effecting the transfer to Lessor or Lessor’s nominee of all licenses, operating
permits and other governmental authorizations and all service contracts which
may be necessary or useful in the operation of the Facility and which relate
exclusively to the Facility, which have not previously been transferred or
assigned to Lessor.

 

ARTICLE XXXVI

GLOSSARY OF TERMS

 

36.1         For purposes of this Lease, except as otherwise expressly provided
or unless the context otherwise requires, (a) the terms defined in this Article
XXXVI have the meanings assigned to them in this Article XXXVI and include the
plural as well as the singular, (b) all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles as at the time applicable, (c) all references in this
Lease to designated ‘‘Articles’’, “Sections” and other subdivisions are to the
designated Articles, Sections and other subdivisions of this Lease, and (d) the
words “herein”, ‘‘hereof” and “hereunder” and other words of similar import
refer to this Lease as a whole and not to any particular Article, Section or
other subdivision and (e) the word “including” shall mean “including without
limitation”. For purposes of this Lease, the following terms shall have the
meanings indicated:

 

“Additional Charges” has the meaning set forth in Section 2.3 hereof.

 

“Adjustment Date” has the meaning set forth in Section 2.1(b) hereof.

 

“Affiliate”, when used with respect to Lessee, means any person directly or
indirectly controlling or controlled by or under direct or indirect common
control with Lessee. For the purposes of this definition, “control”, as used
with respect to any person, shall mean the possession, directly and indirectly,
of the power to direct or cause the direction of the management and policies of
such person, through the ownership of voting securities, partnership interests
or other equity interests.

 

“Agent” has the meaning set forth in Article XXXII hereof.

 



 37

 

 

“Assigned Documents” has the meaning set forth in Article XXXII hereof.

 

“Award” means all compensation, sums or anything of value awarded, paid or
received on a total or partial Condemnation, specifically excluding the interest
of the landlord under the Ground Lease in such award.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which national banks in the City of Birmingham, Alabama are
closed.

 

“Capital Additions” means one or more new buildings or one or more additional
structures annexed to any portion of any of the Leased Improvements, which are
constructed on any parcel or portion of the Land during the Term, including the
construction of a new wing or new story, or the rebuilding of the existing
Leased Improvements or any portion thereof not normal, ordinary or recurring to
maintain the Leased Property.

 

“Capital Addition Cost” means the cost of any Capital Additions proposed to be
made by Lessee whether paid for by Lessee or Lessor. Such cost shall include and
be limited to (a) the cost of construction of the Capital Additions, including
site preparation and improvement, materials, labor, supervision and certain
related design, engineering and architectural services and the cost of any
fixtures, construction financing and miscellaneous items approved in writing by
Lessor, (b) if agreed to by Lessor in writing in advance, the cost of any land
contiguous to the Leased Property purchased for the purpose of placing thereon
the Capital Additions or any portion thereof or for providing means of access
thereto, or parking facilities therefor, including the cost of surveying the
same, (c) the cost of insurance, real estate taxes, water and sewage charges and
other carrying charges for such Capital Additions during construction, (d) the
cost of title insurance, (e) reasonable fees and expenses of legal counsel and
accountants, (f) filing, registration and recording taxes and fees, (g)
documentary stamp taxes, if any, (h) environmental assessments and boundary
surveys and (i) all reasonable costs and expenses of Lessor and any Lending
Institution which has committed to finance the Capital Additions, including, (A)
the reasonable fees and expenses of their respective legal counsel, (B) all
printing expenses, (C) the amount of any filing, registration and recording
taxes and fees, (D) documentary stamp taxes, if any, (E) title insurance
charges, appraisal fees, if any, (F) rating agency fees, if any, and (G)
commitment fees, if any, charged by any Lending Institution advancing or
offering to advance any portion of the financing for such Capital Additions.

 

“Cash Adjustment” has the meaning set forth in Section 20.1(d).

 

“Charge” has the meaning set forth in Article XI hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commencement Date” has the meaning set forth in Article I.

 

“Condemnation” means the transfer of all or any part of the Leased Property as a
result of (i) the exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or (ii) a voluntary sale or transfer by
Lessor to any Condemnor, either under threat of Condemnation or while legal
proceedings for Condemnation are pending.

 



 38

 

 

“Condemnor” means any public or quasi-public authority, or private corporation
or individual, having the power of Condemnation.

 

“Consolidated Financial Statements” means for any fiscal year or other
accounting period for Lessee arid its respective consolidated subsidiaries,
including Lessee, audited statements of earnings and retained earnings and of
changes in financial position for such period and for the period from the
beginning of the respective fiscal year of Lessee to the end of such period and
the related balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year
of Lessee, and prepared in accordance with generally accepted accounting
principles consistently applied, except as noted.

 

“Consumer Price Index” or “CPI” means the Consumer Price Index for All Urban
Consumers for the U.S. City Average for all Items (1982-1984= 100) as published
by the United States Department of Labor, Bureau of Labor Statistics. If the
manner in which the Consumer Price Index is determined by the Bureau of Labor
Statistics shall be substantially revised (including a change in the base index
year), an adjustment shall be made by Lessor in such revised index which would
produce results equivalent, as nearly as possible, to those which would have
been obtained if the Consumer Price Index had not been so revised. If the
Consumer Price Index shall become unavailable to the public because publication
is discontinued or otherwise, or if equivalent data is not readily available to
enable Lessor to make the adjustment referred to in the preceding sentence,
Lessor will substitute therefor a comparable index based upon changes in the
cost of living or purchasing power of the consumer dollar published by any other
governmental agency, or if no such index shall be available, then a comparable
index published by a major bank or other financial institution or by a
university or a recognized financial publication.

 

“Credit Agreement” has the meaning set forth in Article XXXII hereof.

 

“Current Yield” means as of any date the annual Minimum Rent, as adjusted from
time-to-time pursuant to the terms of this Lease, divided by the sum of (i) the
purchase price as set forth in the Purchase and Sale Agreement plus (ii) all
Capital Additions Costs paid for or financed by Lessor which have not been
repaid by Lessee,

 

“Date of Taking” means the date the Condemnor has the right to possession of the
property being condemned.

 

“Encumbrance” has the meaning set forth in Article XXXII.

 

“Event of Default” has the meaning set forth in Section 15.1.

 

“Extended Term” has the meaning set forth in Section XXXIV.

 

“Facility” means the 66-bed inpatient rehabilitation hospital to be operated on
the Leased Property.

 

“Facility Mortgage” has the meaning set forth in Section 12.1.

 

“Facility Mortgagee” has the meaning set forth in Section 12.1.

 



 39

 

 

“Fair Market Added Value” means the Fair Market Value (as hereinafter defined)
of the Leased Property (including all Capital Additions) less the Fair Market
Value of the Leased Property determined as if no Capital Additions paid for by
Lessee without financing by Lessor had been constructed.

 

“Fair Market Rental Value” means the fair market rental value of the Leased
Property or any Substitute Property, (a) assuming the same is unencumbered by
this Lease, and (b) determined in accordance with the appraisal procedures set
forth in Article XXVIII or in such other manner as shall be mutually acceptable
to Lessor and Lessee and (c) not taking into account any reduction in value
resulting from an indebtedness to which the Leased Property or Substitute
Property may be subject.

 

“Fair Market Value” means the fair market value of the Leased Property or any
Substitute Property, including all Capital Additions, (a) assuming the same is
unencumbered by this Lease, (b) determined in accordance with the appraisal
procedures set forth in Article XXVIII or in such other manner as shall be
mutually acceptable to Lessor and Lessee, and (c) not taking into account any
reduction in value resulting from any indebtedness to which the Leased Property
or such Substitute Property is subject or which encumbrance Lessee or Lessor is
otherwise required to remove pursuant to any provision of this Lease or agrees
to remove at or prior to the closing of the transaction as to which such Fair
Market Value determination is being made. The positive or negative effect on the
value of the Leased Property or Substitute Property attributable to the interest
rate, amortization schedule, maturity date, prepayment penalty and other terms
and conditions of any Encumbrance on the Leased Property or any Substitute
Property, as the case may be, which is not so required or agreed to be removed
shall be taken into account in determining such Fair Market Value.

 

“Fair Market Value Purchase Price” means the Fair Market Value less the Fair
Market Added Value.

 

“Fiscal Year” means the 12-month period from January 1 to December 31.

 

“Fixed Term” has the meaning set forth in Article I.

 

“Fixtures” has the meaning set forth in Article I.

 

“Full Replacement Cost” has the meaning set forth in Section 12.2.

 

“Ground Lease” means that certain Amended and Restated Land Lease Agreement
dated December 30, 1985, between Golden Tiger, Inc., a Pennsylvania corporation
(“GTI”) and Seller, and recorded in Deed Book 1122, Page 858, as conveyed from
GTI to The Golden Tiger Trust (“Trust”) by deed dated March 27, 1986, and
recorded in Deed Book 1125, Page 711, as conveyed from Trust to George Michael
Zlupko and Sandra Lee Zlupko by deed dated November 21, 1995, and recorded in
Deed Book 1267, Page 73, of the Public Records of Blair County, Pennsylvania.

 

“Hazardous Materials” means any substance, including asbestos or any substance
containing asbestos, the group of organic compounds known as polychlorinated
biphenyls, flammable explosives, radioactive materials, medical waste,
chemicals, pollutants, effluents, contaminants, emissions or related materials
and items included in the definition of hazardous or toxic wastes, materials or
substances under any Hazardous Materials Law.

 



 40

 

 

‘Hazardous Materials Law” means any law, regulation or ordinance relating to
environmental conditions, medical waste and industrial hygiene, including the
Resource Conservation and Recovery Act of 1976 (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Hazardous Materials Transportation Act, the Federal Water Pollution Control
Act, the Clean Air Act, the Clean Water Act, the Toxic Substances Control Act,
the Safe Drinking Water Act, and all similar federal, state and local
environmental statutes and ordinances, whether heretofore or hereafter enacted
or effective and all regulations, orders, or decrees heretofore or hereafter
promulgated thereunder.

 

“Impositions” means, collectively, all taxes relating to the Leased Property,
including all ad valorem, sales and use, gross receipts, action, privilege, rent
(with respect to the Ground Lease) or similar taxes, assessments (including all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not to be completed within the
Term), water, sewer or other rents and charges, excises, tax levies, fees
(including license, permit, inspection, authorization and similar fees), and all
other governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Leased Property and/or the Rent (including all interest and penalties thereon
due to any failure in payment by Lessee), which at any time prior to, during or
in respect of the Term hereof may be assessed or imposed on or in respect of or
be a lien upon (a) Lessor or Lessor’s interest in the Leased Property, (b) the
Rent, the Leased Property or any part thereof or any rent therefrom or any
estate, right, title or interest therein, or (c) any occupancy, operation, use
or possession of, sales from, or activity conducted on, or in connection with,
the Leased Property or use of the Leased Property or any part thereof; provided
that nothing contained in this Lease shall be construed to require Lessee to pay
(1) any tax based on net income (whether denominated as a franchise or capital
stock or other tax) imposed on Lessor, (2) any transfer or net revenue tax of
Lessor, (3) any tax imposed with respect to the sale, exchange or other,
disposition by Lessor of any portion of the Leased Property or the proceeds
thereof, or (4) except as expressly provided elsewhere in this Lease, any
principal or interest on any Encumbrance on the Leased Property, except to the
extent that any tax, assessment, tax levy or charge which Lessee is obligated to
pay pursuant to this definition and which is in effect at any time during the
Term hereof is totally or partially repealed, and a tax, assessment, tax levy or
charge set forth in clause (1), (2) or (3) is levied, assessed or imposed
expressly in lieu thereof.

 

“Insurance Requirements” means all terms of any insurance policy required by
this Lease and all requirements of the issuer of any such policy.

 

“Land” has the meaning set forth in Article I.

 

“Lease” means this Lease.

 

“Leased Improvements” and “Leased Property” have the meanings set forth in
Article I.

 

“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Leased Property or the construction, use
or alteration thereof, whether now or hereafter enacted and in force, including
any which may (a) require repairs, modifications or alterations of or to the
Leased Property, or (b) in any way adversely affect the use and enjoyment
thereof, and all permits, licenses, authorizations and regulations relating
thereto, and all covenants, agreements, actions and encumbrances contained in
any instruments, either of record or known to Lessee (other than encumbrances
created by Lessor without the consent of Lessee), at any time in force affecting
the Leased Property.

 



 41

 

 

“Lenders” has the meaning set forth in Article XXXII hereof.

 

“Lending Institution” means any insurance company, federally insured commercial
or savings bank, national banking association, savings and loan association,
employees’ welfare, pension or retirement fund or system, corporate
profit-sharing or pension plan, college or university, or real estate investment
including any corporation qualified to be treated for federal tax purposes as a
real estate investment trust having a net worth of at least $50,000,000.

 

“Lessee” means HEALTHSOUTH Corporation, a Delaware corporation, its successors
and assigns.

 

“Lessor” means CAPSTONE CAPITAL OF PENNSYLVANIA, INC., a Pennsylvania
corporation, and its successors and assigns.

 

“Minimum Rent” has the meaning set forth in Section 2.1(a) hereof.

 

“Minimum Repurchase Price” means the greater of (i) the Fair Market Value of the
Leased Property at the time of repurchase hereunder by Lessee or (ii) the
Purchase Price paid to Lessee for the Leased Property pursuant to the Purchase
and Sale Agreement as such amount is increased at the rate of three percent
compounded annually for each year (to be prorated for partial years) between the
Commencement Date and the date of repurchase by Lessee, plus the sum of all
Capital Additions Cost paid for or financed by Lessor which as of the date of
repurchase of the Leased Property have not been repaid by Lessee, less the net
amount (after deduction of all reasonable legal fees and other costs and
expenses, including without limitation, expert witness fees, incurred by Lessor
in connection with obtaining any such award) of all Awards received by Lessor
from Condemnation of the Leased Property.

 

“Officer’s Certificate” means a certificate of Lessee signed by the Chairman of
the Board of Directors, the President, any Vice President or another officer
authorized to so sign by the Board of Directors or By-Laws of Lessee, or any
other person whose power and authority to act has been authorized by delegation
in writing by any of the persons holding the foregoing offices.

 

“Overdue Rate” means as of any date, a rate per annum equal to the Prime Rate as
of such date, plus two percent, but in no event greater than the maximum rate
then permitted under applicable law.

 

“Payment Date” means any due date for the payment of the installments of Minimum
Rent under this Lease.

 

“Permitted Exceptions” has the meaning set forth in Article I hereof.

 



 42

 

 

“Permitted Liens” means (i) liens described on Exhibit C attached hereto, which
includes the Permitted Exceptions pursuant to the Purchase and Sale Agreement,
(ii) pledges or deposits made to secure payments of worker’s compensation
insurance (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions or social security
programs, (iii) liens imposed by mandatory provisions of law such as for
materialmen, mechanics, warehousemen and other like liens arising in the
Ordinary Course of Business, securing indebtedness whose payment is not yet due
and payable, (iv) liens for taxes, assessments and governmental charges or
levies if the same are not yet due and payable or if the same are being
contested in good faith and as to which adequate cash reserves have been
provided, (v) liens arising from good faith deposits in connection with tenders,
leases, real estate bids or contracts (other than contracts involving the
borrowing of money), pledges or deposits to secure public or statutory
obligations and deposits to secure (or in lieu of) surety, stay, appeal or
customs bonds and deposits to secure the payment of taxes, assessments, duties
or other similar charges, (vi) liens to secure purchase money indebtedness, so
long as the indebtedness incurred to purchase the new asset is secured only by
such asset, or (vii) encumbrances consisting of zoning restrictions, easements
or other restrictions on the use of real property; provided that such items do
not Impair the use of such property for the purposes intended, none of which is
violated by existing or proposed structures or land use.

 

“Person” means a natural person, corporation, partnership, trust, association,
limited liability company or other entity.

 

“Personal Property” means all machinery, equipment, furniture, furnishings,
computers, signage, trade fixtures or other personal property and consumable
inventory and supplies used or useful in the operation of the Leased Property
for its Primary Intended Use, together with all replacements and substitutions
therefor, except for any portion of the Leased Property, all as more
specifically set forth on Exhibit D attached hereto.

 

“Primary Intended Use” has the meaning set forth in Section 6.2(a).

 

“Prime Rate” means the annual rate reported by The Wall Street Journal, Eastern
Edition (or, if The Wall Street Journal shall no longer be published or shall
cease to report such rates, then a publication or journal generally accepted in
the financial industry as authoritative evidence of prevailing commercial
lending rates), from time to time as being the prevailing prime rate (or, if
more than one such rate shall be published in any given edition, the arithmetic
mean of such rates). The prime rate is an index rate used by The Wall Street
Journal to report prevailing lending rates and may not necessarily be its most
favorable lending rate available. Any change in the Prime Rate hereunder shall
take effect on the effective date of such change in the prime rate as reported
by The Wall Street Journal, without notice to Lessee or any other action by
Lessor. Interest shall be computed on the basis that each year contains 360
days, by multiplying the principal amount by the per annum rate set forth above,
dividing the product so obtained by 360, and multiplying the quotient thereof by
the actual number of days elapsed.

 

“Purchase and Sale Agreement” means the agreement dated as of May 1, 1996
between Seller and Lessor, as “Purchaser,” relating to the acquisition by Lessor
of the Leased Property.

 

“Rent” means, collectively, the Minimum Rent and the Additional Charges.

 

“Request” has the meaning set forth in Section 9.3(a).

 

“Seller” means BLAIR HEALTH ASSOCIATES, a Pennsylvania limited partnership.

 

“Sublease” means that certain Sublease Agreement of even date herewith executed
by Lessee, as sublessor, and Sublessee, as sublessee, whereby Lessee has
subleased the Leased Property to Sublessee.

 



 43

 

 

“Sublessee” means Lessee’s wholly-owned subsidiary, HEALTHSOUTH of Altoona,
Inc., a Delaware corporation.

 

“Substitution Date” has the meaning set forth in Section 20.1.

 

“Substitute Properties” has the meaning set forth in Section 20.1.

 

“Taking” means a taking or voluntary conveyance during the Term hereof of all or
part of the Leased Property, or any interest therein or right accruing thereto
or use thereof, as the result of, or in settlement of any Condemnation or other
eminent domain proceeding affecting the Leased Property whether or not the same
shall have actually been commenced.

 

“Term” means the Fixed Term and any Extended Term as to which Lessee has
exercised its options to extend contained in Article XXXIV hereof unless earlier
terminated pursuant to the provisions hereof.

 

“Unavoidable Delays” means delays due to strikes, lockouts, inability to procure
materials after the exercise of due diligence, power failure, acts of God,
governmental restrictions, enemy action, civil commotion, fire, unavoidable
casualty or other causes beyond the control of the party responsible for
performing an obligation hereunder, provided that lack of funds shall not be
deemed a cause beyond the control of either party hereto unless such lack of
funds is caused by the failure of the other party hereto to perform any
obligations of such other party under this Lease.

 

“Unsuitable for Its Primary Intended Use” as used anywhere in this Lease, shall
mean that, by reason of damage or destruction, or a partial Taking, in the good
faith judgment of Lessee, reasonably exercised, the Facility cannot be
profitably operated for its Primary Intended Use, taking into account, among
other relevant factors, the number of usable beds affected by such damage or
destruction or partial Taking.

 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed and their
respective corporate seals to be hereunto affixed and attested by their
respective officers thereunto duly authorized as of the date first written
above.

 

  LESSOR:       CAPSTONE CAPITAL OF PENNSYLVANIA, INC.   a Pennsylvania
corporation       /s/ John W. McRoberts   John W. McRoberts   President

 

 44

 

 

  LESSEE:       HEALTHSOUTH Corporation   a Delaware corporation       /s/
Michael D. Martin   Michael D. Martin   Executive Vice President - Finance   and
Treasurer

 



 45

 

 

EXHIBIT A

 

PROPERTY DESCRIPTION

 

All that certain piece or parcel of land, situated in the Township of Logan,
City of Altoona, County of Blair and Commonwealth of Pennsylvania, bounded and
described as follows: Beginning at an iron pin, said pin being located on the
eastern right-of-way line of the northbound lane of U.S. Route 220 (L.R. 55),
said iron pin also located 30 feet right of the center line Station No. 260+
63.96 of aforesaid U.S. Route 220; thence from said iron pin and along lands of
Healthcare Development, Inc. south 29°24’32” west 77.40 feet to an iron pin;
(the last mentioned bearing and distance being along the line separating the
City of Altoona and the Township of Logan); thence along lands of Healthcare
Development, Inc. the following: south 41°2’ east 120 feet to an iron pin; south
60°14’19” east 321.54 feet to an iron pin; south 55041’39” east 151.33 feet to
an iron pin; and south 41°27’57” east 290.81 feet to an iron pin; thence, along
lands of The Christian and Missionary Alliance of Altoona south 15°48 “30” east
649.74 feet to an iron pin; thence, along lands of The Calvary Cemetery
Association of Altoona north 68°23’27” west 1333.66 feet to a concrete monument;
thence along lands of Healthcare Development, Inc. north 29°24”32” east 628.79
feet to a concrete monument, (the last mentioned bearing and distance being
along the line separating the City of Altoona and the Township of Logan);
thence, along lands of Healthcare Development, Inc. north 41 °2’ west 79.55 feet
to an iron pin; thence, along the eastern right-of-way line of aforesaid U.S.
Route 220 north 48°58’ east 223.93 feet to an iron pin, the place of beginning.
Containing 16.21 acres (of which .2 acres are within the city limits of Altoona)
as shown on a Plan of Survey by_______________________________________ , dated
April___ , 1996, Dwg. No.__________.

 

Being the same premises title to which became vested in Golden Tiger, Inc. by
deed of Healthcare Development, Inc. dated October 29, 1984 and recorded in Deed
Book Volume 1107, Page 909.

 



 

 

 

EXHIBIT B

 

LIST OF PERMITTED EXCEPTIONS

 

1.Taxes and assessments which are not yet due and payable.

 

2.

 



 

 

 

EXHIBIT C

 

PERMITTED LIENS

 

NONE

 



 

 

 

EXHIBIT D

 

PERSONAL PROPERTY

 



 

 

 

EXHIBIT E

 

CONSENT TO ASSIGNMENT

 

The undersigned corporations (the “Consenting Parties”) deliver this Consent to
Capstone Capital of Pennsylvania, Inc. as of May 7, 1996, in connection with the
transactions contemplated by (i) the Revolving Credit and Reimbursement
Agreement dated June 22, 1994 (“the “Original Credit Agreement”) among Capstone
Capital Trust, Inc. (now known as Capstone Capital Corporation) (the
“Borrower”), the lenders party thereto (the “Lenders”) and NationsBank of
Georgia, National Association, as Agent (the “Agent”), the Amendment Agreement
No. 1 to Revolving Credit and Reimbursement Agreement and Certain Other Loan
Documents dated October 26, 1994 (“Amendment No. 1”) among the Borrower, the
Agent and the Lenders, and the Amendment Agreement No. 2 to Revolving Credit and
Reimbursement Agreement and Certain Other Loan Documents dated March 17, 1995
(“Amendment No. 2”) among the Borrower, the Agent and the Lenders (the Original
Credit Agreement, as amended by Amendment No. 1 and Amendment No. 2, as amended,
modified or supplemented from time to time, the “Credit Agreement”) pursuant to
which the Lenders have established a revolving credit facility and letter of
credit facility in favor of the Borrower, and (ii) the Guaranty Agreement
(Crescent of Pennsylvania) dated June 22, 1994, between Crescent Capital of
Pennsylvania, Inc. (now known as Capstone Capital of Pennsylvania, Inc.) (the
“Assignor”) and the Agent (as amended, modified or supplemented from time to
time, the “Guaranty”), pursuant to which the Assignor has guaranteed the
obligations under the Credit Agreement and related instruments.

 

Reference is made to:

 

(a)          the Mortgage, Deed of Trust, Deed to Secure Debt, Leasehold
Mortgage, Leasehold Deed of Trust, Leasehold Deed to Secure Debt, Security
Agreement, Fixture Financing Statement, Assignment of Leases and Rents, and
Financing Statement (the “Deed of Trust”) executed by the Assignor for the
benefit of the Agent in connection with the Credit Agreement and the Guaranty,
and

 

(b)          the Assignment of Leases and Guaranties (the “Assignment”) executed
by the Assignor and the Agent in connection with the Credit Agreement and the
Guaranty. The Consenting Parties hereby acknowledge and consent to the Deed of
Trust and the Assignment, pursuant to which the Assignor has assigned and
granted to the Agent (for itself and the Lenders) a security interest and lien
in certain lease agreements, guaranty agreements and other property of the
Borrower, including without limitation the rights of the Borrower in, to and
under each of the agreements listed on Exhibit A attached hereto (the “Assigned
Agreements”).

 

Notwithstanding anything contained in this Consent which is or may be construed
to be to the contrary, the Assignor hereby acknowledges and agrees that (i) it
has not furnished the Consenting Parties with any of the documents or
instruments referred to or incorporated in this Consent, (ii) the Consenting
Parties are under no duty or obligation to review any of such documents or
instruments, (iii) it is the intent of the Assignor and the Consenting Parties
that, other than the effect of the Consenting Parties’ consent set forth above,
the Consenting Parties are not, and shall not be, bound or affected by any of
the terms, provisions or conditions set forth in or contemplated by any of such
documents or instruments, including, without limitation, the Credit Agreement or
the Guaranty, and (iv) none of the Consenting Parties’ rights, remedies, powers,
benefits or privileges arising in, to or under the Assigned Agreements shall be
impaired, diminished, abrogated or otherwise adversely affected in any manner
whatsoever, nor shall the Consenting Parties’ obligations, duties or liabilities
arising in, to or under the Assigned Agreements be enlarged, increased or
expanded or otherwise adversely affected in any manner whatsoever, other than
the effect of the Consenting Parties’ consent set forth above.

 



 

 

 

IN WITNESS WHEREOF, the Consenting Parties have executed this Consent as of the
date first above written.

 



  HEALTHSOUTH Corporation           Michael D. Martin   Executive Vice President
- Finance   and Treasurer       HEALTHSOUTH of Altoona, Inc.           Michael
D. Martin   Vice President



 



 

 

 

EXHIBIT A

 

ASSIGNED AGREEMENTS

 

1.Lease dated as of May 7, 1996, between the Assignor and HEALTHSOUTH
Corporation.

 

2.Sublease dated as of May 7, 1996 between the Consenting Parties.

 



 

 

 

EXHIBIT F

 

TENANT’S ESTOPPEL CERTIFICATE

 

TO:NationsBank of Georgia, National Association



as Agent for the Lenders 

600 Peachtree Street, N.E. 

21st Floor 

Atlanta, Georgia 30308-2213

 

Attention:Corporate Banking Department

 

RE:$100,000,000 Revolving Credit Facility to Capstone Capital Corporation

 

The undersigned, as Tenant under that certain Lease Agreement dated May 7, 1996
(the “Lease”), made with Capstone Capital of Pennsylvania, Inc. (“Landlord”),
for Landlord’s 66-bed rehabilitation hospital (the “Building”), in Blair County,
Pennsylvania, hereby certifies as follows:

 

1.          That the undersigned has entered into occupancy of the premises
described in said Lease;

 

2.          That said Lease is in full force and effect and has not been
assigned, modified, supplemented or amended in any way;

 

3.          That said Lease represents the entire agreement between the parties
as to said leasing;

 

4.          That the Commencement Date (as defined in the Lease) of the term of
said Lease is May 7, 1996;

 

5.          That the expiration date of the term of said Lease is May 6, 2011.
The undersigned has no rights to renew or extend the term of the Lease except as
set forth in the Lease;

 

6.          That all conditions of said Lease to be performed by Landlord and
necessary to the enforceability of said Lease have been satisfied;

 

7.          That there are no defaults by either Tenant or Landlord thereunder,
and no even has occurred or situation exists which would, with the passage of
time, constitute a default under the Lease;

 

8.          That no rents have been prepaid;

 

9.          That on this date there are no existing defenses, offsets, claims or
credits which the undersigned has against the enforcement of said Lease by
Landlord;

 

10.         That the undersigned has all governmental permits, licenses and
consents required for the activities and operations being conducted or to be
conducted by it in or around the building; and

 



 

 

 

11.         That as of this date there are no actions, whether voluntary or
otherwise, pending against the undersigned under the bankruptcy or insolvency
laws of the United States or any state thereof.

 

EXECUTED this ____ day of_________, 1996.

  

  HEALTHSOUTH Corporation           Michael D. Martin   Executive Vice President
- Finance   and Treasurer

 

ATTEST:         By           Its         [CORPORATE SEAL]  

 



 

